Exhibit 10.2

 

 

U.S. $150,000,000

 

SALE AND SERVICING AGREEMENT

 

by and among

 

ARES CAPITAL CORPORATION,

as the Originator and as the Servicer

 

ARES CAPITAL CP FUNDING LLC,
as the Borrower

 

EACH OF THE CONDUIT PURCHASERS AND INSTITUTIONAL PURCHASERS
FROM TIME TO TIME PARTY HERETO,
as the Purchasers

 

EACH OF THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
as the Purchaser Agents

 

WACHOVIA CAPITAL MARKETS, LLC,
as the Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee

 

and

 

LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES),
as the Backup Servicer

 

Dated as of November 3, 2004

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITION

 

 

 

 

Section 1.1.

Certain Defined Terms

 

Section 1.2. [a04-13023_1ex10d2.htm#OtherTerm]

Other Terms [a04-13023_1ex10d2.htm#OtherTerm]

 

Section 1.3. [a04-13023_1ex10d2.htm#ComputationOfTime]

Computation of Time Periods [a04-13023_1ex10d2.htm#ComputationOfTime]

 

Section 1.4. [a04-13023_1ex10d2.htm#Interpret]

Interpretation [a04-13023_1ex10d2.htm#Interpret]

 

 

 

 

ARTICLE II [a04-13023_1ex10d2.htm#VariableFunding]

THE VARIABLE FUNDING CERTIFICATES [a04-13023_1ex10d2.htm#VariableFunding]

 

 

 

 

Section 2.1. [a04-13023_1ex10d2.htm#TheVariable]

The Variable Funding Certificates [a04-13023_1ex10d2.htm#TheVariable]

 

Section 2.2. [a04-13023_1ex10d2.htm#ProceduresForPre]

Procedures for Pre-Funded Advances by the Conduit Purchasers and the
Institutional Purchasers [a04-13023_1ex10d2.htm#ProceduresForPre]

 

Section 2.3. [a04-13023_1ex10d2.htm#FundedAdvances]

Procedures for Funded Advances by Conduit Purchasers and Institutional
Purchasers [a04-13023_1ex10d2.htm#FundedAdvances]

 

Section 2.4. [a04-13023_1ex10d2.htm#ReductionOfThe]

Reduction of the Facility Amount; Optional and Mandatory Repayments of Advances
[a04-13023_1ex10d2.htm#ReductionOfThe]

 

Section 2.5. [a04-13023_1ex10d2.htm#Section2_5]

Determination of Interest [a04-13023_1ex10d2.htm#Section2_5]

 

Section 2.6. [a04-13023_1ex10d2.htm#Section2_6]

[Reserved] [a04-13023_1ex10d2.htm#Section2_6]

 

Section 2.7. [a04-13023_1ex10d2.htm#Section2_7]

Notations on Variable Funding Certificates [a04-13023_1ex10d2.htm#Section2_7]

 

Section 2.8. [a04-13023_1ex10d2.htm#Section2_8]

Principal Repayments [a04-13023_1ex10d2.htm#Section2_8]

 

Section 2.9. [a04-13023_1ex10d2.htm#Section2_9]

Settlement Procedures During the Revolving Period
[a04-13023_1ex10d2.htm#Section2_9]

 

Section 2.10. [a04-13023_1ex10d2.htm#Section2_10]

Settlement Procedures During the Amortization Period
[a04-13023_1ex10d2.htm#Section2_10]

 

Section 2.11. [a04-13023_1ex10d2.htm#Section2_11]

Collections and Allocations [a04-13023_1ex10d2.htm#Section2_11]

 

Section 2.12. [a04-13023_1ex10d2.htm#Section2_12]

Payments, Computations, Etc [a04-13023_1ex10d2.htm#Section2_12]

 

Section 2.13. [a04-13023_1ex10d2.htm#Section2_13]

[Reserved] [a04-13023_1ex10d2.htm#Section2_13]

 

Section 2.14. [a04-13023_1ex10d2.htm#Section2_14]

Fees [a04-13023_1ex10d2.htm#Section2_14]

 

Section 2.15. [a04-13023_1ex10d2.htm#Section2_15]

Increased Costs; Capital Adequacy; Illegality
[a04-13023_1ex10d2.htm#Section2_15]

 

Section 2.16. [a04-13023_1ex10d2.htm#Section2_16]

Taxes [a04-13023_1ex10d2.htm#Section2_16]

 

Section 2.17. [a04-13023_1ex10d2.htm#Section2_17]

Assignment of the Sale Agreement [a04-13023_1ex10d2.htm#Section2_17]

 

Section 2.18. [a04-13023_1ex10d2.htm#Section2_18]

Substitution and Repurchase of Loans [a04-13023_1ex10d2.htm#Section2_18]

 

Section 2.19. [a04-13023_1ex10d2.htm#Section2_19]

Optional Sales [a04-13023_1ex10d2.htm#Section2_19]

 

Section 2.20. [a04-13023_1ex10d2.htm#Section2_20]

RIC/BDC Sales [a04-13023_1ex10d2.htm#Section2_20]

 

 

 

 

ARTICLE III [a04-13023_1ex10d2.htm#ArticleIii]

CONDITIONS TO CLOSING; ADVANCES [a04-13023_1ex10d2.htm#ArticleIii]

 

 

 

 

Section 3.1. [a04-13023_1ex10d2.htm#Section3_1]

Conditions to Closing and Initial Advance [a04-13023_1ex10d2.htm#Section3_1]

 

 

i

--------------------------------------------------------------------------------


 

Section 3.2. [a04-13023_1ex10d2.htm#Section3_2]

Conditions Precedent to All Advances [a04-13023_1ex10d2.htm#Section3_2]

 

Section 3.3. [a04-13023_1ex10d2.htm#Section3_3]

Custodianship; Transfer of Loans and Permitted Investments
[a04-13023_1ex10d2.htm#Section3_3]

 

 

 

 

ARTICLE IV [a04-13023_1ex10d2.htm#ArticleIv]

REPRESENTATIONS AND WARRANTIES [a04-13023_1ex10d2.htm#ArticleIv]

 

 

 

 

Section 4.1. [a04-13023_1ex10d2.htm#Section4_1]

Representations and Warranties of the Borrower
[a04-13023_1ex10d2.htm#Section4_1]

 

Section 4.2. [a04-13023_1ex10d2.htm#Section4_2]

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral [a04-13023_1ex10d2.htm#Section4_2]

 

Section 4.3. [a04-13023_1ex10d2.htm#Section4_3]

Representations and Warranties of the Servicer
[a04-13023_1ex10d2.htm#Section4_3]

 

Section 4.4. [a04-13023_1ex10d2.htm#Section4_4]

Representations and Warranties of the Backup Servicer
[a04-13023_1ex10d2.htm#Section4_4]

 

Section 4.5. [a04-13023_1ex10d2.htm#Section4_5]

Representations and Warranties of the Trustee [a04-13023_1ex10d2.htm#Section4_5]

 

 

 

 

ARTICLE V [a04-13023_1ex10d2.htm#ArticleV]

GENERAL COVENANTS [a04-13023_1ex10d2.htm#ArticleV]

 

 

 

 

Section 5.1. [a04-13023_1ex10d2.htm#Section5_1]

Affirmative Covenants of the Borrower [a04-13023_1ex10d2.htm#Section5_1]

 

Section 5.2. [a04-13023_1ex10d2.htm#Section5_2]

Negative Covenants of the Borrower [a04-13023_1ex10d2.htm#Section5_2]

 

Section 5.3. [a04-13023_1ex10d2.htm#Section5_3]

Covenants of the Borrower Relating to the Hedging of Fixed Rate Loans
[a04-13023_1ex10d2.htm#Section5_3]

 

Section 5.4. [a04-13023_1ex10d2.htm#Section5_4]

Affirmative Covenants of the Servicer [a04-13023_1ex10d2.htm#Section5_4]

 

Section 5.5. [a04-13023_1ex10d2.htm#Section5_5]

Negative Covenants of the Servicer [a04-13023_1ex10d2.htm#Section5_5]

 

Section 5.6. [a04-13023_1ex10d2.htm#Section5_6]

Affirmative Covenants of the Backup Servicer [a04-13023_1ex10d2.htm#Section5_6]

 

Section 5.7. [a04-13023_1ex10d2.htm#Section5_7]

Negative Covenants of the Backup Servicer [a04-13023_1ex10d2.htm#Section5_7]

 

Section 5.8. [a04-13023_1ex10d2.htm#Section5_8]

Affirmative Covenants of the Trustee [a04-13023_1ex10d2.htm#Section5_8]

 

Section 5.9. [a04-13023_1ex10d2.htm#Section5_9]

Negative Covenants of the Trustee [a04-13023_1ex10d2.htm#Section5_9]

 

 

 

 

ARTICLE VI [a04-13023_1ex10d2.htm#ArticleVi]

ADMINISTRATION AND SERVICING OF CONTRACTS [a04-13023_1ex10d2.htm#ArticleVi]

 

 

 

 

Section 6.1. [a04-13023_1ex10d2.htm#Section6_1]

Designation of the Servicer [a04-13023_1ex10d2.htm#Section6_1]

 

Section 6.2. [a04-13023_1ex10d2.htm#Section6_2]

Duties of the Servicer [a04-13023_1ex10d2.htm#Section6_2]

 

Section 6.3. [a04-13023_1ex10d2.htm#Section6_3]

Authorization of the Servicer [a04-13023_1ex10d2.htm#Section6_3]

 

Section 6.4. [a04-13023_1ex10d2.htm#Section6_4]

Collection of Payments; Accounts [a04-13023_1ex10d2.htm#Section6_4]

 

Section 6.5. [a04-13023_1ex10d2.htm#Section6_5]

Servicer Advances [a04-13023_1ex10d2.htm#Section6_5]

 

Section 6.6. [a04-13023_1ex10d2.htm#Section6_6]

Realization Upon Charged-Off Loans [a04-13023_1ex10d2.htm#Section6_6]

 

Section 6.7. [a04-13023_1ex10d2.htm#Section6_7]

[Reserved] [a04-13023_1ex10d2.htm#Section6_7]

 

Section 6.8. [a04-13023_1ex10d2.htm#Section6_8]

Servicing Compensation [a04-13023_1ex10d2.htm#Section6_8]

 

Section 6.9. [a04-13023_1ex10d2.htm#Section6_9]

Payment of Certain Expenses by Servicer [a04-13023_1ex10d2.htm#Section6_9]

 

Section 6.10. [a04-13023_1ex10d2.htm#Section6_10]

Reports [a04-13023_1ex10d2.htm#Section6_10]

 

 

ii

--------------------------------------------------------------------------------


 

Section 6.11. [a04-13023_1ex10d2.htm#Section6_11]

Annual Statement as to Compliance [a04-13023_1ex10d2.htm#Section6_11]

 

Section 6.12. [a04-13023_1ex10d2.htm#Section6_12]

Annual Independent Public Accountant’s Servicing Reports
[a04-13023_1ex10d2.htm#Section6_12]

 

Section 6.13. [a04-13023_1ex10d2.htm#Section6_13]

Limitation on Liability of the Servicer and Others
[a04-13023_1ex10d2.htm#Section6_13]

 

Section 6.14. [a04-13023_1ex10d2.htm#Section6_14]

The Servicer Not to Resign [a04-13023_1ex10d2.htm#Section6_14]

 

Section 6.15. [a04-13023_1ex10d2.htm#Section6_15]

Servicer Defaults [a04-13023_1ex10d2.htm#Section6_15]

 

Section 6.16. [a04-13023_1ex10d2.htm#Section6_16]

Appointment of Successor Servicer [a04-13023_1ex10d2.htm#Section6_16]

 

 

 

 

ARTICLE VII [a04-13023_1ex10d2.htm#ArticleVii]

THE BACKUP SERVICER [a04-13023_1ex10d2.htm#ArticleVii]

 

 

 

 

Section 7.1. [a04-13023_1ex10d2.htm#DesignationOfTheBackup]

Designation of the Backup Servicer
[a04-13023_1ex10d2.htm#DesignationOfTheBackup]

 

Section 7.2. [a04-13023_1ex10d2.htm#DutiesOfTheBackup]

Duties of the Backup Servicer [a04-13023_1ex10d2.htm#DutiesOfTheBackup]

 

Section 7.3. [a04-13023_1ex10d2.htm#MergerOrConsol]

Merger or Consolidation [a04-13023_1ex10d2.htm#MergerOrConsol]

 

Section 7.4. [a04-13023_1ex10d2.htm#BackupServicing]

Backup Servicing Compensation [a04-13023_1ex10d2.htm#BackupServicing]

 

Section 7.5. [a04-13023_1ex10d2.htm#Section7_5]

Backup Servicer Removal [a04-13023_1ex10d2.htm#Section7_5]

 

Section 7.6. [a04-13023_1ex10d2.htm#Section7_6]

Limitation on Liability [a04-13023_1ex10d2.htm#Section7_6]

 

Section 7.7. [a04-13023_1ex10d2.htm#Section7_7]

The Backup Servicer Not to Resign [a04-13023_1ex10d2.htm#Section7_7]

 

 

 

 

ARTICLE VIII [a04-13023_1ex10d2.htm#ArticleViiiTheTrustee]

THE TRUSTEE [a04-13023_1ex10d2.htm#ArticleViiiTheTrustee]

 

 

 

 

Section 8.1. [a04-13023_1ex10d2.htm#DesignationOfTrust]

Designation of Trustee [a04-13023_1ex10d2.htm#DesignationOfTrust]

 

Section 8.2. [a04-13023_1ex10d2.htm#DutiesOfTruste]

Duties of Trustee [a04-13023_1ex10d2.htm#DutiesOfTruste]

 

Section 8.3. [a04-13023_1ex10d2.htm#MergerOr]

Merger or Consolidation [a04-13023_1ex10d2.htm#MergerOr]

 

Section 8.4. [a04-13023_1ex10d2.htm#Section8_4]

Trustee Compensation [a04-13023_1ex10d2.htm#Section8_4]

 

Section 8.5. [a04-13023_1ex10d2.htm#Section8_5]

Trustee Removal [a04-13023_1ex10d2.htm#Section8_5]

 

Section 8.6. [a04-13023_1ex10d2.htm#Section8_6]

Limitation on Liability [a04-13023_1ex10d2.htm#Section8_6]

 

Section 8.7. [a04-13023_1ex10d2.htm#Section8_7]

The Trustee Not to Resign [a04-13023_1ex10d2.htm#Section8_7]

 

Section 8.8. [a04-13023_1ex10d2.htm#Section8_8]

Release of Documents [a04-13023_1ex10d2.htm#Section8_8]

 

Section 8.9. [a04-13023_1ex10d2.htm#Section8_9]

Return of Required Loan Documents [a04-13023_1ex10d2.htm#Section8_9]

 

Section 8.10. [a04-13023_1ex10d2.htm#Section8_10]

Access to Certain Documentation and Information Regarding the Collateral; Audits
of Servicer [a04-13023_1ex10d2.htm#Section8_10]

 

 

 

 

ARTICLE IX [a04-13023_1ex10d2.htm#ArticleIxSecurityInterest]

SECURITY INTEREST [a04-13023_1ex10d2.htm#ArticleIxSecurityInterest]

 

 

 

 

Section 9.1. [a04-13023_1ex10d2.htm#GrantOfSecurity]

Grant of Security Interest [a04-13023_1ex10d2.htm#GrantOfSecurity]

 

Section 9.2. [a04-13023_1ex10d2.htm#ReleaseOfLien]

Release of Lien on Collateral [a04-13023_1ex10d2.htm#ReleaseOfLien]

 

Section 9.3. [a04-13023_1ex10d2.htm#Section9_3]

Further Assurances [a04-13023_1ex10d2.htm#Section9_3]

 

 

iii

--------------------------------------------------------------------------------


 

Section 9.4.

Remedies [a04-13023_1ex10d2.htm#Section9_4]

 

Section 9.5.

Waiver of Certain Laws [a04-13023_1ex10d2.htm#Section9_5]

 

Section 9.6. [a04-13023_1ex10d2.htm#Section9_6]

Power of Attorney [a04-13023_1ex10d2.htm#Section9_6]

 

 

 

 

ARTICLE X [a04-13023_1ex10d2.htm#ArticleXTerminationEvents]

TERMINATION EVENTS [a04-13023_1ex10d2.htm#ArticleXTerminationEvents]

 

 

 

 

Section 10.1. [a04-13023_1ex10d2.htm#TerminationEve]

Termination Events [a04-13023_1ex10d2.htm#TerminationEve]

 

Section 10.2. [a04-13023_1ex10d2.htm#Remedi]

Remedies [a04-13023_1ex10d2.htm#Remedi]

 

 

 

 

ARTICLE XI [a04-13023_1ex10d2.htm#ArticleXiIndemnification]

INDEMNIFICATION [a04-13023_1ex10d2.htm#ArticleXiIndemnification]

 

 

 

 

Section 11.1. [a04-13023_1ex10d2.htm#Section11_1]

Indemnities by the Borrower [a04-13023_1ex10d2.htm#Section11_1]

 

Section 11.2. [a04-13023_1ex10d2.htm#Section11_2]

Indemnities by the Servicer [a04-13023_1ex10d2.htm#Section11_2]

 

Section 11.3. [a04-13023_1ex10d2.htm#Section11_3]

After-Tax Basis [a04-13023_1ex10d2.htm#Section11_3]

 

 

 

 

ARTICLE XII [a04-13023_1ex10d2.htm#ArticleXiiTheAdministrativeAgentAn]

THE ADMINISTRATIVE AGENT AND PURCHASER AGENTS
[a04-13023_1ex10d2.htm#ArticleXiiTheAdministrativeAgentAn]

 

 

 

 

Section 12.1. [a04-13023_1ex10d2.htm#Section12_1]

The Administrative Agent [a04-13023_1ex10d2.htm#Section12_1]

 

Section 12.2. [a04-13023_1ex10d2.htm#Section12_2]

Additional Agent [a04-13023_1ex10d2.htm#Section12_2]

 

 

 

 

ARTICLE XIII [a04-13023_1ex10d2.htm#ArticleXiiiMiscellaneous]

MISCELLANEOUS [a04-13023_1ex10d2.htm#ArticleXiiiMiscellaneous]

 

 

 

 

Section 13.1. [a04-13023_1ex10d2.htm#Section13_1]

Amendments and Waivers [a04-13023_1ex10d2.htm#Section13_1]

 

Section 13.2. [a04-13023_1ex10d2.htm#Section13_2]

Notices, Etc [a04-13023_1ex10d2.htm#Section13_2]

 

Section 13.3. [a04-13023_1ex10d2.htm#Section13_3_]

Ratable Payments [a04-13023_1ex10d2.htm#Section13_3_]

 

Section 13.4. [a04-13023_1ex10d2.htm#Section13_4]

No Waiver; Remedies [a04-13023_1ex10d2.htm#Section13_4]

 

Section 13.5. [a04-13023_1ex10d2.htm#Section13_5]

Binding Effect; Benefit of Agreement [a04-13023_1ex10d2.htm#Section13_5]

 

Section 13.6. [a04-13023_1ex10d2.htm#Section13_6]

Term of this Agreement [a04-13023_1ex10d2.htm#Section13_6]

 

Section 13.7. [a04-13023_1ex10d2.htm#Section13_7]

Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue
[a04-13023_1ex10d2.htm#Section13_7]

 

Section 13.8. [a04-13023_1ex10d2.htm#Section13_8]

Waiver of Jury Trial [a04-13023_1ex10d2.htm#Section13_8]

 

Section 13.9. [a04-13023_1ex10d2.htm#Section13_9]

Costs, Expenses and Taxes [a04-13023_1ex10d2.htm#Section13_9]

 

Section 13.10. [a04-13023_1ex10d2.htm#Section13_10]

No Proceedings [a04-13023_1ex10d2.htm#Section13_10]

 

Section 13.11. [a04-13023_1ex10d2.htm#Section13_11]

Recourse Against Certain Parties [a04-13023_1ex10d2.htm#Section13_11]

 

Section 13.12. [a04-13023_1ex10d2.htm#Section13_12]

Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances [a04-13023_1ex10d2.htm#Section13_12]

 

Section 13.13. [a04-13023_1ex10d2.htm#Section13_13]

Confidentiality [a04-13023_1ex10d2.htm#Section13_13]

 

Section 13.14. [a04-13023_1ex10d2.htm#Section13_14]

Execution in Counterparts; Severability; Integration
[a04-13023_1ex10d2.htm#Section13_14]

 

Section 13.15. [a04-13023_1ex10d2.htm#Section13_15]

Waiver of Setoff [a04-13023_1ex10d2.htm#Section13_15]

 

 

iv

--------------------------------------------------------------------------------


 

Section 13.16. [a04-13023_1ex10d2.htm#Section13_16]

Assignments by the Purchasers [a04-13023_1ex10d2.htm#Section13_16]

 

Section 13.17. [a04-13023_1ex10d2.htm#Section13_17]

Heading and Exhibits [a04-13023_1ex10d2.htm#Section13_17]

 

Section 13.18. [a04-13023_1ex10d2.htm#Section13_18]

Loans Subject to Retained Interest Provisions
[a04-13023_1ex10d2.htm#Section13_18]

 

Section 13.19. [a04-13023_1ex10d2.htm#Section13_19]

Non-Confidentiality of Tax Treatment [a04-13023_1ex10d2.htm#Section13_19]

 

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

EXHIBIT A-1

Form of Borrowing Notice (Funding Request)

 

EXHIBIT A-1-PF

Form of Borrowing Notice (P-F Funding Request)

 

EXHIBIT A-2

Form of Borrowing Notice (Reduction of Advances Outstanding/Facility Amount)

 

EXHIBIT A-3

Form of Borrowing Notice (Investment of Amounts on Deposit in the Principal
Collections Account and/or Pre-Funded Advances from the Pre-Funded Advances
Account)

 

EXHIBIT A-4

Form of Borrowing Base Certificate

 

EXHIBIT A-5

Form of Pre-Funded Advance Certificate

 

EXHIBIT B

Form of Variable Funding Certificate (Conduit Purchaser or Institutional
Purchaser)

 

EXHIBIT C

Form of Servicing Report

 

EXHIBIT D

Form of Hedging Agreement (including Schedule and Confirmation)

 

EXHIBIT E-1

Form of Officer’s Certificate as to Solvency (Ares Capital CP Funding LLC)

 

EXHIBIT E-2

Form of Officer’s Certificate as to Solvency (Ares Capital Corporation)

 

EXHIBIT F-1

Form of Officer’s Closing Certificate (Ares Capital CP Funding LLC)

 

EXHIBIT F-2

Form of Officer’s Closing Certificate (Ares Capital Corporation)

 

EXHIBIT G-1

Form of Power of Attorney (Ares Capital CP Funding LLC)

 

EXHIBIT G-2

Form of Power of Attorney (Ares Capital Corporation)

 

EXHIBIT H

Form of Release of Required Loan Documents

 

EXHIBIT I

Form of Assignment of Mortgage

 

EXHIBIT J

Form of Servicer’s Certificate

 

EXHIBIT K

Form of Transferee Letter

 

EXHIBIT L

Form of Certificate of Closing Attorneys

 

EXHIBIT M

Form of Joinder Supplement

 

EXHIBIT N

Form of Confidentiality Provision

 

 

 

SCHEDULES

 

SCHEDULE I

Condition Precedent Documents

 

SCHEDULE II

Concentration Account Bank and Concentration Account

 

SCHEDULE III

Location of Required Loan Documents

 

SCHEDULE IV

Loan List

 

SCHEDULE V

ACC Loan List

 

SCHEDULE VI

[Reserved]

 

SCHEDULE VII

Agreed-Upon Procedures For Independent Public Accountants

 

SCHEDULE VIII

[Reserved]

 

SCHEDULE IX

Moody’s Industry Classification Group

 

 

 

 

ANNEXES

 

 

 

ANNEX A

Addresses for Notices

 

ANNEX B

Commitments

 

 

--------------------------------------------------------------------------------


 

THIS SALE AND SERVICING AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of November
3, 2004, by and among:

 

(1)           ARES CAPITAL CORPORATION, a Maryland corporation (“Ares Capital
Corporation”), as the originator (together with its successors and assigns in
such capacity, the “Originator”), and as the servicer (together with its
successors and assigns in such capacity, the “Servicer”);

 

(2)           ARES CAPITAL CP FUNDING LLC, a Delaware limited liability company,
as the borrower (together with its successors and assigns in such capacity, the
“Borrower”);

 

(3)           EACH OF THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO, as
a Conduit Purchaser;

 

(4)           EACH OF THE INSTITUTIONAL PURCHASERS FROM TIME TO TIME PARTY
HERETO, as an Institutional Purchaser;

 

(5)           EACH OF THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO, as a
Purchaser Agent;

 

(6)           WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability
company (together with its successors and assigns, “WCM”), as the administrative
agent (together with its successors and assigns in such capacity, the
“Administrative Agent”);

 

(7)           LYON FINANCIAL SERVICES, INC., a Minnesota corporation, doing
business as U.S. Bank Portfolio Services (“Lyon”), not in its individual
capacity but as the backup servicer (together with its successors and assigns in
such capacity, the “Backup Servicer”); and

 

(8)           U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“U.S. Bank”), not in its individual capacity but as the trustee (together with
its successors and assigns in such capacity, the “Trustee”).

 

R_E_C_I_T_A_L_S

 

WHEREAS, the Borrower has acquired, and may from time to time continue to
acquire, certain Loans from the Originator pursuant to the Sale Agreement;

 

WHEREAS, the Borrower is prepared to transfer and assign, and grant security
interests in, certain Loans and certain related security with respect thereto
and the proceeds thereof and certain other assets to the Purchasers from time to
time;

 

WHEREAS, the Purchasers may, in accordance with the terms of this Agreement,
purchase Variable Funding Certificates representing an undivided ownership
interest in such Loans, related security and proceeds;

 

--------------------------------------------------------------------------------


 

WHEREAS, it is the intention of the parties hereto that (i) in connection with
each Advance hereunder, the Borrower hereby transfers and assigns to the
Trustee, on behalf of the Purchasers, and hereby grants to the Trustee a
security interest in, for the benefit of the Secured Parties, all of the
Borrower’s right, title and interest in and to the Loans and certain related
security with respect thereto and the proceeds thereof and the other Collateral,
and (ii) this Agreement shall constitute a security agreement under Applicable
Law in respect of the transfer and grant described in the second Recital above
and all other security interests granted hereunder; and

 

WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITION

 

Section 1.1.                                Certain Defined Terms.

 

(a)           Certain capitalized terms used throughout this Agreement are
defined in this Section 1.1.  As used in this Agreement and its schedules,
exhibits and other attachments, unless the context requires a different meaning,
the following terms shall have the following meanings:

 

“1940 Act”:  The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

 

“ACC Loan”:  Any Loan included on the ACC Loan List.

 

“ACC Loan List”:  The list of Loans on Schedule V attached hereto that are owned
by the Originator on the date hereof and that are not required to be titled in
the name of the Borrower at the time such Loans are first included in the
Collateral, to the extent such Loans are first included in the Collateral prior
to the Required Transfer Date.

 

“Account”:  Any of the Collection Account, the Principal Collections Account,
the Interest Collections Account, the Pre-Funded Advances Account and any
sub-accounts thereof deemed appropriate or necessary by the Administrative Agent
or the Trustee for convenience in administering such accounts.

 

“Accreted Interest”:  Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as interest as it accrues.

 

“Accrual Period”:  With respect to (a) each Advance (or portion thereof) funded
at an Interest Rate equal to the CP Rate, (i) with respect to the first Payment
Date, the period from and

 

2

--------------------------------------------------------------------------------


 

including the Closing Date to and including the last day (whether or not a
Business Day) of the calendar month preceding the first Payment Date and (ii)
with respect to any subsequent Payment Date, the period from and including the
first day (whether or not a Business Day) of the calendar month in which the
preceding Payment Date occurred, to and including the last day (whether or not a
Business Day) of the calendar month immediately preceding the month in which the
Payment Date occurs; and (b) each Advance (or portion thereof) funded at an
Interest Rate other than the CP Rate, (i) with respect to the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) with respect to any subsequent Payment Date, the period
from and including the previous Payment Date to but excluding such subsequent
Payment Date.

 

“Additional Amount”:  Defined in Section 2.16.

 

“Additional Loans”:  All Loans other than Existing Loans that become part of the
Collateral after the initial Funding Date pursuant to the delivery of a Loan
Assignment (as defined in the Sale Agreement) and listed on a schedule to such
Loan Assignment.

 

“Adjusted Eurodollar Rate”:  For any Accrual Period, a per annum interest rate
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBOR Rate for such Accrual Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Accrual Period.

 

“Administrative Agent”:  WCM, in its capacity as administrative agent for the
Purchaser Agents, together with its successors and assigns, including any
successor appointed pursuant to Article XII.

 

“Advance”:  Any Funded Advance or Pre-Funded Advance.

 

“Advance Rate”:  With respect to any type of Loan on any Measurement Date, the
corresponding percentage for such type of Loan (such type to be determined as of
the Funding Date of each Loan) set forth below: 

 

Type of Loan

 

Advance Rate

 

Senior Secured ABL

 

85

%

 

 

 

 

Senior Secured Loan

 

80

%

 

 

 

 

Stretch Senior Secured Loan

 

75

%

 

 

 

 

LOT Loan

 

70

%

 

 

 

 

Second Lien Loan

 

68

%

 

 

 

 

Senior Subordinated Loan

 

63

%

 

 

 

 

Junior Subordinated Loan

 

50

%

 

 

 

 

DIP Loan

 

70

%

 

3

--------------------------------------------------------------------------------


 

For the avoidance of doubt, with respect to any Agented Notes, the applicable
Advance Rate will be determined by reference to the type of the applicable
underlying Loan.

 

“Advances Outstanding”:  On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances and the making of new Advances on such day.

 

“Affected Party”:  The Administrative Agent, each Purchaser Agent, each
Purchaser, each Liquidity Bank, all assignees and participants of each Purchaser
and each Liquidity Bank, any sub-agent of the Administrative Agent and any
successor to a Purchaser Agent.

 

“Affiliate”:  With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided, however, that for
purposes of determining whether any Loan is an Eligible Loan or any Obligor is
an Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor.  For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Agented Note”:  Any Loan (a) originated as a part of a syndicated loan
transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan) prior to such Loan becoming part of the
Collateral and (b) with respect to which, upon an assignment of the note under
the Sale Agreement to the Borrower, the Borrower, as assignee of the note, will
have all of the rights but none of the obligations of the Originator with
respect to such note and the Related Property.

 

“Aggregate Outstanding Loan Balance” or “AOLB”:  On any date of determination,
the sum of the Outstanding Loan Balances of all Eligible Loans included as part
of the Collateral on such date, minus the Outstanding Loan Balances of any
Charged-Off Loans.

 

“Aggregate Unpaids”:  At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, Hedge Breakage Costs and all
other amounts owed by the Borrower to the Purchasers, the Purchaser Agents, the
Administrative Agent, the Backup Servicer, each Hedge Counterparty and the
Trustee hereunder (including, without limitation, all Indemnified Amounts, other
amounts payable under Article XI and amounts required to be paid under Section
2.9, Section 2.10, Section 2.14, Section 2.15 and Section 2.16 to any
Indemnified Party) or under any Hedging Agreement (including, without
limitation, payments in respect of the termination of any such Hedging
Agreement) or by the Borrower or any other Person under

 

4

--------------------------------------------------------------------------------


 

any fee letter delivered in connection with the transactions contemplated by
this Agreement (including, without limitation, each Purchaser Fee Letter, the
Backup Servicer Fee Letter and the Trustee Fee Letter), in each case whether due
or accrued.

 

“Agreement”:  Defined in the Preamble.

 

“Alternative Rate”:  A per annum interest rate equal to (i) the Adjusted
Eurodollar Rate; or (ii) if a Eurodollar Disruption Event occurs, the Base Rate.

 

“Amortization Period”:  The period beginning on the date on which the
Termination Date is declared or occurs automatically pursuant to Section
10.2(a), and ending on the Collection Date.

 

“Applicable Law”:  For any Person or property of such Person, all existing and
future laws, rules, regulations (including proposed, temporary and final income
tax regulations), statutes, treaties, codes ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Federal Truth in Lending Act, and
Regulation Z and Regulation B of the Board of Governors of the Federal Reserve
System), and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

 

“Appraisal”:  With respect to any Mortgaged Property as to which an appraisal is
required or permitted to be performed pursuant to the terms of this Agreement,
an appraisal performed in conformance with the guidelines established by the
Appraisal Institute.

 

“Appraisal Institute”:  The international membership association of real estate
appraisers.

 

“Ares LIBOR Rate”:  The posted rate for one-month, two-month or three-month, as
applicable, deposits in Dollars appearing on Telerate Page 3750, as and when
determined in accordance with the applicable Underlying Instruments.

 

“Ares Prime Rate”:  The rate designated by certain reference lenders in the
Underlying Instruments from time to time as its prime rate in the United States,
such rate to change as and when the designated rate changes; provided, however,
the Ares Prime Rate is not intended to be lowest rate of interest charged by the
Originator in connection with extensions of credit to debtors.

 

“Assignment of Mortgage”:  An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to effect the
assignment of the Mortgage to the Trustee, which assignment, notice of transfer
or equivalent instrument may be in the form of one or more blanket assignments
covering the Loans secured by Mortgaged Properties located in the same
jurisdiction, if permitted by Applicable Law.

 

“Attached Equity”: With respect to any Loan, any stock, partnership or
membership interest, beneficial interest or other equity security, warrant,
option, or any right, including,

 

5

--------------------------------------------------------------------------------


 

without limitation, any registration right, with respect to the foregoing
received by the Originator in connection with the origination or acquisition of
such Loan.

 

“Availability”:  At any time, an amount equal to the excess, if any, of (i) the
lesser of (a) the Facility Amount and (b) the Maximum Availability over (ii) the
Advances Outstanding on such day; provided that, during the Amortization Period,
the Availability shall be equal to zero.

 

“Available Funds”:  With respect to any Payment Date, all immediately available
amounts on deposit in the Collection Account (including, without limitation, any
Collections and Servicer Advances).

 

“Average Pool Delinquency Ratio”:  As of any Determination Date, the percentage
equivalent of a fraction, the numerator of which is the sum of the Pool
Delinquency Ratios for such Determination Date and each of the two preceding
Determination Dates (or such lesser number of preceding Determination Dates as
shall have elapsed as of such Determination Date), and the denominator of which
is three (or such lesser number of Determination Dates included in the
calculations described herein).

 

“Backup Servicer”:  Defined in the Preamble.

 

“Backup Servicer Fee Letter”:  The Backup Servicer Fee Letter, dated as of the
date hereof, by and among the Servicer, the Administrative Agent, the Trustee,
and the Backup Servicer, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.

 

“Backup Servicer Termination Notice”:  Defined in Section 7.5.

 

“Backup Servicing Fee”:  The fee set forth as such in the Backup Servicer Fee
Letter.

 

“Bankruptcy Code”:  The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

 

“Base Rate”:  On any date, a fluctuating per annum interest rate equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.

 

“Benefit Plan”:  Any “employee benefit plan” as defined in Section 3(3) of ERISA
in respect of which the Borrower or any ERISA Affiliate of the Borrower is, or
at any time during the preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.

 

“Borrower”:  Defined in Preamble.

 

“Borrowing Base”:  As of any Measurement Date, an amount equal to (i) the
Aggregate Outstanding Loan Balance, after giving effect to all Loans added to
and removed from the Collateral on such date, minus (ii) the Excess
Concentration Amount, minus (iii) the Outstanding Loan Balances of all
Delinquent Loans.

 

6

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate”:  Each certificate, in the form of Exhibit A-4,
required to be delivered by the Borrower with each Borrowing Notice related to a
Funded Advance and on each Measurement Date.

 

“Borrowing Notice”:  Each notice required to be delivered by the Borrower (i) in
respect of (a) the Initial Advance and each incremental Funded Advance, in the
form of Exhibit A-1, (b) each Pre-Funded Advance, in the form of Exhibit A-1-PF,
(c) any reduction of the Facility Amount or repayment of Advances Outstanding,
in the form of Exhibit A-2, or (d) any reinvestment of Principal Collections
under Section 2.9(b), in the form of Exhibit A-3.

 

“Breakage Costs”:  With respect to any Purchaser, any amount or amounts as shall
compensate such Purchaser for any loss, cost or expense incurred by such
Purchaser (as determined by the applicable Purchaser Agent on behalf of such
Purchaser, in such Purchaser Agent’s sole discretion) as a result of a
prepayment by the Borrower of Advances Outstanding or Interest.  All Breakage
Costs shall be due and payable hereunder upon demand, in accordance with the
terms hereof.  The determination by the applicable Purchaser Agent of the amount
of any such loss, cost or expense shall be set forth in a written notice to the
Borrower and shall be conclusive absent manifest error.

 

“Business Day”:  Any day (other than a Saturday or a Sunday) on which commercial
banks are not required or authorized to be closed in New York, New York,
Charlotte, North Carolina, Boston, Massachusetts, Minneapolis, Minnesota or
Florence, South Carolina.

 

“Certificated Security”:  The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change of Control”:  Any of the following:

 

(a)           The Management Agreement shall fail to be in full force and
effect;

 

(b)           the creation or imposition of any Lien on any limited liability
company membership interest in the Borrower;

 

(c)           the failure by the Originator to own 100% of the limited liability
company membership interests in the Borrower; or

 

(d)           the dissolution, termination or liquidation in whole or in part,
transfer or other disposition of all or substantially all of the assets of, Ares
Capital Corporation.

 

“Change of Tax Law”:  Any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of any jurisdiction in which an
Obligor is organized), or any political subdivision or taxing authority of any
of the foregoing, affecting taxation, or any proposed change in such laws or
change in the official application, enforcement or interpretation of such laws,
regulations or rulings (including a holding by a court of competent
jurisdiction), or any other action taken by a taxing authority or court of
competent jurisdiction in the relevant jurisdiction, or the official proposal of
any such action.

 

7

--------------------------------------------------------------------------------


 

“Charged-Off Loan”:  A Loan as to which any of the following first occurs:  (i)
the Servicer has determined in accordance with the Servicing Standard that such
Loan is not collectible, (ii) the Loan has been a Delinquent Loan for a period
of 60 days or more (without giving effect to any Servicer Advance thereon or any
grace period permitted in the related Underlying Instruments), (iii) except in
the case of any DIP Loan, the related Obligor is subject to an Insolvency Event
or (iv) the related Obligor is not Solvent or such Loan is on non-accrual
status, as reasonably determined by the Servicer in accordance with the Credit
Policy and the Servicing Standard.

 

“Charged-Off Portfolio Loan”:  A Portfolio Loan as to which any of the following
first occurs:  (i) the Servicer has determined in accordance with the Servicing
Standard (or such similar policies and procedures utilized by the Servicer in
servicing such Portfolio Loan) that such Portfolio Loan is not collectible, (ii)
the Portfolio Loan has been a Delinquent Portfolio Loan for a period of 60 days
or more (without giving effect to any servicer advance or loan by the Originator
or any of its Affiliates thereon or any grace period permitted in the related
Underlying Instruments), (iii) the related Obligor is subject to an Insolvency
Event or (iv) the related Obligor is not Solvent or such Portfolio Loan is on
non-accrual status, as reasonably determined by the Servicer in accordance with
the Credit Policy and the Servicing Standard (or such similar policies and
procedures utilized by the Servicer in servicing such Portfolio Loan).

 

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.

 

“Clearing Corporation”:  The meaning specified in Section 8-102(a)(5) of the
UCC.

 

“Closing Counsel”:  Legal counsel responsible for closing the origination or
acquisition of any Loan on behalf of the Originator which is sold to the
Borrower under the Sale Agreement and financed by the Borrower under this
Agreement.

 

“Closing Date”:  November 3, 2004.

 

“Code”:  The Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Borrower in the property
identified in clauses (i) - (iii) below and all accounts, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, copyrights,
copyright licenses, equipment, fixtures, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, and other property consisting of,
arising out of, or related to any of the following (in each case excluding the
Retained Interest and the Excluded Amounts):

 

(i)  the Existing Loans and Additional Loans, and all monies due or to become
due in payment under such Existing Loans and Additional Loans on and after the
related Cut-Off Date, including, but not limited to, all Collections, but
excluding any related Attached Equity;

 

(ii)  all Related Security with respect to the Loans referred to in clause (i);

 

8

--------------------------------------------------------------------------------


 

(iii)  the Accounts and all Permitted Investments purchased with funds on
deposit in the Accounts (including all Permitted Investments purchased in
connection with Pre-Funded Advances); and

 

(iv)  all income and Proceeds of the foregoing.

 

“Collection Account”:  Defined in Section 6.4(h).

 

“Collection Date”:  The date following the Termination Date on which the
Aggregate Unpaids have been reduced to zero and indefeasibly paid in full.

 

“Collection Period”:  With respect to the first Payment Date, the period from
and including the Closing Date to and including the Determination Date preceding
the first Payment Date; and thereafter, the period from but excluding the
Determination Date preceding the previous Payment Date to and including the
Determination Date preceding the current Payment Date.

 

“Collections”:  (a) All cash collections and other cash proceeds of any Loan,
including, without limitation or duplication, any Interest Collections,
Principal Collections, amendment fees, late fees, waiver fees or other amounts
received in respect thereof (but excluding any Excluded Amounts), (b) interest
earnings on Permitted Investments or otherwise in any Account, (c) any cash
proceeds or other funds received by the Borrower or the Servicer with respect to
any Related Security (including from any guarantors) and (d) all payments
received pursuant to any Hedging Agreement or Hedge Transaction.

 

“Commercial Paper Notes”:  Any short-term promissory notes of any Conduit
Purchaser issued by such Conduit Purchaser in the commercial paper market.

 

“Commitment”:  With respect to each Conduit Purchaser and each Institutional
Purchaser, the commitment of such Purchaser to make Advances in accordance
herewith in an amount not to exceed (a) prior to the Termination Date, the
dollar amount set forth opposite such Purchaser’s name on Annex B hereto or the
amount set forth as such Purchasers “Commitment” on Schedule I to the Joinder
Supplement relating to such Purchaser, as applicable, and (b) on or after the
Termination Date, with respect to each Conduit Purchaser and each Institutional
Purchaser, the Pro Rata Share of such Conduit Purchaser or Institutional
Purchaser, as applicable, of the aggregate Advances Outstanding.

 

“Commitment Fee”:  With respect to any Purchaser, the “commitment fee” set forth
in the applicable Purchaser Fee Letter.

 

“Concentration Account”:  The account maintained at the Concentration Account
Bank, subject to the Intercreditor Agreement, for the purpose of receiving
Collections, the details of which are set forth on Schedule II, as such schedule
may be amended from time to time.

 

“Concentration Account Bank”:  U.S. Bank National Association, a national
banking association.

 

9

--------------------------------------------------------------------------------


 

“Concentration Limits”:  As of any Measurement Date, for purposes of determining
the Borrowing Base, the Eligible Loans included in the Aggregate Outstanding
Loan Balance must conform to the concentration limitations set forth below
(except as specifically noted, percentages refer to the percentage of the
Aggregate Outstanding Loan Balance):

 

(a)         the sum of the Outstanding Loan Balances of Eligible Loans that have
been owned by the Borrower for a period of greater than 12 months from the
Closing Date and 12 months after each Term Securitization shall not exceed
$20,000,000; provided that, for any Eligible Loan a portion of which has been
conveyed into a Term Securitization, the initial date of the Borrower’s
ownership of such Eligible Loan will be reset to the closing date of such Term
Securitization for the purposes of determining compliance with this limitation;

 

(b)        the sum of the Outstanding Loan Balances of Eligible Loans that are
Loans to a single Obligor (including any Affiliates thereof) shall not exceed
(x) $20,000,000, at any time when the Facility Amount is less than $250,000,000,
or (y) $25,000,000, at any time when the Facility Amount is greater than or
equal to $250,000,000;

 

(c)         the sum of the Outstanding Loan Balances of all Eligible Loans
divided by the number of Eligible Obligors (including Affiliates thereof) shall
not exceed the greater of 4% or $8,000,000;

 

(d)        the sum of the Outstanding Loan Balances of Eligible Loans that are
loans to Eligible Obligors in the same Moody’s Industry Classification Group
shall not exceed the greater of 15% or $20,000,000;

 

(e)         the sum of the Outstanding Loan Balances of Eligible Loans that are
DIP Loans shall not exceed the greater of 5% or $7,500,000;

 

(f)         the sum of the Outstanding Loan Balances of Eligible Loans that are
Revolving Loans shall not exceed the greater of 20% or $20,000,000;

 

(g)        the sum of the Outstanding Loan Balances of Eligible Loans that have
a Risk Rating of (i) 1, shall not exceed 0%, and (ii) 2, shall not exceed the
greater of 10% or $7,500,000; and

 

(h)        the sum of the Outstanding Loan Balances of Eligible Loans that are
PIK Loans with a current annual cash coupon of less than (i) the Ares LIBOR Rate
+ 5.0%, if such Loan is a Floating Rate Loan with an interest rate based on Ares
LIBOR Rate, (ii) the Ares Prime Rate + 3.0%, if such Loan is a Floating Rate
Loan with an interest rate based on the Ares Prime Rate, and (iii) 7.0% if such
Loan is a Fixed Rate Loan, shall not exceed 0%.

 

“Conduit Purchaser”:  VFCC and each other commercial paper conduit as may from
time to time become a Purchaser hereunder by executing and delivering a Joinder
Supplement to the Administrative Agent and the Borrower as contemplated by
Section 2.1(e).

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract,

 

10

--------------------------------------------------------------------------------


 

undertaking, agreement, instrument or other document to which such Person is a
party or by which it or any of its property is bound or to which either is
subject.

 

“CP Rate”:  With respect to any Conduit Purchaser for any day during any Accrual
Period, the per annum rate equal to (a) the rate (expressed as a percentage and
an interest yield equivalent and calculated on the basis of a 360-day year) or,
if more than one rate, the weighted average thereof, paid or payable by such
Conduit Purchaser from time to time as interest on or otherwise in respect of
the Commercial Paper Notes issued by such Conduit Purchaser that are allocated,
in whole or in part, by such Purchaser’s Purchaser Agent to fund the purchase or
maintenance of the outstanding Advances made by such Purchaser (and which may
also, in the case of a pool-funded Conduit Purchaser, be allocated in part to
the funding of other assets of such Conduit Purchaser and which Commercial Paper
Notes need not mature on the last day of any Accrual Period) during such Accrual
Period as determined by such Conduit Purchaser’s Purchaser Agent, which rates
shall reflect and give effect to (i) certain documentation and transaction costs
(including, without limitation, dealer and placement agent commissions, and
incremental carrying costs incurred with respect to Commercial Paper Notes
maturing on dates other than those on which corresponding funds are received by
such Conduit Purchaser) associated with the issuance of such Conduit Purchaser’s
Commercial Paper Notes, and (ii) other borrowings by such Conduit Purchaser,
including borrowings to fund small or odd dollar amounts that are not easily
accommodated in the commercial paper market, to the extent such amounts are
allocated, in whole or in part, by such Conduit Purchaser’s Purchaser Agent to
fund such Conduit Purchaser’s purchase or maintenance of the outstanding
Advances made by such Purchaser during such Accrual Period; provided that, if
any component of such rate is a discount rate, in calculating the applicable “CP
Rate” for such day, such Conduit Purchaser’s Purchaser Agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent per annum rate or (b) such other rate as may be set
forth as such in such Conduit Purchaser’s Purchaser Fee Letter.

 

“Credit Policy”:  The written credit policies and procedures manual of the
Originator provided to the Administrative Agent on the Closing Date, as such
credit policies and procedures manual may be as amended or supplemented from
time to time in accordance with Section 5.4(f).

 

“Cut-Off Date”:  With respect to each Loan, the Funding Date of the Advance made
in respect thereof.

 

“Defaulted Loan Sale”:  Defined in Section 2.18(c)(i).

 

“Defaulted Loan Sale Date”:  The Business Day identified by the Borrower to the
Administrative Agent and the Trustee in a Defaulted Loan Sale Notice as the
proposed date of a Defaulted Loan Sale.

 

“Defaulted Loan Sale Notice”:  Defined in Section 2.18(c)(i)(1).

 

“Delayed Draw Term Loan”:  A Loan that is fully committed on the initial funding
date of such Loan and is required to be fully funded in one or more installments
on draw dates to

 

11

--------------------------------------------------------------------------------


 

occur within one year of the initial funding of such Loan but which, once all
such installments have been made, has the characteristics of a Term Loan.

 

“Delinquent Loan”:  A Loan (other than a Charged-Off Loan) as to which any of
the following occurs:  (a) all or any portion of any one or more payments of
principal or interest thereunder remains unpaid for at least 60 days from the
original due date for such payment (without giving effect to any Servicer
Advance thereon or any grace period permitted in the Underlying Instruments);
(b) a Material Modification of the type described in clause (b), (c) or (f) of
the definition thereof has occurred with respect to such Loan; (c) the related
Obligor is not paying any of the accrued and unpaid interest on a current basis
for at least 60 days from the original date for such payment (without giving
effect to any Servicer Advance thereon or any grace period permitted in the
Underlying Instruments); or (d) consistent with the Servicing Standard, such
Loan would be classified as delinquent by the Servicer.

 

“Delinquent Portfolio Loan”:  A Portfolio Loan (other than a Charged-Off
Portfolio Loan) as to which any of the following first occurs:  (a) all or any
portion of any one or more payments of principal or interest thereunder remains
unpaid for at least 60 days from the original due date for such payment (without
giving effect to any servicer advance thereon or any grace period permitted in
the Underlying Instruments); (b) a Material Modification of the type described
in clause (b), (c) or (f) of the definition thereof has occurred with respect to
such Portfolio Loan; (c) the related Obligor is not paying any of the accrued
and unpaid interest on a current basis for at least 60 days from the original
date for such payment (without giving effect to any servicer advance thereon or
any grace period permitted in the Underlying Instruments); or (d) consistent
with the Servicing Standard (or such similar policies and procedures utilized by
the Servicer in servicing such Portfolio Loan), such Portfolio Loan would be
classified as delinquent by the Servicer.

 

“Determination Date”:  The last day of each calendar month.

 

“DIP Loan”:  Any Loan or Portfolio Loan to an Obligor that is a Chapter 11
debtor under the Bankruptcy Code which is permitted by the Credit Policy and
also which satisfies the following criteria:  (a) the DIP Loan is duly
authorized by a final order of the applicable bankruptcy court or federal
district court under the provisions of subsection (b), (c) or (d) of 11 U.S.C. §
364; (b) the Obligor’s bankruptcy case is still pending as a case under the
provisions of Chapter 11 of Title 11 of the Bankruptcy Code and has not been
dismissed or converted to a case under the provisions of Chapter 7 of Title 11
of the Bankruptcy Code; (c) the Obligor’s obligations under such Loan or
Portfolio Loan have not been (i) disallowed, in whole or in part, or (ii)
subordinated, in whole or in part, to the claims or interests of any other
Person under the provisions of 11 U.S.C. § 510; (d) the DIP Loan is secured and
the Liens granted by the applicable bankruptcy court or federal district court
in relation to the Loan or Portfolio Loan have not been subordinated, in whole
or in part, to the Liens of any other lender under the provisions of 11 U.S.C. §
364(d) or otherwise; (e) the Obligor is not in default on its obligations under
the Loan or Portfolio Loan; (f) neither the Obligor nor any party in interest
has filed a Chapter 11 plan with the applicable federal bankruptcy or district
court that, upon confirmation, would (i) disallow or subordinate the Loan or
Portfolio Loan, in whole or in part, (ii) subordinate, in whole or in part, any
Lien granted in connection with such Loan or Portfolio Loan, (iii) fail to
provide for the repayment, in full and in cash, of the Loan or Portfolio Loan

 

12

--------------------------------------------------------------------------------


 

upon the effective date of such plan or (iv) otherwise impair, in any manner,
the claim evidenced by the Loan or Portfolio Loan; and (g) the DIP Loan is
documented in a form that is commercially reasonable and consistent with the
Credit Policy.  For the purposes of this definition, an order is a “final order”
if the applicable period for filing a motion to reconsider or notice of appeal
in respect of a permanent order authorizing the Obligor to obtain credit has
lapsed and no such motion or notice has been filed with the applicable
bankruptcy court or federal district court or the clerk thereof.

 

“Dollars”:  Means, and the conventional “$” signifies, the lawful currency of
the United States.

 

“Eligible Loan”:  On any Measurement Date, each Loan:

 

(A)          for which the Administrative Agent, the Trustee and the Backup
Servicer have received, no later than 12:00 p.m. on the day prior to the related
Funding Date, the following:

 

(1)           a faxed copy of the duly executed original promissory note for the
Loan (other than in the case of a Noteless Loan) and if any Loan is closed in
escrow, a certificate in the form of Exhibit L from the closing attorneys of
such Loans certifying as to their possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, as to any Additional Loans, the
Required Loan Documents shall be in the possession of the Trustee within five
Business Days of any related Funding Date; and

 

(2)           a Certificate of Assignment in the form of Exhibit A to the Sale
Agreement, including Schedule I thereto, and

 

(B)           that satisfies each of the following eligibility requirements:

 

(a)           such Loan is underwritten as (i) a cash flow loan where the source
of repayment is ongoing cash flow of the Obligor, (ii) an asset-based loan where
the source of repayment is liquidation of collateral (including real estate), or
(iii) some combination thereof;

 

(b)           such Loan is evidenced by a promissory note (other than in the
case of a Noteless Loan), a credit agreement containing an express promise to
pay, a security agreement or instrument and related loan documents that have
been duly authorized and executed, are in full force and effect and constitute
the legal, valid, binding and absolute and unconditional payment obligation of
the related Obligor, enforceable against such Obligor in accordance with their
terms (subject, as to enforcement only, to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
to general principles of equity, whether considered in a suit at law or in
equity), and there are no conditions precedent to the enforceability or validity
of the Loan that have not been satisfied or validly waived;

 

(c)           such Loan does not contravene any Applicable Law (including,
without limitation, laws, rules and regulations, if applicable, relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices, licensing and privacy) and
no part thereof is in violation of any Applicable Law;

 

13

--------------------------------------------------------------------------------


 

(d)           such Loan is denominated and payable only in Dollars in the United
States to Obligors residing in the United States (as determined by the domicile
of the related underlying collateral);

 

(e)           such Loan (i) was originated and underwritten, or purchased and
re-underwritten, by the Originator including, without limitation, the completion
of a due diligence and, if applicable, a collateral assessment and (ii) is fully
documented in a manner consistent with the Credit Policy and such Loan is being
serviced by the Servicer in accordance with the Servicing Standard;

 

(f)            such Loan (i) if a Senior Secured ABL, Senior Secured Loan,
Stretch Senior Secured Loan, LOT Loan, Second Lien Loan or DIP Loan has an
original term to maturity that does not exceed 96 months and (ii) if a Senior
Subordinated Loan or Junior Subordinated Loan, has an original term to maturity
that does not exceed 120 months;

 

(g)           all of the original or certified Required Loan Documents,
acceptable to the Administrative Agent and the Originator, with respect to such
Loan have been, or will be, delivered to the Trustee on or prior to the related
Funding Date, except as otherwise provided in Section 3.2(c), and all Servicing
Files are being or shall be maintained at the principal place of business of the
Servicer in Los Angeles, California in accordance with documented safety
procedures approved by the Administrative Agent;

 

(h)           as of the related Funding Date, such Loan is not more than ten
days delinquent in payment and, since its origination by the Originator or, in
the case of any Loan not originated by the Originator, acquisition by the
Originator, such Loan has never been more than 30 days delinquent in payment of
either principal or interest;

 

(i)            such Loan is not a Materially Modified Loan and such Loan is not
a loan (including, without limitation, a new loan that replaced a prior loan by
the Originator or any of its Affiliates to the Obligor that was a Delinquent
Loan or a Charged-Off Loan) or extension of credit by the Originator to the
Obligor for the purpose of (i) making any past due principal, interest or other
payments due on such Loan, (ii) preventing such Loan or any other loan to the
related Obligor from becoming past due or (iii) causing a Delinquent Loan or a
Charged-Off Loan to cease to be so classified;

 

(j)            if such Loan is an ACC Loan, such Loan does not contain any
restrictions on further assignment or transferability other than provisions
requiring Obligor, lending agent and/or co-borrower consent and execution of an
assignment agreement;

 

(k)           such Loan is eligible under its Underlying Instruments (giving
effect to the provisions of Sections 9-406 and 9-408 of the UCC) to be sold to
the Borrower and to have a security interest therein granted to the Trustee, for
the benefit of the Secured Parties, and, if such Loan is not an ACC Loan, such
Loan does not contain any restrictions on further assignments or transferability
to the related special purpose entity issuer in connection with any Permitted
Securitization other than the execution of an assignment agreement;

 

(l)            such Loan either (i) contains the confidentiality provision set
forth on Exhibit N or (ii) does not contain a confidentiality provision that
restricts or purports to restrict

 

14

--------------------------------------------------------------------------------


 

the ability of the Trustee or any Secured Party to exercise their rights under
this Agreement, including, without limitation, their rights to review the
related Loan File;

 

(m)          such Loan provides for periodic payments of a portion of accrued
and unpaid interest in cash on a current basis, no less frequently than
quarterly;

 

(n)           all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority or any other
Person required by the Originator or the Borrower to be obtained, effected or
given in connection with the Originator’s or the Borrower’s making, acquisition,
transfer or performance of such Loan have been duly obtained, effected or given
and are in full force and effect;

 

(o)           such Loan does not permit interest to be capitalized in its
entirety or contain payment obligations relating to “put rights” by the related
Obligor;

 

(p)           such Loan is an “Eligible Asset” as defined in Rule 3a-7 under the
1940 Act;

 

(q)           such Loan is Registered;

 

(r)            such Loan, together with the Related Security, has been sold to
the Borrower pursuant to (and in accordance with) the Sale Agreement, and the
Borrower has good and marketable title, to such Loan and Related Security, free
and clear of all Liens (other than Permitted Liens);

 

(s)           the Loan (together with the Collections and Related Security
related thereto), has been the subject of a grant of a valid and first priority
perfected security interest by the Borrower in favor of the Trustee, on behalf
of the Secured Parties;

 

(t)            the Obligor with respect to such Loan is an Eligible Obligor;

 

(u)           all information provided by the Borrower or the Servicer to the
Administrative Agent or the Trustee in writing with respect to the Loan is true
and correct in all material respects as of the date such information is
provided;

 

(v)           such Loan (A) is not an Equity Security and (B) does not provide
for the conversion or exchange into an Equity Security at any time on or after
the date it is included as part of the Collateral;

 

(w)          such Loan does not require the Borrower to make future advances to
the Obligor under the related Underlying Instruments (exclusive of advances
under Revolving Loans or Delayed Draw Term Loans which are part of the Retained
Interest or advances made to protect or preserve rights against the Obligor, to
preserve or enhance the value of any Related Property securing such Loan or to
indemnify an agent or representative for lenders pursuant to any such Underlying
Instrument);

 

15

--------------------------------------------------------------------------------


 

(x)            such Loan is not a Loan with respect to which interest required
by the Underlying Instrument to be paid in cash has previously been deferred or
capitalized as principal and not subsequently paid in full;

 

(y)           no selection procedure adverse to the interests of the
Administrative Agent, the Purchaser Agents or the Secured Parties was utilized
by the Borrower or the Originator in the selection of such Loan for inclusion in
the Collateral;

 

(z)            the acquisition of such Loan will not cause the Borrower or the
pool of Collateral to be required to register as an investment company under the
1940 Act and if the issuer of such Loan is excepted from the definition of an
“investment company” solely by reason of Section 3(c)(1) of the 1940 Act, then
either (A) such security does not constitute a “voting security” for purposes of
the 1940 Act or (B) the aggregate amount of such security held by the Borrower
is less than 10% of the entire issue of such security;

 

(aa)         such Loan does not constitute Margin Stock;

 

(bb)         such Loan is not subject to withholding tax unless the Obligor
thereon is required under the terms of the related Underlying Instrument to make
“gross-up” payments that cover the full amount of such withholding tax on an
after-tax basis in the event of a Change of Tax Law;

 

(cc)         the proceeds of such Loan will not be used to finance activities of
the type engaged in by businesses classified under NAICS Codes 2361 (Residential
Building Construction), 2362 (Nonresidential Building Construction), 2371
(Utility System Construction), or 2372 (Land Subdivision);

 

(dd)         [Reserved];

 

(ee)         [Reserved];

 

(ff)           such Loan is not a Participation;

 

(gg)         if such Loan is an Agented Note:

 

(i)                  the related Underlying Instruments shall include a note
purchase or similar agreement containing (x) provisions relating to the
appointment and duties of a payment agent and a collateral agent (which, in the
case of a Loan originated by the Originator, shall be the Originator or a
wholly-owned Subsidiary of the Originator) and in such capacity such agent has
the right to receive and collect payments and to enforce the Obligor’s
obligations on behalf of all holders of the Obligor’s underlying indebtedness at
the direction of the requisite majority of the underlying lenders and (y) if
such Agented Note was issued in a transaction involving more than one class of
notes, intercreditor provisions;

 

(ii) if the entity serving as the collateral agent of the security for all notes
of the Obligor issued under the applicable Underlying Instruments has or will
change from the time of the origination of the notes, all appropriate
assignments of

 

16

--------------------------------------------------------------------------------


 

the collateral agent’s rights in and to the collateral on behalf of the
noteholders have been executed and filed or recorded as appropriate prior to
such Agented Note becoming a part of the Collateral;

 

(iii)                all required notifications, if any, have been given to the
collateral agent, the payment agent and any other parties required by the
Underlying Instruments of, and all required consents, if any, have been obtained
with respect to, the Originator’s assignment of such Agented Note and the
Originator’s right, title and interest in the Related Property to the Borrower
and the Trustee’s security interest therein on behalf of the secured parties;

 

(iv)               the right to control the actions of and replace the
collateral agent and/or the paying agent of the notes is to be exercised by at
least a majority in interest of all holders of such Agented Notes; and

 

(v)                                all notes of the Obligor of the same priority
are cross-defaulted and the Related Property securing such notes is held by the
collateral agent for the benefit of all holders of the notes and all holders of
such notes (A) have an undivided pari passu interest in the Related Property
securing such notes, (B) are secured by, and share in the proceeds of the sale
or other disposition of, such Related Property on a pro rata basis and (C) may
transfer or assign their right, title and interest in the Related Property;

 

(hh)              if such Loan is a Material Mortgage Loan:

 

(i)                  the Loan is secured by the related Mortgage, which has been
properly recorded (or, if not properly recorded, has been submitted in proper
form for recording) and establishes and creates a valid, enforceable and
subsisting first priority security interest on the related Mortgaged Property
subject only to the following permitted encumbrances: (a) the Lien of current
real property taxes and assessments; (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions appearing of record being acceptable
to mortgage lending institutions generally in the area wherein the Mortgaged
Property is located or specifically reflected in the Appraisal obtained by the
Originator in connection with the origination of the related Loan; and (c) other
matters to which like properties are commonly subject which do not materially
and adversely interfere with the value of or current principal use of the
related Mortgaged Property or the benefits of the security intended to be
provided by such Mortgage;

 

(ii) the Lien of the related Mortgage is insured by a Title Policy or its
equivalent, issued by a nationally recognized title insurance company licensed
to do business in the state in which the Mortgaged Property is located, insuring
the Originator of such Loan, its successors and assigns, as to the first
priority Lien of the related Mortgage in the original principal amount of such
Loan after all advances of principal, subject only to customary Liens permitted
under the Mortgage (or, if a Title Policy has not yet been issued in respect of
such Loan, a policy meeting the

 

17

--------------------------------------------------------------------------------


 

foregoing description is evidenced by a commitment for title insurance
“marked-up” at the closing of such loan); (ii) each Title Policy (or, if it has
yet to be issued, the coverage to be provided thereby) is in full force and
effect, all premiums thereon have been paid and no material claims have been
made thereunder and no claims have been paid thereunder; (iii) the Originator,
the Borrower and the Servicer have not, by act or omission, done anything that
would materially impair the coverage under such Title Policy; (iv) the Title
Policy is freely transferable or assignable by the Originator, and the Borrower;
and (iv) immediately following the transfer and assignment of the related Loan
to the Secured Parties, such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) will inure to the benefit of the Secured
Parties without the consent of or notice to the insurer;

 

(iii)                any related Mortgage contains customary and enforceable
provisions, which render the rights and remedies of the holder thereof adequate
for the realization against the Mortgaged Property of the benefits of the
security, including, (x) in the case of a Mortgage designated as a deed of
trust, by trustee’s sale, and (y) otherwise by judicial foreclosure, and there
is no homestead or other exemption available to the Obligor which would
materially interfere with the right to sell the Mortgaged Property related to
such Loan at a trustee’s sale or the right to foreclose the Mortgage;

 

(iv)               all escrow deposits relating to such Loan that are, as of the
applicable Cut-Off Date, required to be deposited with the mortgagee or its
agent have been so deposited;

 

(v)                there is no delinquent tax or assessment Lien on any
Mortgaged Property which is the primary Collateral for the related Material
Mortgage Loan, and each such Mortgaged Property is free of material damage and
is in good repair;

 

(vi)               there are no material defaults in complying with the terms of
any applicable related Mortgage, and all taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or an escrow
of funds has been established in an amount sufficient to pay for every such item
which remains unpaid and which has been assessed but is not yet due and payable;

 

(vii)              the related Loan File contains a valid Appraisal, an
Environmental Site Assessment, and, in the case of any Loan either (x) having an
Outstanding Loan Balance of $5,000,000 or greater or (y) with respect to which
the related Mortgaged Property is at least 25 years old, an engineering report;

 

(viii)             the terms of such Loan require that improvements on the
related Mortgaged Property be insured by a generally acceptable carrier against
loss under a hazard insurance policy with extended coverage and conforming to
the requirements of the Agreement, and all such insurance policies are in full
force and effect;

 

18

--------------------------------------------------------------------------------


 

(ix)                no proceeding for the condemnation of all or any material
portion of the related Mortgaged Property has commenced or been threatened;

 

(x)                 the related Mortgaged Property was subject to one or more
Environmental Site Assessments (or an update of a previously conducted
Environmental Assessment), which were performed on behalf of the Originator, or
as to which the related report was delivered to the Originator in connection
with its origination or acquisition of such Loan, and the Originator, the
Borrower and the Servicer have no knowledge of any material and adverse
environmental conditions or circumstance affecting such Mortgaged Property;

 

(xi)                none of the Originator, the Borrower or the Servicer have
taken any action with respect to such Loan or the related Mortgaged Property
that could subject the Secured Parties, or their respective successors and
assigns in respect of such Loan, to any liability under CERCLA or any other
applicable federal, state or local Environmental Law, and none of the
Originator, the Borrower or the Servicer have received any actual notice of a
material violation of CERCLA or any applicable federal, state or local
Environmental Law with respect to the related Mortgaged Property;

 

(xii)               the interest of the related Obligor in the related Mortgaged
Property consists of an Interest in Real Property constituting part of such
Mortgaged Property;

 

(xiii)              based on surveys and/or the related Title Policy obtained in
connection with the origination of such Loan, as of the date of such
origination, no improvement that was included for the purpose of determining the
Appraised Value of the related Mortgaged Property at the time of origination of
such Loan lay outside the boundaries and building restriction lines of such
property to any material extent (unless affirmatively covered by the Title
Policy), and no improvements on adjoining properties encroached upon such
Mortgaged Property to any material extent; and (ii) based upon opinions of
counsel and/or other due diligence customarily performed by the Originator, the
improvements located on or forming part of such Mortgaged Property comply in all
material respects with applicable zoning laws and ordinances (except to the
extent that they may constitute legal non-conforming uses);

 

(xiv)              as of the date of origination of such Loan, the related
Obligor or operator of the related Mortgaged Property was in possession of all
material licenses, permits and authorizations required by Applicable Law for the
ownership and operation of the related Mortgaged Property as it was then
operated;

 

(xv)               the related Mortgage provides that Insurance Proceeds and
condemnation proceeds will be applied for one of the following purposes: either
to restore or repair such Mortgaged Property, or to repay the principal of such
Loan, or otherwise at the option of the holder of the related Mortgage;

 

19

--------------------------------------------------------------------------------


 

(xvi)              such Loan contains provisions for the acceleration of the
payment of the unpaid principal balance of such Loan if, without obtaining
consent of the holder of the promissory note complying with the requirements of
such Loan, the related Mortgaged Property, or any controlling interest therein,
is directly or indirectly transferred or sold, unless otherwise approved in
writing by the Administrative Agent in its sole discretion;

 

(xvii)             the Assignment of Leases and Rents, if any, establishes and
creates a valid, subsisting and, subject only to Permitted Liens, enforceable
lien and security interest in the related Obligor’s interest in the material
leases pursuant to which any person is entitled to occupy, use or possess all or
any portion of the Mortgaged Property;

 

(xviii)            if such Mortgage is a deed of trust, a trustee, duly
qualified under Applicable Law to serve as such, has been properly designated
and currently so serves, and no fees or expenses are payable to such trustee by
the Originator, the Borrower, the Servicer, the Purchasers or any transferee
thereof, except in connection with a sale after default by the related Obligor
or in connection with any full or partial release of the related Mortgaged
Property or related security for the related Loan; and

 

(xix)              if such Mortgaged Property is in an area identified in the
Federal Register by the Federal Emergency Management Agency as having special
flood hazards, a flood insurance policy is in effect with respect to such
Mortgaged Property with a generally acceptable carrier in an amount representing
coverage described in the Agreement.

 

(ii)              such Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, by the related Obligor
(including any account debtor or Person obligated to make payments on such Loan
to such Obligor), nor will the operation of any of the terms of the Underlying
Instruments, or the exercise of any right thereunder, render the Underlying
Instruments unenforceable in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto, and the Underlying Instruments with respect to
the Loan provide for an affirmative waiver by the related Obligor of all rights
of rescission, set-off and counterclaim against the Originator and its
assignees; and

 

(jj)              the Borrower has caused, and will cause, to be performed any
and all acts reasonably required to be performed to preserve the rights and
remedies of the Trustee and the Secured Parties in any Insurance Policies
applicable to the Loan including, without limitation, in each case, any
necessary notifications of insurers, assignments of policies or interests
therein, and establishments of co-insured, joint loss payee and mortgagee rights
in favor of the Trustee and the Secured Parties.

 

provided, however, that, notwithstanding anything herein to the contrary, prior
to the related Required Transfer Date, no ACC Loan included in the Collateral
shall fail to be an Eligible Loan

 

20

--------------------------------------------------------------------------------


 

hereunder solely because all consents, assignments and other agreements and
documents necessary to cause such ACC Loan to be titled in the name of the
Borrower have not been obtained by the Originator.

 

“Eligible Obligor”:  On Measurement Date, any Obligor that:

 

(i)                  is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization;

 

(ii) is a legal operating entity or holding company;

 

(iii)                has not entered into the Loan primarily for personal,
family or household purposes;

 

(iv)               is not a Governmental Authority;

 

(v)                is not an Affiliate of the Borrower, the Originator or the
Servicer (so long as the Servicer is an Affiliate of or the Borrower);

 

(vi)               such Obligor’s principal office is located in the United
States;

 

(vii)              is not in the nuclear waste, biotechnology, natural resource
exploration or internet industry (other than Obligors in the business of
wholesale purchasing and reselling of natural gas or electricity, the Loans to
which have been appropriately hedged) unless approved in writing by the
Administrative Agent in its sole discretion; and

 

(viii)             except with respect to a DIP Loan that has been approved in
writing by the Administrative Agent, is not (and has not been for at least four
years) the subject of an Insolvency Event, and, as of the date on which such
Loan becomes part of the Collateral, such Obligor is not in financial distress
and has not experienced a material adverse change in its condition, financial or
otherwise, as determined by the Servicer, unless approved in writing by the
Administrative Agent (which approval shall not be unreasonably withheld).

 

“Eligible Repurchase Obligations”:  Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (iii)(b) of the definition of Permitted Investments.

 

“Entitlement Holder”:  The meaning specified in Section 8-102(a)(7) of the UCC.

 

“Environmental Laws”:  Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,

 

21

--------------------------------------------------------------------------------


 

permitting, investigation or remediation of Hazardous Materials.  Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

 

“Environmental Site Assessment”:  With respect to any Mortgaged Property, a
“Phase I assessment” or “Phase II assessment” conducted in accordance with ASTM
Standard E 1527-97 or any successor thereto published by the American Society
for Testing and Materials Standard.

 

“Equity Security”:  (i) Any equity security or any other security that is not
eligible for purchase by the Borrower as a Loan, (ii) any security purchased as
part of a “unit” with a Loan and that itself is not eligible for purchase by the
Borrower as a Loan, and (iii) any obligation that, at the time of commitment to
acquire such obligation, was eligible for purchase by the Borrower as a Loan but
that, as of any subsequent date of determination, no longer is eligible for
purchase by the Borrower as a Loan, for so long as such obligation fails to
satisfy such requirements.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate”:  (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of Section
414(m) of the Code) as the Borrower, any corporation described in clause (a)
above or any trade or business described in clause (b) above.

 

“Eurocurrency Liabilities”:  Defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

 

“Eurodollar Disruption Event”:  The occurrence of any of the following:  (a) any
Liquidity Bank or any Institutional Purchaser shall have notified the
Administrative Agent of a determination by such Liquidity Bank or any of its
assignees or participants that it would be contrary to law or to the directive
of any central bank or other Governmental Authority (whether or not having the
force of law) to obtain United States dollars in the London interbank market to
fund any Advance, (b) any Liquidity Bank or any Institutional Purchaser shall
have notified the Administrative Agent of the inability, for any reason, of such
Liquidity Bank or any of its assignees or participants or such Institutional
Purchaser, as applicable, to determine the Adjusted Eurodollar Rate, (c) any
Liquidity Bank or any Institutional Purchaser shall have notified the
Administrative Agent of a determination by such Liquidity Bank or any of its
assignees or

 

22

--------------------------------------------------------------------------------


 

participants or such Institutional Purchaser, as applicable, that the rate at
which deposits of United States dollars are being offered to such Liquidity Bank
or any of its assignees or participants or such Institutional Purchaser in the
London interbank market does not accurately reflect the cost to such Liquidity
Bank, such assignee or such participant or such Institutional Purchaser of
making, funding or maintaining any Advance or (d) any Liquidity Bank or any
Institutional Purchaser shall have notified the Administrative Agent of the
inability of such Liquidity Bank or any of its assignees or participants or such
Institutional Purchaser, as applicable, to obtain United States dollars in the
London interbank market to make, fund or maintain any Advance.

 

“Eurodollar Reserve Percentage”:  For any period, the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor thereto) for determining the maximum reserve requirement
(including, without limitation, any basic, emergency, supplemental, marginal or
other reserve requirements) with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term of one month.

 

“Excepted Persons”:  Defined in Section 13.13(a).

 

“Excess Concentration Amount”:  With respect to all Eligible Loans included in
the Collateral, the amount by which the sum of the Outstanding Loan Balances of
such Eligible Loans exceeds any applicable Concentration Limits, to be
calculated without duplication.

 

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Excluded Amounts”:  (a) Any amount received in the Concentration Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Related Property and (b) any
amount received in the Collection Account or other Account representing (i) any
amount representing a reimbursement of insurance premiums, (ii) any escrows
relating to taxes, insurance and other amounts in connection with Loans which
are held in an escrow account for the benefit of the Obligor and the secured
party pursuant to escrow arrangements under the Underlying Instruments, (iii)
any amount received in the Collection Account with respect to any Loan
retransferred or substituted for upon the occurrence of a Warranty Event or that
is otherwise replaced by a Substitute Loan, or that is otherwise sold by the
Borrower pursuant to Section 2.18, Section 2.19 or Section 2.20, to the extent
such amount is attributable to a time after the effective date of such
replacement or sale and (iv) any amounts paid in respect of Attached Equity.

 

“Existing Loans”:  Each Loan purchased by the Borrower under the Sale Agreement
and owned by the Borrower on the initial Funding Date, if any, as set forth on
the Loan List delivered pursuant to Section 3.2(a)(i) on the initial Funding
Date.

 

“Facility Amount”:  The lesser of (a) $150,000,000, as such amount may vary from
time to time upon the written agreement of the parties hereto, and (b) the
aggregate Commitments

 

23

--------------------------------------------------------------------------------


 

then in effect; provided that, on or after the Termination Date, the Facility
Amount shall be equal to the Advances Outstanding.

 

“Facility Termination Date”:  November 2, 2007 or such later date as the
Administrative Agent and each Purchaser Agent shall notify the Borrower of in
writing in accordance with Section 2.1(d).

 

“Fair Market Value”:  With respect to each Eligible Loan included in the
Collateral, if such Eligible Loan has been reduced in value on such date of
determination below the original principal amount (other than as a result of the
allocation of a portion of the original principal amount to any warrants
received in connection with such Eligible Loan) the fair market value of such
Eligible Loan as required by, and in accordance with, the 1940 Act and any
orders of the Securities and Exchange Commission issued to the Originator, to be
determined by the Board of Directors of the Originator and reviewed by its
auditors.

 

“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.

 

“Federal Funds Rate”:  For any period, a fluctuating interest per annum rate
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if for any reason such rate is not available on any day, the rate
determined, in the sole discretion of the Administrative Agent, to be the rate
at which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. on such day.

 

“Finance Charges”:  With respect to any Loan, any interest or finance charges
payable by an Obligor pursuant to or with respect to such Loan.

 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor”:  Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“Fitch”:  Fitch, Inc. or any successor thereto.

 

“Fixed Rate Loan”:  A Loan other than a Floating Rate Loan.

 

“Floating Rate Loan”:  A Loan under which the interest rate payable by the
Obligor thereof is based on the Ares Prime Rate or Ares LIBOR Rate, plus some
specified interest percentage in addition thereto, and which provides that such
interest rate will reset immediately upon any change in the related Ares Prime
Rate or Ares LIBOR Rate.

 

“Funded Advance”:  Defined in Section 2.1(b).

 

24

--------------------------------------------------------------------------------


 

“Funding Date”:  With respect to any Advance, the Business Day following the
Business Day of receipt by the Administrative Agent, the Trustee and each
Purchaser Agent of a Borrowing Notice and other required deliveries in
accordance with Section 2.3, in the case of any Funded Advance, and Section 2.2,
in the case of any Pre-Funded Advance.

 

“Funding Request”:  A Borrowing Notice in the form of Exhibit A-1 requesting an
Advance and including the items required by Section 2.3.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States.

 

“Governmental Authority”:  With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

 

“H.15”:  Federal Reserve Statistical Release H.15.

 

“Hazardous Materials”: All materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Hedge Amount”:  On any day that the Outstanding Loan Balance of all Fixed Rate
Loans exceeds $20,000,000 or the Portfolio Yield is less than the Minimum
Portfolio Yield, an amount equal to the product of (i) the Weighted Average
Advance Rate relating to Fixed Rate Loans as of such date times (ii) the
Outstanding Loan Balance of all Fixed Rate Loans included in the Collateral as
of such date.  For the avoidance of doubt, the Hedge Amount for any Floating
Rate Loan is $0.

 

“Hedge Breakage Costs”:  For any Hedge Transaction, any amount payable by the
Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

“Hedge Collateral”:  Defined in Section 5.3(b).

 

“Hedge Counterparty”:  Means (1) Wachovia and (2) any other entity, to the
extent that such other entity (a) on the date of entering into a Hedging
Agreement (i) is an interest rate swap dealer that has been approved in writing
by the Administrative Agent, and (ii) has a long-term unsecured debt rating of
not less than “A” by S&P, not less than “A2” by Moody’s and not less than “A-”
by Fitch (if such entity is rated by Fitch) (the “Long-term Rating Requirement”)
and a short-term unsecured debt rating of not less than “A-1” by S&P, not less
than “P-1” by Moody’s and not less than “F-1” by Fitch (if such entity is rated
by Fitch) (the “Short-term Rating Requirement”), and (b) in a Hedging Agreement
(i) consents to the assignment of the Borrower’s

 

25

--------------------------------------------------------------------------------


 

rights under the Hedging Agreement to the Trustee on behalf of the Secured
Parties pursuant to Section 5.3(b) and (ii) agrees that in the event that
Moody’s, S&P or Fitch reduces its long-term unsecured debt rating below the
Long-term Rating Requirement, or reduces its short-term unsecured debt rating
below the Short-term Rating Requirement, it shall either collateralize its
obligations in a manner satisfactory to the Administrative Agent or transfer its
rights and obligations under each Hedge Transaction to another entity that meets
the requirements of clause (a) and (b) hereof which has entered into a Hedging
Agreement with the Borrower on or prior to the date of such transfer.

 

“Hedge Notional Amount”:  For any Advance, the aggregate notional amount in
effect on any day under all Hedge Transactions entered into pursuant to Section
5.3(a) for that Advance.

 

“Hedge Transaction”:  Each interest rate swap transaction, Interest Rate Cap
Transaction, Interest Rate Floor Transaction or other derivative transaction
approved in writing by the Administrative Agent, between the Borrower and a
Hedge Counterparty that is entered into pursuant to Section 5.3(a) and is
governed by a Hedging Agreement.

 

“Hedging Agreement”:  Each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 5.3(a), which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto
substantially in the form of Exhibit D hereto or such other form as the
Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction;
provided that, the “Schedule” to any Hedging Agreement with respect to any Hedge
Counterparty other than Wachovia shall be subject to the written approval of the
Administrative Agent. 

 

“Highest Required Investment Category”:  (i)  With respect to ratings assigned
by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1” for three
month instruments, “Aa3” and “P-1” for six month instruments and “Aa2” and “P-1”
for instruments with a term in excess of six months, (ii) with respect to rating
assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (iii) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.

 

“Increased Costs”:  Any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.15.

 

“Indebtedness”:  With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (b) all obligations of
such Person under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (c) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment

 

26

--------------------------------------------------------------------------------


 

thereof, (e) all indebtedness, obligations or liabilities of that Person in
respect of derivatives, and (f) all obligations under direct or indirect
guaranties in respect of obligations (contingent or otherwise) to purchase or
otherwise acquire, or to otherwise assure a creditor against loss in respect of,
indebtedness or obligations of others of the kind referred to in clauses (a)
through (e) above.

 

“Indemnified Amounts”:  Defined in Section 11.1.

 

“Indemnified Parties”:  Defined in Section 11.1.

 

“Indorsement”:  The meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance”:  The first Advance hereunder.

 

“Insolvency Event”:  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days, (b) the commencement
by such Person of a voluntary case under any applicable Insolvency Law now or
hereafter in effect, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such law, (c) the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or (d) the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing.

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Institutional Purchaser”:  Each financial institution other than a Conduit
Purchaser which may from time to time become a Purchaser hereunder by executing
and delivering a Joinder Supplement to the Administrative Agent and the Borrower
as contemplated by Section 2.1(e).

 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy”:  With respect to any Loan or Portfolio Loan, as applicable,
an insurance policy covering liability and physical damage to, or loss of, the
Related Property.

 

27

--------------------------------------------------------------------------------


 

“Insurance Proceeds”:  Any amounts received on or with respect to a Loan under
any Insurance Policy or with respect to any condemnation proceeding or award in
lieu of condemnation which is neither required to be used to restore, improve or
repair the related real estate nor required to be paid to the Obligor under the
Underlying Instruments.

 

“Intercreditor Agreement”:  The Concentration Account and Intercreditor
Agreement, dated as of November 3, 2004 among the Servicer, the Trustee, the
Concentration Account Bank, the Administrative Agent and each securitization
agent that from time to time executes a joinder thereto, as amended, modified,
waived, supplemented or restated from time to time.

 

“Interest”:  For each Accrual Period and each Advance outstanding, the sum of
the products (for each day during such Accrual Period) of:

 

IR x P x

1

 

 

D

 

 

where:

 

IR

=

the Interest Rate applicable on such day;

P

=

the principal amount of such Advance on such day; and

D

=

360 or, to the extent the Interest Rate is the Base Rate, 365 or 366 days, as
applicable.

 

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

“Interest Collections”:  Any and all amounts of collections received with
respect to the Collateral other than Principal Collections that are deposited
into the Collection Account, or received by or on behalf of the Borrower by the
Servicer or the Originator in respect of a Loan, including, without limitation,
Insurance Proceeds, whether in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.

 

“Interest Collections Account”:  Defined in Section 6.4(h).

 

“Interest Rate”:  For any Accrual Period and for each Advance outstanding for
each day during such Accrual Period:

 

(i)                  to the extent the applicable Conduit Purchaser funded such
Advance through the issuance of commercial paper, a rate equal to the applicable
CP Rate; or

 

(ii) to the extent the applicable Conduit Purchaser or Institutional Purchaser
did not fund such Advance through the issuance of commercial paper, a rate equal
to the Alternative Rate;

 

28

--------------------------------------------------------------------------------


 

provided, however, the Interest Rate shall be the Base Rate for any Accrual
Period for any Advance as to which a Conduit Purchaser has funded the making or
maintenance thereof by a sale of an interest therein to any Liquidity Bank under
the applicable Liquidity Agreement on any day other than the first day of such
Accrual Period and without giving such Liquidity Bank(s) at least two Business
Days’ prior notice of such assignment.

 

“Interest Rate Cap Transaction” means any Hedge Transaction with respect to
which the related Hedge Counterparty is required to make periodic payments to
the Borrower in an amount equal to the excess, if any, of the applicable
floating rate of interest over a fixed strike rate multiplied by a specified
notional amount, provided that the fixed strike rate of any such transaction
shall be no greater than the then current coupon rate of the applicable Fixed
Rate Loan minus 5.5%.

 

“Interest Rate Floor Transaction” means any Hedge Transaction acceptable to the
Administrative Agent with respect to which the Borrower is required to make
periodic payments to the related Hedge Counterparty in an amount equal to the
excess, if any, of a fixed strike rate over the applicable floating rate of
interest multiplied by a specified notional amount.

 

“Interests in Real Property”:  A fee simple interest, a financeable estate for
years or a leasehold interest in each case in real property.

 

“Investment”:  With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans pursuant to the Sale Agreement.

 

“ISDA Definitions”:  The 2000 ISDA Definitions as published by the International
Swaps and Derivatives Association, Inc.

 

“Joinder Supplement”:  An agreement among the Borrower, a Purchaser, a Purchaser
Agent and the Administrative Agent in the form of Exhibit M to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Purchaser hereunder after the Closing Date, as contemplated by Section 2.01(e).

 

“Junior Subordinated Loan”:  Any Term Loan that (i) may or may not be secured by
a Lien on the Obligor’s assets constituting Related Property for the Loan, (ii)
has a Loan-to-Value not greater than (a) 80% where the Loan is not a Material
Mortgage Loan or the Related Property is not primarily real estate, and (b) 90%
where the Loan is a Material Mortgage Loan or the Related Property is primarily
real estate, and (iii) that contains terms which, upon the occurrence of an
event of default under the Underlying Instruments or in the case of any
liquidation or foreclosure on the Related Property, provide that the Borrower’s
portion of such Loan would be paid only after the other lenders party to such
Loan (including any lender party making any Senior Secured ABL, Senior Secured
Loan, Stretch Senior Secured Loan, Second Lien Loan or Senior Subordinated Loan
whose right to payment is contractually senior to the Borrower) is paid in full.

 

“Large Obligor Coverage Amount”:  As of any Measurement Date, an amount equal to
the sum of the Outstanding Loan Balances of Eligible Loans to the three Obligors
with the

 

29

--------------------------------------------------------------------------------


 

highest aggregate Outstanding Loan Balances included in the Borrowing Base on
such date (net of amounts in excess of the Concentration Limits).

 

“LIBOR Rate”:  For any day during any Accrual Period and any Advance or portion
thereof, a per annum interest rate equal to:

 

(1)           the posted rate for one-month deposits in United States Dollars
appearing on Telerate page 3750, or any successor page thereto, as of 11:00 a.m.
(London time) on the Business Day which is the second Business Day preceding the
applicable Funding Date (with respect to the initial Accrual Period for such
Advance) and as of the second Business Day preceding the first day of the
applicable Accrual Period (with respect to all subsequent Accrual Periods for
such Advance); or

 

(2)           if no such rate appears on Telerate page 3750, or any successor
page thereto, at such time and day, then the LIBOR Rate shall be determined by
Wachovia at its principal office in Charlotte, North Carolina as its rate (each
such determination, absent manifest error, to be conclusive and binding on all
parties hereto and their assignees) at which one-month deposits in United States
Dollars are being, have been, or would be offered or quoted by Wachovia to major
banks in the applicable interbank market for Eurodollar deposits at or about
11:00 a.m. on such day.

 

“Lien”:  Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).

 

“Liquidation Expenses”:  With respect to any Loan or Portfolio Loan, the
aggregate amount of all out-of-pocket expenses reasonably incurred by the
Servicer (including amounts paid to any subservicer) in accordance with the
Servicer’s customary procedures in connection with the repossession,
refurbishing and disposition of any related assets securing such Loan or
Portfolio Loan, as applicable, upon or after the expiration or earlier
termination of such Loan or Portfolio Loan, as applicable, and other
out-of-pocket costs related to the liquidation of any such assets, including the
attempted collection of any amount owing under such Loan or Portfolio Loan, as
applicable, if it is a Charged-Off Loan, or a Charged-Off Portfolio Loan, as
applicable, as documented by the Servicer and the Originator upon the request of
the Administrative Agent, in writing providing a breakdown of the Liquidation
Expenses for such Loan or Portfolio Loan, as applicable, along with any
supporting documentation therefor.

 

“Liquidity Agreement”:  Means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity support for such Conduit Purchaser’s Advances hereunder, which in the
case of the agreement entered into by Wachovia for the benefit of VFCC shall
have an initial term of 364 days.

 

“Liquidity Bank”:  The Person or Persons who provide liquidity support to any
Conduit Purchaser pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Purchaser of Commercial Paper Notes.

 

30

--------------------------------------------------------------------------------


 

“Loan”:  Any DIP Loan, Junior Subordinated Loan, LOT Loan, Second Lien Loan,
Senior Secured ABL, Senior Secured Loan, Senior Subordinated Loan or Stretch
Senior Secured Loan originated or acquired by the Originator in the ordinary
course of its business, which loan includes, without limitation, (i) the
Required Loan Documents and Loan File, and (ii) all right, title and interest of
the Originator in and to the loan and any Related Property, but excluding, in
each case, the Retained Interest, any Attached Equity and Excluded Amounts.

 

“Loan Checklist”:  The list delivered by or on behalf of the Borrower to the
Trustee that identifies each of the items contained in the related Loan File
which constitute Required Loan Documents.

 

“Loan File”:  With respect to any Loan and the Related Security, copies of each
of the Required Loan Documents and duly executed originals (to the extent
required by the Credit Policy and the Servicing Standard) and copies of any
other Records relating to such Loan and Related Security.

 

“Loan List”:  The Loan List provided by the Borrower to the Administrative Agent
and the Trustee, in the form of Schedule IV hereto, as such list may be amended,
supplemented or modified from time to time in accordance with this Agreement.

 

“Loan Rating”:  The “Loan Rating” determined for each Loan by the Originator in
accordance with the Credit Policy using the scale set forth on Schedule X.

 

“Loan Register”:  Defined in Section 5.4(n).

 

“Loan-to-Liquidation Value Ratio” or “LLV”: With respect to any Loan as of any
date of determination, the percentage equivalent of a fraction, (i) the
numerator of which is equal to the maximum availability (as provided in the
applicable Underlying Instruments) of such Loan and (ii) the denominator of
which is equal to the liquidation value of the Related Property securing such
Loan that is subject to a valid and first priority perfected security interest
in favor of the Originator (as determined by the Servicer in accordance with the
Credit Policy and the Servicing Standard).

 

“Loan-to-Value Ratio” or “LTV”:  With respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction, (i) the numerator of
which is equal to the commitment amount as provided in the applicable Underlying
Instruments (or in the case of Revolving Loans the maximum availability thereof)
of such Loans plus the commitment amount of any other senior or pari passu
Indebtedness of the related Obligor (including, in the case of Revolving Loans,
the maximum availability thereof) and (ii) the denominator of which is equal to
the enterprise value of the Related Property securing such Loan (as determined
by the Originator in accordance with the Credit Policy and the Servicing
Standard unless the Administrative Agent in its sole discretion disagrees with
such determination, in which case the decision of the Administrative Agent as to
the enterprise value of the Related Property shall be conclusive and binding on
the parties hereto absent manifest error).

 

“LOT Loan”:  Any Term Loan that (i) is secured by a valid and first priority
perfected security interest on all of the Obligor’s assets constituting Related
Property for the Loan, (ii) (a) has a “first dollar” at risk at less than or
equal to 50% of the Loan-to-Value Ratio and a “last

 

31

--------------------------------------------------------------------------------


 

dollar” at risk less than or equal to 65% of the Loan-to-Value Ratio where the
Loan is not a Material Mortgage Loan or the Related Property is not primarily
real estate, or (b) has a “last dollar” at risk less than or equal to 80% of the
Loan-to-Value Ratio where the Loan is a Material Mortgage Loan or the Related
Property is primarily real estate, and (iii) contains terms which, upon the
occurrence of an event of default under the Underlying Instruments or in the
case of any liquidation or foreclosure on the Related Property, the Borrower’s
portion of such Loan would be paid only after the other lender party to such
Loan (whose right to payment is contractually senior to the Borrower) is paid in
full.

 

“MAI”:  Member of the Appraisal Institute.

 

“Management Agreement”:  The Investment Advisory and Management Agreement, dated
as of September 30, 2004, between Ares Capital Corporation and Ares Capital
Management LLC.

 

“Margin Stock”:  “Margin Stock” as defined under Regulation U.

 

“Material Adverse Effect”:  With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Originator, the Servicer or the
Borrower, (b) the validity, enforceability or collectibility of this Agreement
or any other Transaction Document or the validity, enforceability or
collectibility of the Loans generally or any material portion of the Loans, (c)
the rights and remedies of the Trustee, the Administrative Agent, the
Purchasers, the Purchaser Agents and the Secured Parties with respect to matters
arising under this Agreement or any other Transaction Document, (d) the ability
of each of the Borrower, the Servicer, to perform their respective obligations
under this Agreement or any other Transaction Document, or (e) the status,
existence, perfection, priority or enforceability of the Administrative Agent’s,
each Purchaser Agent’s, or the other Secured Parties’ lien on the Collateral.

 

“Material Modification”:  Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing a Loan executed or effected on
or after (i) the date on which the Originator originated or acquired such Loan,
in the case of a Loan purchased by the Borrower from the Originator, or (ii) the
date on which the Borrower acquired such Loan, in the case of a Loan purchased
by the Borrower from any Person other than the Originator, that:

 

(a)         reduces or forgives any or all of the principal amount due under
such Loan;

 

(b)        delays or extends the required or scheduled amortization in any way
that increases the Weighted Average Life; provided, however, that the Weighted
Average Life of such Loan may be increased by not more than 20% from its
Weighted Average Life on the related Cut-Off Date if the total leverage ratio
(as defined in the related Underlying Instruments) is not more than 85% of the
maximum established in the total leverage ratio covenant (as defined in the
related Underlying Instruments);

 

(c)         waives one or more interest payments, or reduces the Weighted
Average Spread with respect to such Loan; provided, however, that the Weighted
Average Spread may be reduced a maximum of one time and by not more than 20%
from the Weighted Average Spread

 

32

--------------------------------------------------------------------------------


 

of such Loan on the related Cut-Off Date, provided that, the interest coverage
ratio (as defined in the related Underlying Instruments) is greater than 2.0:1
at the time of such reduction;

 

(d)                         contractually or structurally subordinates such Loan
by operation of a priority of payments, turnover provisions, the transfer of
assets in order to limit recourse to the related Obligor or the granting of
Liens (other than Permitted Liens) on any of the Related Property securing such
Loan;

 

(e)                          substitutes, alters or releases the Related
Property securing such Loan, unless in the Servicer’s determination (to be made
in accordance with the Credit Policy and the Servicing Standard), the value of
any new or remaining Related Property obtained as security for such Loan equals
or exceeds the Outstanding Loan Balance; or

 

(f)                            provides additional funds to the Obligor of such
Loan with the intent of keeping that Loan current.

 

“Materially Modified Loan”:  Any Loan subject to a Material Modification, unless
otherwise deemed not to constitute a Materially Modified Loan by the
Administrative Agent in its sole discretion.

 

“Material Mortgage Loan”:  Any Loan for which the underlying Related Property
consisting of real property owned by the Obligor (i) represents 25% or more
(measured by the book value of the three most valuable parcels of real property
as of the date of such Loan) of (a) the original commitment for such Loan or (b)
the fair value of the underlying Obligor and the Related Property as a whole and
(ii) is material to the operations of the related business; provided, however,
that parcels of real property which the Obligor is in the process of disposing
shall not be considered in determining whether a Loan is a Material Mortgage
Loan.

 

“Maximum Availability”:  At any time, an amount equal to (i) the lesser of (a)
the product of the Borrowing Base and the Weighted Average Advance Rate and (b)
the Borrowing Base minus the Large Obligor Coverage Amount, plus (ii) the amount
on deposit in the Principal Collections Account received in reduction of the
Outstanding Loan Balance of any Loan, plus (iii) the amount on deposit in the
Pre-Funded Advances Account in respect of Pre-Funded Advances, after giving
effect to all repayments of Pre-Funded Advances on such day and the making of
new Pre-Funded Advances on such day; provided, however, that, during the
Amortization Period, the Maximum Availability shall be equal to the Advances
Outstanding.

 

“Measurement Date”:  Each of the following:  (i) the Closing Date; (ii) each
Determination Date; (iii) the date of any Borrowing Notice; (iv) any date on
which a substitution or repurchase of a Loan occurs; (v) any Optional Sale Date;
(vi) the date as of which any Loan becomes a Charged-Off Loan; (vii) the date as
of which any Servicing Report, as provided for in Section 6.10(b), is
calculated; (viii) the date of any release of Principal Collections requested
pursuant to Section 2.10(b); (ix) each Cut-Off Date; (x) any RIC/BDC Sale Date;
and (xi) any Defaulted Loan Sale Date.

 

“Minimum Pool Yield”:  A rolling three-month average Pool Yield equal to: 3.0%.

 

“Moody’s”:  Moody’s Investors Service, Inc., and any successor thereto.

 

33

--------------------------------------------------------------------------------


 

“Moody’s Industry Classification Group”:  Any of Moody’s industry classification
groups set forth in Schedule IX, and any additional such industry classification
groups that may be subsequently established by Moody’s and provided by the
Servicer or Moody’s to the Administrative Agent.  The Servicer shall determine
the industry classification group unless the Administrative Agent in its
discretion disagrees with such determination, in which case the decision of the
Administrative Agent as to such industry classification group shall be
conclusive and binding on the parties hereto absent manifest error, unless and
until Moody’s determines the relevant industry classification group in which
case the Moody’s determination shall be conclusive.

 

“Moody’s Rating”:  With respect to any Loan, as of any date of determination, if
such Loan is rated by Moody’s, such Moody’s rating.

 

“Mortgage”:  The mortgage, deed of trust or other instrument creating a first or
second Lien on an Interest in Real Property securing a Loan subject to this
Agreement, including the Assignment of Leases and Rents related thereto.

 

“Mortgaged Property”:  The underlying Interests in Real Property which are
subject to the Lien of a Mortgage that secures a Loan, consisting of Interests
in Real Property in a parcel or parcels of land, at least one of which parcels
is improved by a commercial building or facility, together with Interests in
Real Property in such commercial building or facility and any personal property,
fixtures, leases and other property or rights pertaining to such land,
commercial building or facility which are subject to the related Mortgage.

 

“Multiemployer Plan”:  A “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA that is or was at any time during the current year or the preceding
five years contributed to by the Borrower or any ERISA Affiliate on behalf of
its employees.

 

“NAICS Codes”:  The North American Industry Classification System codes by four
digits.

 

“Nonrecoverable Advance”:  Any Servicer Advance which, if made by the Servicer
in respect of a Loan, in the reasonable good faith judgment of the Servicer
would not be ultimately recoverable by the Servicer from the net proceeds and
collections received solely with respect to such Loan, and/or the Related
Property, including any escrowed amounts.

 

“Noteless Loan”  means a Loan with respect to which the Underlying Instruments
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require any holder of
the indebtedness created under such Loan to affirmatively request a promissory
note from the related Obligor.

 

“Obligor”:  With respect to any Loan or Portfolio Loan, any Person or Persons
obligated to make payments pursuant to or with respect to such Loan or Portfolio
Loan, as applicable, including any guarantor thereof.  For purposes of
calculating any Concentration Limit, all Loans included as part of the
Collateral or to be transferred to the Collateral the Obligor of which is an
Affiliate of another Obligor shall be aggregated with all Loans of such
Affiliate Obligor; for example, if Corporation A is an Affiliate of Corporation
B, and the sum of the Outstanding Loan Balances of all of Corporation A’s Loans
included as part of the Collateral constitutes 10% of the

 

34

--------------------------------------------------------------------------------


 

Aggregate Outstanding Loan Balance and the sum of the Outstanding Loan Balances
all of Corporation B’s Loans included as part of the Collateral constitutes 10%
of the Aggregate Outstanding Loan Balance, the combined Obligor concentration
for Corporation A and Corporation B would be 20%.

 

“Officer’s Certificate”:  A certificate signed by a Responsible Officer of the
Borrower or the Servicer, as the case may be, and delivered to the Trustee.

 

“Opinion of Counsel”:  A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.

 

“Optional Sale”:  Defined in Section 2.19(a).

 

“Optional Sale Date”:  Any Business Day, provided 45 days’ prior written notice
is given in accordance with Section 2.19(a).

 

“Originator”:  Defined in the Preamble of this Agreement.

 

“Other Costs”:  Defined in Section 13.9(c).

 

“Outstanding Loan Balance”:  As of any Measurement Date, with respect to any
Loan, the lesser of (a) the Fair Market Value of such Loan as of the end of the
most recent date of determination and (b) the principal balance of the Loan
outstanding (exclusive of any interest and Accreted Interest) as of the date it
is transferred to the Borrower, after application of principal payments received
on or before such date, minus the sum of (x) the principal portion of the
Scheduled Payments on such Loan received during each Collection Period ending
prior to the most recent Payment Date, and (y) all other Principal Collections
on such Loan, to the extent deposited by the Servicer in the Collection
Account.  The Outstanding Loan Balance of (i) any Prepaid Loan which has been
prepaid in full or (ii) any Equity Security shall equal $0.  For the avoidance
of doubt, any principal amount previously covered by a Servicer Advance will be
excluded from the principal amounts outstanding for purposes of this definition.

 

“P-F Funding Request”:  A Borrowing Notice in the form of Exhibit A-1-PF
requesting a Pre-Funded Advance and including the items required by Section 2.2.

 

“Participation”:  A participation interest in all or a portion of a loan.

 

“Payment Date”:  The 15th day of each April, July, October and January or, if
such day is not a Business Day, the next succeeding Business Day, commencing in
January, 2005.

 

“Payment Duties”:  Defined in Section 8.2(b).

 

“Pension Plans”:  Defined in Section 4.3(p).

 

“Permitted Investments”:  Means negotiable instruments or securities or other
investments that (i) except in the case of demand or time deposits, investments
in money market funds and Eligible Repurchase Obligations, are represented by
instruments in bearer or registered form or ownership of which is represented by
book entries by a Clearing Agency or by a Federal

 

35

--------------------------------------------------------------------------------


 

Reserve Bank in favor of depository institutions eligible to have an account
with such Federal Reserve Bank who hold such investments on behalf of their
customers, (ii) subject to Section 2.2(d), as of any date of determination,
mature by their terms on or prior to the Business Day preceding the next Payment
Date, and (iii) evidence:

 

(a)                          direct obligations of, and obligations fully
guaranteed as to full and timely payment by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States);

 

(b)                         demand deposits, time deposits or certificates of
deposit of depository institutions or trust companies incorporated under the
laws of the United States or any state thereof and subject to supervision and
examination by federal or state banking or depository institution authorities;
provided, however, that at the time of the Borrower’s investment or contractual
commitment to invest therein, the commercial paper, if any, and short-term
unsecured debt obligations (other than such obligation whose rating is based on
the credit of a Person other than such institution or trust company) of such
depository institution or trust company shall have a credit rating from Fitch
and each Rating Agency in the Highest Required Investment Category granted by
Fitch and such Rating Agency;

 

(c)                          commercial paper, or other short term obligations,
having, at the time of the Borrower’s investment or contractual commitment to
invest therein, a rating in the Highest Required Investment Category granted by
each Rating Agency and Fitch;

 

(d)                         demand deposits, time deposits or certificates of
deposit that are fully insured by the FDIC and either have a rating on their
certificates of deposit or short-term deposits from Moody’s and S&P of “P-1” and
“A-1”, respectively, and if rated by Fitch, from Fitch of “F-1+”;

 

(e)                          notes that are payable on demand or bankers’
acceptances issued by any depository institution or trust company referred to in
clause (b) above;

 

(f)                            investments in taxable money market funds or
other regulated investment companies having, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category from each Rating Agency and Fitch (if rated by
Fitch);

 

(g)                         time deposits (having maturities of not more than 90
days) by an entity the commercial paper of which has, at the time of the
Borrower’s investment or contractual commitment to invest therein, a rating of
the Highest Required Investment Category granted by each Rating Agency and
Fitch; or

 

(h)                         Eligible Repurchase Obligations with a rating
acceptable to the Rating Agencies and Fitch, which in the case of S&P, shall be
“A-1” and in the case of Fitch shall be “F-1+”.

 

The Trustee may pursuant to the direction of the Servicer or the Administrative
Agent, as applicable, purchase or sell to itself or an Affiliate, as principal
or agent, the Permitted Investments described above.

 

36

--------------------------------------------------------------------------------


 

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced (a) Liens
for state, municipal or other local taxes if such taxes shall not at the time be
due and payable or if a Person shall currently be contesting the validity
thereof in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of such Person,
(b) Liens imposed by law, such as materialmen’s, warehousemen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising by
operation of law in the ordinary course of business for sums that are not
overdue or are being contested in good faith, (c) Liens granted pursuant to or
by the Transaction Documents and (d) with respect to any Senior Subordinated
Loan or Junior Subordinated Loan, Liens in favor of senior lenders with respect
to the related Obligor, its property and assets.

 

“Permitted Refinancing”:  Any refinancing transaction undertaken by the
Originator, the Borrower or an Affiliate of the Originator that is secured,
directly or indirectly, by any Loan currently or formerly included in the
Collateral or any portion thereof or any interest therein released from the Lien
of this Agreement.

 

“Permitted Securitization”:  Any private or public term or conduit
securitization transaction (a) undertaken by the Originator, the Borrower or an
Affiliate of the Originator, that is secured, directly or indirectly, by any
Loan currently or formerly included in the Collateral or any portion thereof or
any interest therein released from the Lien of this Agreement, including,
without limitation, any collateralized loan obligation or collateralized debt
obligation offering or other asset securitization and (b) in the case of a term
securitization in which the Originator or an Affiliate thereof or underwriter or
placement agent has agreed to purchase or place 100% of the equity and
non-investment grade tranches of notes issued in such term securitization
transaction.  For the avoidance of doubt, notwithstanding any agreement by the
Originator or an Affiliate to purchase or place 100% of the equity in such term
securitization transaction, any such party agreeing to so purchase or place may
designate other Persons as purchasers of such equity provided such party or
parties remain primarily liable therefor if such designees fail to purchase or
place in connection with the closing date of such term securitization and/or,
after the closing of such term securitization, may transfer equity it purchases
at the closing thereof.

 

“Person”:  An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Loan”:  A Loan which provides for a portion of the interest that accrues
thereon to be added to the principal amount of such Loan for some period of the
time prior to such Loan requiring the current cash payment of such previously
capitalized interest, which cash payment shall be treated as an Interest
Collection at the time it is received.

 

“Pool Charged-Off Ratio”:  As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Outstanding Loan Balances of all Loans that became Charged-Off Loans (net of
Recoveries on any Charged-Off Loans during the related calendar month) during
the calendar month related to such Determination Date and each of the 11
preceding Determination Dates (or such lesser number as shall have elapsed as of
such

 

37

--------------------------------------------------------------------------------


 

Determination Date), and (ii) the denominator of which is equal to the weighted
average of the Aggregate Outstanding Loan Balances measured as of the first day
of the calendar month related to such Determination Date and each of the 11
preceding Determination Dates (or such lesser number of Determinate Dates
included in the calculations described herein) plus the amount described in
clause (i).

 

“Pool Delinquency Ratio”:  As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Outstanding Loan Balances of all Loans that are Delinquent Loans as of such
Determination Date, and (ii) the denominator of which is equal to the sum of the
Outstanding Loan Balances of all Loans as of the first day of the calendar month
related to such Determination Date.

 

“Pool Yield”:  As of any Determination Date immediately preceding a Payment
Date, the annualized percentage equivalent of a fraction, (a) the numerator of
which is equal to all Interest Collections that are deposited into the
Collection Account during the related Collection Period minus the sum of the
amounts payable for the related Collection Period in respect of (i) the
Interest, (ii) the Servicing Fee, (iii) the Program Fee, (iv) the net payments
due or payable to the Hedge Counterparties in respect of all Hedging Agreements,
(v) the Backup Servicing Fee and (vi) the Trustee Fee, and (b) the denominator
of which is equal to the weighted average of the Aggregate Outstanding Loan
Balances measured as of the first day of each calendar month during the
Collection Period related to such Determination Date.

 

“Portfolio Aggregate Outstanding Loan Balance”:  With respect to all Portfolio
Loans, on any day, the sum of the Portfolio Outstanding Loan Balances of such
Portfolio Loans on such date minus the Portfolio Outstanding Loan Balances of
any Charged-Off Portfolio Loans.

 

“Portfolio Charged-Off Ratio”:  As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Portfolio Outstanding Loan Balance of all Portfolio Loans that became
Charged-Off Portfolio Loans (net of Recoveries on Charged-Off Portfolio Loans
during the related calendar month) during the calendar month related to such
Determination Date and each of the 11 preceding Determination Dates (or such
lesser number as shall have elapsed as of such Determination Date), and (ii) the
denominator of which is equal to the weighted average of the Portfolio Aggregate
Outstanding Loan Balance measured as of the first day of calendar month related
to such Determination Date and each of the 11 preceding Determination Dates (or
such lesser number of Determination Dates included in the calculation described
herein) plus the amount described in clause (i).

 

“Portfolio Loan”:  Any loan serviced by the Servicer, but excluding any loan
which the Servicer services for an unaffiliated third party.

 

“Portfolio Outstanding Loan Balance”:  As of any Measurement Date, with respect
to any Portfolio Loan, the principal balance of such Portfolio Loan outstanding
(exclusive of any interest and Accreted Interest) as of the date it is
originated or acquired by the Originator, after application of principal
payments received on or before such date, minus the sum of (x) the principal
portion of the Scheduled Payments on such Portfolio Loan received during each
Collection Period ending prior to the most recent Payment Date, and (y) all
other Principal Collections on such Portfolio Loan, to the extent applied by the
Originator as payments of

 

38

--------------------------------------------------------------------------------


 

principal.  The Portfolio Outstanding Loan Balance of (i) any Prepaid Loan which
has been prepaid in full or (ii) any Equity Security shall equal $0.  For the
avoidance of doubt, any principal amount previously covered by a servicer
advance will be excluded from the principal amounts outstanding for purposes of
this definition.

 

“Pre-Funded Advance”:  Defined in Section 2.1(c).

 

“Pre-Funded Advance Certificate”:  Each certificate, in the form of Exhibit A-5,
required to be delivered by the Borrower with each Borrowing Notice related to a
Pre-Funded Advance and on each Measurement Date related to a Pre-Funded Advance.

 

“Pre-Funded Advances Account”:  Defined in Section 6.4(h).

 

“Pre-Funded Availability”:  At any time, an amount equal to the lesser of (i)
the Availability and (ii) the Pre-Funded Limit minus the aggregate principal
amount of all Pre-Funded Advances outstanding on such day, after giving effect
to all repayments of Pre-Funded Advances on such day and the making of new
Pre-Funded Advances on such day.

 

“Pre-Funded Limit”:  $35,000,000, as such amount may vary from time to time upon
the written agreement of the parties hereto; provided that, on or after the
Termination Date, the Pre-Funded Limit shall be equal to zero.

 

“Prepaid Loan”:  Any Loan or Portfolio Loan (other than a Charged-Off Loan or
Charged-Off Portfolio Loan) that has been terminated or has been prepaid in full
or in part prior to its scheduled expiration date.

 

“Prepayment Amount”:  Defined in Section 6.4(b).

 

“Prepayments”:  Any and all partial or full prepayments on or with respect to a
Loan (including, with respect to any Loan and any Collection Period, any
Scheduled Payment, Finance Charge or portion thereof that is due in a subsequent
Collection Period that the Servicer has received, and pursuant to the terms of
Section 6.4(b) expressly permitted the related Obligor to make, in advance of
its scheduled due date, and that will satisfy such Scheduled Payment on such due
date).

 

“Prime Rate”:  The rate announced by Wachovia from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia or any other specified financial institution in connection
with extensions of credit to debtors.

 

“Principal Collections”:  Any and all amounts of Collections received in respect
of any principal due and payable under the Loans, from or on behalf of Obligors
that are deposited into the Collection Account (including, without limitation,
the principal portion of any Scheduled Payment or of any repurchase amount paid
by the Originator to repurchase a Loan pursuant to Section 6.1 of the Sale
Agreement), or received by or on behalf of the Borrower by the Servicer or the
Originator in respect of a Loan and all Recoveries, whether in the form of cash,
checks, wire transfers, electronic transfers or any other form of cash payment.

 

39

--------------------------------------------------------------------------------


 

“Principal Collections Account”:  Defined in Section 6.4(h).

 

“Proceeds”:  With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

 

“Program Fee”:  With respect to any Purchaser, the “program fee” set forth in
the applicable Purchaser Fee Letter.

 

“Pro Rata Share”:  With respect to a Purchaser, the percentage obtained by
dividing the Commitment of such Purchaser (as determined under clause (a) of the
definition of Commitment), by the aggregate Commitments of all the Purchasers
(as determined under clause (a) of the definition of Commitment).

 

“Purchaser”:  Any Conduit Purchaser or Institutional Purchaser.

 

“Purchaser Agent”:  With respect to (i) VFCC, the VFCC Agent, (ii) each Conduit
Purchaser which may from time to time become party hereto, the Person designated
as the “Purchaser Agent” with respect to such Purchaser in the applicable
Joinder Supplement (iii) each Institutional Purchaser which may from time to
time become a party hereto, each shall be deemed to be its own Purchaser Agent.

 

“Purchaser Agent’s Account”:  With respect to (i) VFCC, a special account
(number 2000002391825) at Wachovia and (ii) each Purchaser which may become a
party hereto after the Closing Date, a special account having the account number
and located at the financial institution specified in the applicable Joinder
Supplement delivered in accordance with Section 2.1(e).

 

“Purchaser Fee Letter”:  Each fee letter agreement that shall be entered into by
and among the Borrower, the Servicer, the applicable Purchaser and its related
Purchaser Agent in connection with the transactions contemplated by this
Agreement, as amended, modified, waived, supplemented, restated or replaced from
time to time.

 

“Qualified Institutional Buyer”: The meaning given in Rule 144A.

 

“Qualified Institution”:  A depository institution or trust company acceptable
to the Administrative Agent and a depository institution organized under the
laws of the United States of America or any one of the States thereof or the
District of Columbia (or any domestic branch of a foreign bank), (i)(a) that has
either (1) a long-term unsecured debt rating of “A” or better by S&P, “A2” or
better by Moody’s and “A” or better by Fitch, if rated by Fitch, or (2) a
short-term unsecured debt rating or certificate of deposit rating of “A-1” or
better by S&P, “P-1” or better by Moody’s or “A-1” or better by Fitch, if rated
by Fitch, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of “A” or better by S&P, “A2” or better by Moody’s and “A”
or better by Fitch, if rated by Fitch, or (2) a short-term unsecured debt rating
or certificate of deposit rating of “A-1” or better by S&P, “P-1” or better by
Moody’s and “A-1” or better by Fitch, if rated by Fitch, or (c) is otherwise
acceptable to the Administrative Agent and (ii) the deposits of which are
insured by the Federal Deposit Insurance Corporation.

 

40

--------------------------------------------------------------------------------


 

“Rating Agency”:  Each of S&P, Moody’s, Fitch and any other rating agency that
has been requested to issue a rating with respect to the commercial paper notes
issued by any Conduit Purchaser.

 

“Records”:  All documents relating to the Loans, including books, records and
other information executed in connection with the origination or acquisition of
the Collateral or maintained with respect to the Collateral and the related
Obligors that the Borrower, the Originator or the Servicer have generated, in
which the Borrower, the Originator or the Servicer have acquired an interest
pursuant to the Sale Agreement or in which the Borrower, the Originator or the
Servicer have otherwise obtained an interest.

 

“Recoveries”:  As of the time any Related Property with respect to any
Charged-Off Loan or Charged-Off Portfolio Loan, as applicable, is sold,
discarded or abandoned (after a determination by the Servicer that such Related
Property has little or no remaining value) or otherwise determined to be fully
liquidated by the Servicer in accordance with the Credit Policy and the
Servicing Standard (or such similar policies and procedures utilized by the
Servicer in servicing the Portfolio Loans), the proceeds from the sale of the
Related Property, the proceeds of any related Insurance Policy, any other
recoveries with respect to such Charged-Off Loan or Charged-Off Portfolio Loan,
as applicable, the Related Property, and amounts representing late fees and
penalties, net of Liquidation Expenses and amounts, if any, received that are
required under such Charged-Off Loan or Charged-Off Portfolio Loan, as
applicable, to be refunded to the related Obligor.

 

“Registered”: With respect to any debt obligation, a debt obligation that was
issued after July 18, 1984 and that is in registered form for purposes of the
Code.

 

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.

 

“Related Property”:  With respect to a Loan or Portfolio Loan, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan or Portfolio Loan, as applicable, including, without
limitation, Mortgaged Property and/or a pledge of the stock, membership or other
ownership interests in the related Obligor and all Proceeds from any sale or
other disposition of such property or other assets.

 

“Related Security”:  As used in (1) the Sale Agreement, all of the Originator’s
right, title and interest in and to the items set forth in clauses (a) through
(d) and (i) hereof, and (2) this Agreement, all of the Borrower’s right, title
and interest in and to:

 

(a)                                  any Related Property securing a Loan and
all Recoveries related thereto, all payments paid in respect thereof and all
monies due, to become due and paid in respect thereof accruing after the
applicable Cut-Off Date and all liquidation proceeds;

 

(b)                                 all Required Loan Documents, Loan Files
related to any Loan, any Records, and the documents, agreements, and instruments
included in the Loan File or Records;

 

(c)                                  all Insurance Policies with respect to any
Loan;

 

41

--------------------------------------------------------------------------------


 

(d)                                 all Liens, guaranties, indemnities,
warranties, letters of credit, accounts, bank accounts and property subject
thereto from time to time purporting to secure or support payment of any Loan,
together with all UCC financing statements, mortgages or similar filings signed
or authorized by an Obligor relating thereto;

 

(e)                                  the Accounts and the Concentration Account,
to the extent amounts on deposit therein or credited thereto relate to the
Collateral, together with all cash and investments in each of the foregoing
other than amounts earned on investments therein (excluding any Excluded Amounts
that may be on deposit therein);

 

(f)                                    any Hedging Agreement and all payments
from time to time due thereunder;

 

(g)                                 the Sale Agreement (including, without
limitation, rights of recovery of the Borrower against the Originator) and the
assignment to the Trustee, for the benefit of the Secured Parties, of all UCC
financing statements filed by the Borrower against the Originator under or in
connection with the Sale Agreement;

 

(h)                                 the Sale Agreement and the assignment to the
Trustee of all UCC financing statements filed by the Borrower against the
Originator under or in connection with the Sale Agreement;

 

(i)                                     all records (including computer records)
with respect to the foregoing; and

 

(j)                                     all collections, income, payments,
proceeds and other benefits of each of the foregoing.

 

“Replaced Loan”:  Defined in Section 2.18(a)(i).

 

“Reporting Date”:  The date that is two Business Days prior to the 15th of each
calendar month (unless in such month a Payment Date occurs, in which case two
Business Days prior to such Payment Date), commencing December 13, 2004.

 

“Required Advance Reduction Amount”:  As of any Measurement Date, an amount
equal to the positive difference, if any, of (a) Advances Outstanding on such
day over (b) the lesser of the Facility Amount and the Maximum Availability on
such day.

 

“Required Loan Documents”:  For each Loan, originals (except as otherwise
indicated) of the following documents or instruments:

 

(a)                          (i) other than in the case of a Noteless Loan, the
original or, if accompanied by a “lost note” affidavit and indemnity, a copy of,
the underlying promissory note, endorsed by the Borrower or the prior holder of
record either in blank or to the Trustee (and evidencing an unbroken chain of
endorsements from each prior holder thereof evidenced in the chain of
endorsements to the Trustee), with any endorsement to the Trustee to be in the
following form: “U.S. Bank National Association, as Trustee for the Secured
Parties”, and (ii) in the case of a Noteless Loan, (x) a copy of each transfer
document or instrument relating to such Noteless Loan evidencing the assignment
of such Noteless Loan to the Originator, from the Originator to

 

42

--------------------------------------------------------------------------------


 

the Borrower and from the Borrower either to the Trustee or in blank, and (y) a
copy of the Loan Register with respect to such Noteless Loan;

 

(b)                         originals or copies of each of the following, to the
extent applicable to the related Loan: any related loan agreement, credit
agreement, note purchase agreement, security agreement (if separate from any
Mortgage), sale and servicing agreement, acquisition agreement, subordination
agreement, intercreditor agreement or similar instruments, guarantee, Insurance
Policy, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto, as
set forth on the Loan Checklist;

 

(c)                          if any Loan is secured by a Mortgage:

 

(i)                                                     either (i) the original
Mortgage, the original Assignment of Leases and Rents, if any, and the originals
of all intervening assignments, if any, of the Mortgage and Assignments of
Leases and Rents with evidence of recording thereon, (ii) copies thereof
certified by the Servicer, by Closing Counsel or by a title company or escrow
company to be true and complete copies thereof where the originals have been
transmitted for recording until such time as the originals are returned by the
public recording office or (iii) copies certified by the public recording
offices where such documents were recorded to be true and complete copies
thereof in those instances where the public recording offices retain the
original or where the original recorded documents are lost; and

 

(ii)  an Assignment of Mortgage and of any other material recorded security
documents (including any Assignment of Leases and Rents) in recordable form,
executed by the Borrower or the prior holder of record, in blank or to the
Trustee (and evidencing an unbroken chain of assignments from the prior holder
of record to the Trustee), with any assignment to the Trustee to be in the
following form: “U.S. Bank National Association, as Trustee for the Secured
Parties”;

 

(d)                         with respect to any Loan originated by the
Originator and with respect to which the Originator acts as administrative agent
(or in a comparable capacity), either (i) copies of the UCC-1 Financing
Statements, if any, and any related continuation statements, each showing the
Obligor as debtor and the Trustee as total assignee or showing the Obligor, as
debtor and the Originator as secured party and each with evidence of filing
thereon, or (ii) copies of any such financing statements certified by the
Servicer to be true and complete copies thereof in instances where the original
financing statements have been sent to the appropriate public filing office for
filing.

 

“Required Purchasers”:  The Conduit Purchasers and/or Institutional Purchasers
representing an aggregate of more than 66.67% of the aggregate Commitments of
the Conduit Purchasers and the Institutional Purchasers then in effect;
provided, however, that for the purposes of determining the Required Purchasers,
in the event that an Institutional Purchaser or a Conduit Purchaser (or its
related Liquidity Bank on its behalf) fails to provide funding for an Advance
hereunder for which all conditions precedent have been satisfied, such
Institutional Purchaser or Conduit Purchaser, as applicable, shall not
constitute a Required Purchaser

 

43

--------------------------------------------------------------------------------


 

hereunder (and the Commitment of such Institutional Purchaser or Conduit
Purchaser, as applicable, shall be disregarded for purposes of determining
whether the consent of the Required Purchasers has been obtained).

 

“Required Reports”:  Collectively, the Servicing Report, the Servicer’s
Certificate required pursuant to Section 6.10(c), the financial statements of
the Servicer required pursuant to Section 6.10(d), the annual statements as to
compliance required pursuant to Section 6.11, and the annual independent public
accountant’s report required pursuant to Section 6.12.

 

“Required Transfer Date”:  With respect to any ACC Loan included in the
Collateral, the earliest of (a) February 3, 2005, (b) the date on which such ACC
Loan is to be included in a Permitted Securitization and (c) the occurrence of
any Termination Event or Unmatured Termination Event.

 

“Responsible Officer”:  With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Restricted Junior Payment”:  (i) Any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend paid solely in interests of that class
of membership interests or in any junior class of membership interests of the
Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower (except for reasonable management
fees to the Originator or its Affiliates in reimbursement of actual management
services performed).  For the avoidance of doubt, (x) payments and
reimbursements due to the Servicer in accordance with this Agreement or any
other Transaction Document do not constitute Restricted Junior Payments, and (y)
distributions by the Borrower to holders of its membership interests of Loans or
of cash or other proceeds relating thereto which have been repurchased or
substituted by the Borrower in accordance with this Agreement shall not
constitute Restricted Junior Payments.

 

“Retained Interest”:  (a) With respect to any Delayed Draw Term Loan, any
Revolving Loan or any Loan with an unfunded commitment on the part of the
Originator that does not provide by its terms that funding thereunder is in the
Originator’s sole and absolute discretion and the right to receive payment (but
not the obligation of the Originator to provide additional fundings) with
respect to such Loan is transferred by the Originator to the Borrower and/or by
the Borrower to the Purchasers, all of the obligations, if any, of the
Originator to provide additional funding with respect to such Loan, and (b) with
respect to any Agented Note that is transferred by the Originator to the
Borrower and by the Borrower to the Purchasers, (i) all of the obligations, if
any, of the agent(s) under the documentation

 

44

--------------------------------------------------------------------------------


 

evidencing such Agented Note and (ii) the applicable portion of the interests,
rights and obligations under the documentation evidencing such Agented Note that
relate to such portion(s) of the indebtedness that is owned by another lender or
is being retained by the Originator pursuant to clause (a) of this definition.

 

“Retransfer Price”:  Defined in Section 2.18(b).

 

“Review Criteria”:  Defined in Section 8.2(b).

 

“Revolving Loan”:  A Loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit by the Originator to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

 

“Revolving Period”:  The period commencing on the Closing Date and ending on the
day preceding the Termination Date.

 

“RIC/BDC Requirements”:  The requirements (including, without limitation,
requirements pertaining to asset diversification) Ares Capital Corporation must
satisfy to maintain its status as a “business development company,” within the
meaning of the Small Business Incentive Act of 1980, and its election to be
treated as a “registered investment company” under the Code.

 

“RIC/BDC Sale”:  Defined in Section 2.20(a).

 

“RIC/BDC Sale Date”:  The Business Day identified by the Borrower to the
Administrative Agent and the Trustee in a RIC/BDC Sale Notice as the proposed
date of a RIC/BDC Sale.

 

“RIC/BDC Sale Notice”:  Defined in Section 2.20(a)(i).

 

“Risk Rating”: With respect to any Loan, the “Risk Rating” of such Loan as
determined in accordance with the Credit Policy.

 

“Rule 144A”:  Rule 144A under the Securities Act.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“S&P Rating”:  With respect to any Loan, as of any date of determination, if
such Loan is rated by S&P, such S&P rating.

 

“Sale Agreement”:  The Purchase and Sale Agreement, dated as of the date hereof,
between the Originator and the Borrower, as amended, modified, waived,
supplemented, restated or replaced from time to time.

 

“Scheduled Payment”:  Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan or Portfolio Loan, as
adjusted pursuant to the terms of the related Required Loan Documents.

 

45

--------------------------------------------------------------------------------


 

“Second Lien Loan”:  Any Loan that (i) is secured by a valid and perfected
second priority security interest on all of the Obligor’s assets constituting
Related Property for the Loan (whether or not there is also a security interest
of a higher or lower priority in additional collateral), (ii) with respect to
priority of payment obligations is pari passu with the indebtedness of the
holder with the first priority security interest except after an event of
default thereunder, (iii) pursuant to an intercreditor agreement between the
Borrower and the holder of such first priority security interest, the amount of
the indebtedness covered by such first priority security interest is limited (in
terms of aggregate dollar amount or percent of outstanding principal or both),
and (iv) has a Loan-to-Value Ratio of not greater than 70%.

 

“Secured Party”:  (i) Each Purchaser, (ii) the Administrative Agent and each
Purchaser Agent, and (iii) each Hedge Counterparty that at the time of entering
into a Hedging Agreement is either a Purchaser or an Affiliate of the VFCC Agent
if that Affiliate is a Hedge Counterparty that executes a counterpart of this
Agreement agreeing to be bound by the terms of this Agreement applicable to a
Secured Party.

 

“Securities Account”:  The meaning specified in Section 8-501 of the UCC.

 

“Securities Account Control Agreement”:  The Securities Account Control
Agreement, dated as of the date hereof, among Ares Capital Corporation, as the
debtor, the Servicer, U.S. Bank, as the Trustee and as the Securities
Intermediary, as the same may be amended, modified, waived, supplemented or
restated from time to time.

 

“Securities Act”:  The U.S. Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

“Securities and Exchange Commission”:  The U.S. Securities and Exchange
Commission.

 

“Securities Intermediary”:  (i) A Clearing Corporation; or (ii) a Person,
including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.

 

“Security”:  The meaning specified in Section 9-102(a)(15) of the UCC.

 

“Security Certificate”:  The meaning specified in Section 8-102(a)(16) of the
UCC.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Senior Secured ABL”:  Any Revolving Loan that (i) is secured by a valid and
first priority perfected security interest on all of the Obligor’s assets
constituting Related Property for the Loan, (ii) provides the related Obligor
with the option to receive additional borrowings thereunder based on the value
of its eligible accounts receivable, inventory or equipment, (iii) has a
Loan-to-Liquidation Value Ratio of less than or equal to (a) 85% where the
Related Property is accounts receivable, (b) 50% where the Related Property is
inventory, and (c) 80% where the Related Property is equipment, and (iv)
provides that the payment obligation of the Obligor on such Loan is either
senior to, or pari passu with, all other loans or financings to such Obligor.

 

46

--------------------------------------------------------------------------------


 

“Senior Secured Loan”:  Any Loan that is a Term Loan or Revolving Loan that (i)
is secured by a valid and first priority Lien on all of the Obligor’s assets,
(ii) has a Loan-to-Value Ratio not greater than (a) 60% where the Related
Property is not primarily real property and (b) 75% where the Related Property
is primarily real property, and (iii) provides that the payment obligation of
the Obligor on such Loan is either senior to, or pari passu with, all other
Indebtedness of such Obligor. 

 

“Senior Subordinated Loan”:  Any Term Loan that (i) has a Loan-to-Value not
greater than (a) 75% where the Loan is not a Material Mortgage Loan or the
Related Property is not primarily real estate, and (b) 85% where the Loan is a
Material Mortgage Loan or the Related Property is primarily real estate, and
(ii) contains terms which, upon the occurrence of an event of default under the
Loan Documents or in the case of any liquidation or foreclosure on the Related
Property, provide that the Borrower’s portion of such Loan would be paid only
after the other lender party to such Loan (including any lender party making any
Senior Secured ABL, Senior Secured Loan, Stretch Senior Secured Loan or Second
Lien Loan whose right to payment is contractually senior to the Borrower) is
paid in full.

 

“Servicer”: Ares Capital Corporation and each successor appointed as Successor
Servicer pursuant to Section 6.16(a).

 

“Servicer Advance”:  An advance of Scheduled Payments made by the Servicer with
respect to a Loan pursuant to Section 6.5.

 

“Servicer Default”:  Defined in Section 6.15.

 

“Servicer Termination Notice”:  Defined in Section 6.15.

 

“Servicer’s Certificate”:  Defined in Section 6.10(c).

 

“Servicing Fee”:  The fee payable to the Servicer on each Payment Date in
arrears in respect of each Collection Period, which fee shall be equal to the
product of (i) 1.0%, (ii) Aggregate Outstanding Loan Balance as of the first day
of the related Collection Period and (iii) the actual number of days in such
Collection Period divided by 360.

 

“Servicing File”:  For each Loan, the following documents or instruments:

 

(a)                                  copies of each of the Required Loan
Documents;

 

(b)                                 with respect to any Material Mortgage Loan:

 

(i)                                     the original or a copy of the lender’s
title insurance policy or a written commitment to issue such title insurance
policy issued on or about the date of the origination of such Loan, together
with all endorsements or riders (or copies thereof) that were issued with or
subsequent to the issuance of such policy or commitment, or, with respect to
each Loan not covered by a lender’s title insurance policy to the extent
customary in the applicable jurisdiction, an attorney’s opinion of title given
by an attorney licensed to practice law in the jurisdiction where the related
Mortgaged Property is located, or, if such policy or

 

47

--------------------------------------------------------------------------------


 

commitment has not been issued and if the related Loan was funded through a
title insurance company or other comparable closing agent pursuant to escrow
instructions or lender’s closing instructions precluding the title insurance
company or such agent from funding until the title insurance company is prepared
to issue the required title insurance coverage, a copy of such escrow
instructions or lender’s closing instructions;

 

(ii)                                  the originals or copies of any
environmental indemnity agreement;

 

(iii)                               each Appraisal of the related Mortgaged
Property;

 

(iv)                              any Environmental Site Assessment in the
possession of the Servicer relating to the related Mortgaged Property;

 

(c)                                  any other portion of the Loan File which is
not part of the Required Loan Documents.

 

“Servicing Report”:  Defined in Section 6.10(b).

 

“Servicing Standard”:  Shall mean, with respect to any Loans included in the
Collateral, to service and administer such Loans on behalf of the Secured
Parties in accordance with Applicable Law, the terms of this Agreement, the
Underlying Instruments, all customary and usual servicing practices for loans
like the Loans and, to the extent consistent with the foregoing, (a) the same
care, skill, prudence and diligence with which the Servicer services and
administers loans for its own account or for the account of others; (b) with a
view to maximize the value of the Loans; and (c) without regard to:  (i) any
relationship that the Servicer or any Affiliate of the Servicer may have with
any Obligor or any Affiliate of any Obligor, (ii) the Servicer’s obligations to
incur servicing and administrative expenses with respect to a Loan, (iii) the
Servicer’s right to receive compensation for its services hereunder or with
respect to any particular transaction, (iv) the ownership by the Servicer or any
Affiliate thereof of any Loans, (v) the ownership, servicing or management for
others by the Servicer of any other loans or property by the Servicer or (vi)
any relationship that the Servicer or any Affiliate of the Servicer may have
with any holder of other loans of the Obligor with respect to such Loans.

 

“Solvent”:  As to any Person at any time, having a state of affairs such that
all of the following conditions are met:  (a) the fair value of the property of
such Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

48

--------------------------------------------------------------------------------


 

“Stretch Senior Secured Loan”:  Any Term Loan that (a) is secured by a valid and
first priority Lien on all of the Obligor’s assets constituting Related Property
for the Loan, (b) has a Loan-to-Value not greater than (i) 65% where the Loan is
not a Material Mortgage Loan or the Related Property is not primarily real
estate, and (ii) 80% where the Loan is a Material Mortgage Loan or the Related
Property is primarily real estate, and (c) provides that the payment obligation
of the Obligor on such Loan is either senior to, or pari passu with, all other
Indebtedness of such Obligor.

 

“Subsidiary”:  As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.

 

“Substitute Loan”:  Defined in Section 2.18(a).

 

“Successor Servicer”:  Defined in Section 6.16(a).

 

“Tape”:  Defined in Section 7.2(b)(ii).

 

“Taxes”:  Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan”:  A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by the Originator to an Obligor.

 

“Term Securitization”:  A Permitted Securitization which is a term
securitization transaction.

 

“Termination Date”:  The earliest of (a) the date of the termination in whole of
the Facility Amount pursuant to Section 2.4(a), (b) the Business Day designated
by the Borrower to the Administrative Agent and each Purchaser Agent as the
Termination Date at any time following two Business Days’ prior written notice
thereof to the Administrative Agent and each Purchaser Agent, (c) November 2,
2005 or such later date as is agreed to in writing by the Borrower, the
Servicer, the Administrative Agent and the Purchaser Agents, (d) the date any
Liquidity Agreement shall cease to be in full force and effect, (d) the date of
the declaration of the Termination Date or the date of the automatic occurrence
of the Termination Date pursuant to Section 10.2(a), and (e) the second Business
Day prior to the Facility Termination Date.

 

“Termination Event”:  Defined in Section 10.1.

 

“Title Policy”:  An ALTA lender’s title insurance policy.

 

“Transaction”:  Described in Section 3.2.

 

49

--------------------------------------------------------------------------------


 

“Transaction Documents”:  This Agreement, the Sale Agreement, each Hedging
Agreement, the Intercreditor Agreement, the Securities Account Control
Agreement, each Variable Funding Certificate, each Purchaser Fee Letter, any
Joinder Supplement, any Transferee Letter, the Backup Servicer Fee Letter, the
Trustee Fee Letter, and any additional document the execution of which is
necessary or incidental to carrying out the terms of the foregoing documents.

 

“Transferee Letter”:  Defined in Section 13.16.

 

“Transition Expenses”:  The reasonable costs (including reasonable attorneys’
fees) of the Backup Servicer incurred in connection with transferring the
servicing obligations under this Agreement and amending this Agreement to
reflect such transfer, in an amount not to exceed $100,000.

 

“Trustee”:  U.S. Bank, not in its individual capacity, but solely as Trustee,
its successor in interest pursuant to Section 8.3 or such Person as shall have
been appointed Trustee pursuant to Section 8.5.

 

“Trustee Fee”:  The fee set forth as such in the Trustee Fee Letter.

 

“Trustee Fee Letter”:  The Trustee Fee Letter, dated as of the date hereof, by
and among the Servicer, the Administrative Agent and the Trustee, as such letter
may be amended, modified, supplemented, restated or replaced from time to time.

 

“Trustee Termination Notice”:  Defined in Section 8.5.

 

“UCC”:  The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncertificated Security”:  The meaning specified in Section 8-102(a)(l8) of the
UCC.

 

“Underlying Instruments”:  The loan agreement, credit agreement or other
agreement pursuant to which a Loan has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan or of which the holders of such Loan are the beneficiaries.

 

“United States”:  The United States of America.

 

“Unmatured Termination Event”:  Any event (other than events described in
Section 10.1(c) and 10.1(d) (in the case of Section 10.1(d), due to the
occurrence of an event described in Section 6.15(d)) that, with the giving of
notice or the lapse of time, or both, would become a Termination Event.

 

“Variable Funding Certificate” or “VFC”:  Defined in Section 2.1(a).

 

“VFCC”:  Variable Funding Capital Corporation, a Delaware corporation, as a
Purchaser, together with its successors and assigns in such capacity.

 

50

--------------------------------------------------------------------------------


 

“VFCC Agent”:  WCM or any other entity that has been appointed as the
administrator for VFCC.

 

“Wachovia”:  Wachovia Bank, National Association, a national banking
association, in its individual capacity, and its successors and assigns.

 

“Warranty Loan”:  Any Loan that fails to satisfy any criteria of the definition
of Eligible Loan as of the applicable Cut-Off Date for such Loan or any Loan
with respect to which a Warranty Event has occurred.

 

“Warranty Event”:  As to any Loan, the discovery that as of the related Cut-Off
Date for such Loan there existed a breach of any representation or warranty
relating to such Loan (other than any representation or warranty that the Loan
satisfies the criteria of the definition of Eligible Loan) and the failure of
Borrower to cure such breach, or cause the same to be cured, within 30 days
after the earlier occur of the Borrower’s receipt of notice thereof from the
Administrative Agent or the Borrower becoming aware thereof.

 

“Weighted Average Advance Rate”:  For any Funded Advances outstanding on any
day, the weighted average of the Advance Rates applicable to the Eligible Loans
backing such Funded Advances on such day, weighted according to the proportion
of the Aggregate Outstanding Loan Balance that each type of Loan forming a part
of the Collateral represents.

 

“Weighted Average Life”:  As of any Measurement Date, the number determined as
follows:  (i) for each Loan included in the Borrowing Base as of such date, by
multiplying the amount of each Scheduled Payment of principal (treating each
Revolving Loan and each Delayed Draw Term Loan as if the same were fully funded)
to be paid after such Measurement Date by the number of years (rounded to the
nearest hundredth) from such Measurement Date until such Scheduled Payment of
principal is due; (ii) summing all of the products calculated pursuant to clause
(i); and (iii) dividing the sum calculated pursuant to clause (ii) by the sum of
all Scheduled Payments of principal due on all the Loans included in the
Borrowing Base as of such date.

 

Section 1.2.                                Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 

Section 1.3.                                Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

Section 1.4.                                Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

51

--------------------------------------------------------------------------------


 

(a)                          the singular number includes the plural number and
vice versa;

 

(b)                         reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by the Transaction Documents;

 

(c)                          reference to any gender includes each other gender;

 

(d)                         reference to day or days without further
qualification means calendar days;

 

(e)                          reference to any time means Charlotte, North
Carolina time;

 

(f)                            reference to the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

(g)                         reference to any agreement (including any
Transaction Document), document or instrument means such agreement, document or
instrument as amended, modified, waived, supplemented, restated or replaced and
in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of the other Transaction Documents, and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor; and

 

(h)                         reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any Section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision.

 

ARTICLE II

THE VARIABLE FUNDING CERTIFICATES

 

Section 2.1.                                The Variable Funding Certificates.

 

(a)                          On the terms and conditions hereinafter set forth,
the Borrower shall deliver (i) on the Closing Date, to each Purchaser Agent at
the applicable address set forth on Annex A to this Agreement, and (ii) on the
effective date of any Joinder Supplement, to each additional Purchaser Agent, at
the address set forth in the applicable Joinder Supplement, a duly executed
variable funding certificate in substantially the form of Exhibit B (each, a
“Variable Funding Certificate” or “VFC”), dated as of the date of this
Agreement, each in a face amount equal to the applicable Purchaser’s Commitment
as of the Closing Date or the effective date of any Joinder Supplement, as
applicable, and otherwise duly completed.  Each Variable Funding Certificate
shall evidence an undivided ownership interest in the Collateral purchased by a
Purchaser in an amount equal, at any time, to the percentage equivalent of a
fraction, (i) the numerator of which is the outstanding Advances by such
Purchaser under the applicable VFC on such day and (ii) the denominator of which
is the Advances Outstanding on such day.  Interest shall accrue, and each VFC
shall be payable, as described herein.  Each Purchaser hereby represents and
warrants that such Purchaser is a Qualified Institutional Buyer.

 

52

--------------------------------------------------------------------------------


 

(b)                         During the Revolving Period, the Borrower may, at
its option, request the Conduit Purchasers and the Institutional Purchasers to
make advances of funds (each, a “Funded Advance”) under the VFCs pursuant to a
Funding Request, in an aggregate amount up to the Availability as of the
proposed Funding Date of the Funded Advance.  Following the receipt of a Funding
Request, subject to the terms and conditions hereinafter set forth, during the
Revolving Period, the Conduit Purchasers and the Institutional Purchasers shall
fund such Funded Advance.  Notwithstanding anything to the contrary herein, no
Purchaser shall be obligated to provide the Borrower with aggregate funds in
connection with a Funded Advance that would exceed the least of (i) such
Purchaser’s unused Commitment then in effect, (ii) the aggregate unused
Commitments then in effect and (iii) the Availability on the proposed Funding
Date of such Funded Advance.

 

(c)                          During the Revolving Period, the Borrower may, at
its option, request the Conduit Purchasers and the Institutional Purchasers to
make advances of funds on a pre-funded basis (each, a “Pre-Funded Advance”)
under the VFCs pursuant to a P-F Funding Request, in an aggregate amount up to
the Pre-Funded Availability as of the proposed Funding Date of the Pre-Funded
Advance.  Following the receipt of a P-F Funding Request, subject to the terms
and conditions hereinafter set forth, during the Revolving Period, the Conduit
Purchasers and the Institutional Purchasers shall fund such Pre-Funded Advance. 
Notwithstanding anything to the contrary contained herein, no Purchaser shall be
obligated to provide the Borrower with aggregate funds in connection with a
Pre-Funded Advance that would exceed the least of (i) such Purchaser’s unused
Commitment then in effect, (ii) the aggregate unused Commitments then in effect
and (iii) the Availability on the proposed Funding Date of such Pre-Funded
Advance.

 

(d)                         The Borrower may, within 60 days but not less than
45 days prior to (x) the expiration of any Liquidity Agreement or (y) the date
set forth in clause (c) of the definition of Termination Date and/or the
Facility Termination Date, by written notice to each Purchaser Agent, make a
request (i) for each applicable Liquidity Bank to extend the term of its related
Liquidity Agreement for an additional period of 364 days and (ii) for each
Purchaser Agent to extend the date set forth in clause (c) of the definition of
Termination Date and/or the Facility Termination Date for an additional period
of 364 days.  Each Purchaser Agent will give prompt notice to the applicable
Purchaser and each applicable Liquidity Bank of its receipt of such request, and
each Purchaser and each Liquidity Bank shall make a determination, in their sole
discretion, not less than 15 days prior to the expiration of the date set forth
in clause (c) of the definition of Termination Date, the Facility Termination
Date or the expiration of any Liquidity Agreement (as applicable) as to whether
or not it will agree to the applicable extension requested.  The failure of a
Purchaser Agent or a Liquidity Bank to provide timely notice of its decision to
the Borrower shall be deemed to constitute a refusal by such Purchaser or such
Liquidity Bank (as applicable) to extend the date set forth in clause (c) of the
definition of Termination Date, the Facility Termination Date or the term of the
Liquidity Agreement, respectively.  In the event that the term of any Liquidity
Agreement or the date set forth in clause (c) of the definition of Termination
Date is not extended for a period of up to 364 days, the Termination Date shall
be extended with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) for a period of 45 days and notice of such termination
shall be provided by the Administrative Agent to the Backup Servicer, the
Trustee, the Originator, the Borrower and the Servicer.  Only one such 45 day
extension of the Termination

 

53

--------------------------------------------------------------------------------


 

Date shall be permitted under this Section 2.1(d).  The Borrower confirms that
each Liquidity Bank and each Purchaser, in their sole and absolute discretion,
without regard to the value or performance of the Loans or any other factor, may
elect not to extend any Liquidity Agreement, the date set forth in clause (c) of
the definition of Termination Date or the Facility Termination Date (as
applicable).

 

(e)                          The Borrower may, with the written consent of the
Administrative Agent, add additional Persons as Purchasers or cause an existing
Purchaser to increase its Commitment in connection with a corresponding increase
in the Facility Amount; provided, however, that (i) if the addition of any
Purchaser or the increase of any Purchaser’s Commitment hereunder would cause
the aggregate Commitments of the Conduit Purchasers and the Institutional
Purchasers to exceed $300,000,000, such addition or increase may only be
effected with the prior written consent of the Administrative Agent and each
Purchaser Agent, and (ii) the Commitment of any Purchaser may only be increased
with the prior written consent of such Purchaser and the Administrative Agent. 
Each additional Purchaser and Purchaser Agent shall become a party hereto by
executing and delivering to the Administrative Agent and the Borrower a Joinder
Supplement.

 

Section 2.2.                                Procedures for Pre-Funded Advances
by the Conduit Purchasers and the Institutional Purchasers.

 

(a)                          Subject to the limitations set forth in Section
2.1(c), the Borrower may request a Pre-Funded Advance from the Conduit
Purchasers and the Institutional Purchasers by delivering to Purchaser Agents at
certain times the information and documents set forth in this Section 2.2.

 

(b)                         No later than 2:00 p.m. on the Business Day prior to
the proposed Funding Date, the Borrower (or the Servicer on its behalf) shall
deliver:

 

(i)                                                     to the Administrative
Agent and the Trustee, written notice of such proposed Funding Date (including a
duly completed Pre-Funded Advance Certificate updated to the date such
Pre-Funded Advance is requested and giving pro forma effect to the Pre-Funded
Advance requested and the use of the proceeds thereof); and

 

(ii)  to the Administrative Agent and the Trustee, a duly completed P-F Funding
Request, which shall (a) specify the desired amount of such Pre-Funded Advance,
which amount must be at least equal to $500,000, (b) specify the proposed
Funding Date of such Pre-Funded Advance and (c) include a representation that
all conditions precedent for a Pre-Funded Advance described in Article III
hereof have been satisfied.

 

Each P-F Funding Request shall be irrevocable.  If any P-F Funding Request is
received by the Administrative Agent after 2:00 p.m. on the Business Day prior
to the Business Day for which such Pre-Funded Advance is requested or on a day
that is not a Business Day, such P-F Funding Request shall be deemed to be
received by the Administrative Agent at 9:00 a.m. on the next following Business
Day.

 

54

--------------------------------------------------------------------------------


 

(c)                          On the proposed Funding Date, subject to the
limitations set forth in Section 2.1(c) and upon satisfaction of the applicable
conditions set forth in Article III, each Conduit Purchaser and each
Institutional Purchaser shall make available to the Trustee in same day funds,
for deposit into the Pre-Funded Advances Account on such Funding Date, an amount
equal to the Purchaser’s Pro Rata Share of the least of (i) the amount requested
by the Borrower for such Pre-Funded Advance, (ii) the aggregate unused
Commitments then in effect, (iii) the Pre-Funded Availability and (iv) the
Availability on such Funding Date.

 

(d)                         On the proposed Funding Date, all amounts deposited
into the Pre-Funded Advances Account pursuant to Section 2.2(c) shall be
invested in Permitted Investments selected by the Servicer in written
instructions delivered to the Trustee and the Administrative Agent which mature
not later than the earlier of (i) the Business Day preceding the next Payment
Date and (ii) the day that is one week after the related Funding Date (or, if
such day is not a Business Day, the next preceding Business Day).

 

(e)                          On each Funding Date related to a Pre-Funded
Advance, the obligation of each Conduit Purchaser and each Institutional
Purchaser to remit its Pro-Rata Share of any such Pre-Funded Advance shall be
several from that of each other Purchaser and the failure of any Conduit
Purchaser or Institutional Purchaser to so make such amount available to the
Borrower shall not relieve any other Purchaser of its obligation hereunder.

 

Section 2.3.                                Procedures for Funded Advances by
Conduit Purchasers and Institutional Purchasers.

 

(a)                          Subject to the limitations set forth in Section
2.1(b), the Borrower may request a Funded Advance from the Conduit Purchasers
and the Institutional Purchasers by delivering to the Purchaser Agents at
certain times the information and documents set forth in this Section 2.3.

 

(b)                         No later than 2:00 p.m. on the Business Day prior to
the proposed Funding Date, the Borrower (or the Servicer on its behalf) shall
deliver:

 

(i)                                                     to the Administrative
Agent and the Trustee, written notice of such proposed Funding Date (including a
duly completed Borrowing Base Certificate updated to the date such Funded
Advance is requested and giving pro forma effect to the Funded Advance requested
and the use of the proceeds thereof);

 

(ii)  to the Administrative Agent, a description of the Obligor and the Loan to
be funded by the proposed Funded Advance;

 

(iii)                                               to the Administrative Agent,
a wire disbursement and authorization form, to the extent not previously
delivered;

 

(iv)                                              to the Administrative Agent
and the Trustee, a duly completed Funding Request which shall (a) specify the
desired amount of such Funded Advance, which amount must be at least equal to
$500,000, to be allocated to each Conduit Purchaser and each Institutional
Purchaser in accordance with its Pro Rata

 

55

--------------------------------------------------------------------------------


 

Share, (b) specify the proposed Funding Date of such Funded Advance, (c) specify
the Loans to be financed on such Funding Date (including the appropriate file
number, Outstanding Loan Balance for each Loan and identifying each Loan by type
and proposed Advance Rate applicable to each such Loan and any other information
reasonably requested by the Trustee to permit it to properly account for such
Loan) and (d) include a representation that all conditions precedent for a
Funded Advance described in Article III hereof have been satisfied.

 

Each Funding Request shall be irrevocable.  If any Funding Request is received
by the Administrative Agent and each Purchaser Agent after 2:00 p.m. on the
Business Day prior to the Business Day for which such Funded Advance is
requested or on a day that is not a Business Day, such Funding Request shall be
deemed to be received by the Administrative Agent and each Purchaser Agent at
9:00 a.m. on the next Business Day.

 

(c)                          On the proposed Funding Date, subject to the
limitations set forth in Section 2.1(b) and upon satisfaction of the applicable
conditions set forth in Article III, each Conduit Purchaser and each
Institutional Purchaser shall make available to the Borrower in same day funds,
at such bank or other location reasonably designated by Borrower in the Funding
Request given pursuant to this Section 2.3, an amount equal to such Purchaser’s
Pro Rata Share of the least of (i) the amount requested by the Borrower for such
Funded Advance, (ii) the aggregate unused Commitments then in effect and (iii)
an amount equal to the Availability on such Funding Date.

 

(d)                         On each Funding Date related to a Funded Advance,
the obligation of each Conduit Purchaser and each Institutional Purchaser to
remit its Pro Rata Share of any such Funded Advance shall be several from that
of each other Purchaser and the failure of any Conduit Purchaser or
Institutional Purchaser to so make such amount available to the Borrower shall
not relieve any other Purchaser of its obligation hereunder.

 

Section 2.4.                                Reduction of the Facility Amount;
Optional and Mandatory Repayments of Advances.

 

(a)                          The Borrower shall be entitled at its option, at
any time prior to the occurrence of a Termination Event, to terminate in whole
or reduce in part the portion of the Facility Amount that exceeds the sum of the
Advances Outstanding, accrued Interest, Breakage Costs and Hedge Breakage Costs;
provided that (i) the Borrower shall give 20 Business Days’ prior written notice
of such termination or reduction in the form of Exhibit A-3 to the
Administrative Agent and each Hedge Counterparty and (ii) any partial reduction
of the Facility Amount shall be in an amount equal to $5,000,000 and in integral
multiples of $500,000 in excess thereof.  Any request for a reduction or
termination pursuant to this Section 2.4(a) shall be irrevocable.  The
Commitment of each Conduit Purchaser and each Institutional Purchaser shall be
reduced by an amount equal to its Pro Rata Share (prior to giving effect to any
reduction of Commitments hereunder) of the aggregate amount of any reduction
under this Section 2.4(a).

 

(b)                         The Borrower shall be entitled at its option, at any
time prior to the occurrence of a Termination Event, to reduce the Advances
Outstanding; provided that (i) in the case of any such reduction relating to
Funded Advances, the Borrower shall give one Business Day’s

 

56

--------------------------------------------------------------------------------


 

prior written notice of such reduction to the Administrative Agent, (ii) in the
case of any such reduction relating to Pre-Funded Advances, the Borrower shall
give three days’ prior written notice of such reduction to the Administrative
Agent, in each case in the form of Exhibit A-2, and (iii) any reduction of the
Advances Outstanding (other than with respect to repayments of Advances
Outstanding made by the Borrower to reduce Advances Outstanding such that the
Availability is greater than or equal to $0) shall be in a minimum amount of
$500,000 and in integral multiples of $100,000 in excess thereof.  In connection
with any such reduction of Advances Outstanding, the Borrower shall deliver to
each Purchaser Agent (i) instructions to reduce such Advances Outstanding and
(ii) funds sufficient to repay such Advances Outstanding, together with all
accrued Interest, Breakage Costs and Hedge Breakage Costs; provided that, no
such reduction shall be given effect unless (x) the Borrower has complied with
the terms of any Hedging Agreement requiring that one or more Hedge Transactions
be terminated in whole or in part as the result of any such reduction of the
Advances Outstanding, and has paid in full all Hedge Breakage Costs owing to the
relevant Hedge Counterparty for any such termination and (y) sufficient funds
have been remitted to pay all such amounts in the succeeding sentence in full. 
The Administrative Agent shall apply amounts received from the Borrower pursuant
to this Section 2.4(b) to the payment of any Hedge Breakage Costs, to the pro
rata reduction of the Advances Outstanding, to the payment of accrued Interest
on the amount of the Advances Outstanding to be repaid and to the payment of any
Breakage Costs.  Any Advance so repaid may, subject to the terms and conditions
hereof, be reborrowed during the Revolving Period.  Any Borrowing Notice
relating to any repayment pursuant to this Section 2.4(b) shall be irrevocable.

 

(c)                          On any day on which either (i) a Termination Event
occurs, (ii) the Termination Date occurs or (iii) the Advances Outstanding
exceeds the Availability, the Trustee, at the written direction of the
Administrative Agent, shall liquidate all Permitted Investments relating to
Pre-Funded Advances on deposit in the Pre-Funded Advances Account and release
them to or upon the order of the Administrative Agent.  The Administrative Agent
shall apply the proceeds of any such liquidation to the pro rata reduction of
the Pre-Funded Advances outstanding on such day.

 

Section 2.5.                                Determination of Interest.

 

Each applicable Purchaser Agent shall determine the CP Rate and the Interest, as
applicable, for its related Purchaser (including unpaid Interest related
thereto, if any, due and payable on a prior Payment Date) to be paid by the
Borrower with respect to each Advance on each Payment Date for the related
Accrual Period and shall advise the Servicer thereof on the third Business Day
prior to such Payment Date.

 

Section 2.6.                                [Reserved].

 

Section 2.7.                                Notations on Variable Funding
Certificates.

 

Each Purchaser Agent is hereby authorized to enter on a schedule attached to the
VFC with respect to each Conduit Purchaser and each Institutional Purchaser a
notation (which may be computer generated) or to otherwise record in its
internal books and records or computer system with respect to each Advance under
the VFC made by the applicable Purchaser of (a) the

 

57

--------------------------------------------------------------------------------


 

date and principal amount thereof and (b) each payment and repayment of
principal thereof.  Any such recordation shall, absent manifest error,
constitute prima facie evidence of the outstanding Advances under each VFC.  The
failure of any Purchaser Agent to make any such notation on the schedule
attached to the applicable VFC shall not limit or otherwise affect the
obligation of the Borrower to repay the Advances in accordance with the terms
set forth herein.

 

Section 2.8.                                Principal Repayments.

 

(a)                          Unless sooner prepaid pursuant to Section 2.4(b) or
Section 10.2, the Advances Outstanding shall be repaid in full on the date that
occurs 24 months following the Termination Date.  In addition, Advances
Outstanding shall be repaid as and when necessary to cause each of the
Availability, with respect to the Funded Advances, and the Pre-Funded
Availability, with respect to the Pre-Funded Advances, to equal or exceed $0,
and any amount so repaid may, subject to the terms and conditions hereof, be
reborrowed hereunder during the Revolving Period.

 

(b)                         [Reserved].

 

(c)                          All repayments of any Advance or any portion
thereof shall be made together with payment of (i) all Interest accrued and
unpaid on the amount repaid to (but excluding) the date of such repayment, (ii)
all Breakage Costs, and (iii) all Hedge Breakage Costs.

 

Section 2.9.                                Settlement Procedures During the
Revolving Period.

 

(a)                          On each Payment Date during the Revolving Period,
the Servicer shall direct the Trustee to pay pursuant to the Servicing Report
(and the Trustee shall make payment from the Collection Account to the extent of
Available Funds, in reliance on the information set forth in such Servicing
Report and without any independent verification of such information) to the
following Persons, the following amounts in the following order of priority:

 

(1)                                  pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s);

 

(2)                                  pro rata in accordance with the amounts due
under this clause, to the extent not paid by the Originator, to the Backup
Servicer and the Trustee, (a) in an amount equal to any accrued and unpaid
Backup Servicing Fees, Trustee Fees and Transition Expenses, and (b) incurred
but unreimbursed reasonable third-party, out-of-pocket expenses relating to
their respective duties as Backup Servicer or Trustee hereunder, in respect of
which the Backup Servicer or the Trustee, as applicable, has provided prior
written notice to the Servicer and the Administrative Agent, for the payment
thereof; provided that amounts payable pursuant to this clause (b) shall not
exceed $15,000 for any Payment Date;

 

(3)                                  to the Servicer, in an amount equal to any
unreimbursed Servicer Advances (but solely to the extent of Collections in
respect of the Loan for which such Servicer Advance was made);

 

58

--------------------------------------------------------------------------------


 

(4)                                  to the Servicer, in an amount equal to any
accrued and unpaid Servicing Fees to the end of the related Collection Period;

 

(5)                                  pro rata in accordance with the amounts due
under this clause, to each Purchaser Agent, in an amount equal to any accrued
and unpaid Interest, Program Fee, Commitment Fee and Breakage Costs;

 

(6)                                  pro rata in accordance with the amounts due
under subclauses (a) and (b) of this clause (6), (a) to each Purchaser Agent for
the account of the applicable Purchaser, if the Required Advance Reduction
Amount is greater than zero, an amount necessary to reduce the Required Advance
Reduction Amount to zero, pro rata in accordance with the amount of Advances
Outstanding hereunder, and (b) pro rata in accordance with the amounts due under
this subclause (b), to each Hedge Counterparty, any Hedge Breakage Costs owing
to that Hedge Counterparty under its respective Hedging Agreement;

 

(7)                                  pro rata in accordance with the amounts due
under this clause, to the Administrative Agent, each Purchaser Agent, any
applicable Purchaser, the Backup Servicer, the Trustee, the Affected Parties,
the Indemnified Parties or the Secured Parties, all other amounts, including
Increased Costs, but other than the principal of Advances Outstanding, then due
under this Agreement; and

 

(8)                                  to the Servicer, in an amount equal to the
sum of (i) any unreimbursed Servicer Advances, to the extent not paid pursuant
to clause 2 above, and (ii) any Nonrecoverable Advance; and

 

(9)                                  any remaining amount shall be distributed
to the Borrower.

 

(b)                         On the terms and conditions hereinafter set forth,
from time to time during the Revolving Period, the Servicer may, to the extent
of any Principal Collections on deposit in the Principal Collections Account and
the aggregate principal amount of all Pre-Funded Advances on deposit in the
Pre-Funded Advances Account:

 

(i)                                                     withdraw such funds for
the purpose of reinvesting in additional Eligible Loans, provided that the
following conditions are satisfied:

 

(1)                                  all conditions precedent set forth in
Section 3.2(b) have been satisfied;

 

(2)                                  the Servicer provides same day written
notice to the Administrative Agent and the Trustee by facsimile (to be received
no later than 1:00 p.m. on such day) of the request to withdraw Principal
Collections and/or Pre-Funded Advances on deposit in the Pre-Funded Advances
Account and the amount of such request;

 

(3)                                  the notice required in clause (2) above
shall be accompanied by a Borrowing Notice in the form of Exhibit A-2 or Exhibit
A-3, as applicable, and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer;

 

59

--------------------------------------------------------------------------------


 

(4)                                  the Trustee provides to the Administrative
Agent by facsimile (to be received no later than 1:30 p.m. on that same day) a
statement reflecting the total amount on deposit on such day in each of the
Principal Collections Account and the Pre-Funded Advances Account; and

 

(5)                                  upon the satisfaction of the conditions set
forth in clauses (1) through (4) of this Section 2.9(b), the Trustee will
release funds from the Principal Collections Account and/or the Pre-Funded
Advances Account, as applicable, to the Servicer in an amount not to exceed the
lesser of (A) the amount requested by the Servicer and (B) the amount on deposit
in the Principal Collections Account on such day plus the aggregate principal
amount of all Pre-Funded Advances on deposit in the Pre-Funded Advances Account;
or

 

(ii)  withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.4(b).

 

Section 2.10.                         Settlement Procedures During the
Amortization Period.

 

(a)                          On each Payment Date during the Amortization
Period, the Servicer shall direct the Trustee to pay pursuant to the Servicing
Report (and the Trustee shall make payment from the Collection Account to the
extent of Available Funds, in reliance on the information set forth in such
Servicing Report and without any independent verification of such information)
to the following Persons, the following amounts in the following order of
priority:

 

(1)                                  pro rata in accordance with the amounts due
under this clause, to each Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s);

 

(2)                                  pro rata in accordance with the amounts due
under this clause, to the extent not paid by the Originator, to the Backup
Servicer and the Trustee, (a) in an amount equal to any accrued and unpaid
Backup Servicing Fees, Trustee Fees and Transition Expenses, and (b) incurred
but unreimbursed reasonable third-party, out-of-pocket expenses relating to
their respective duties as Backup Servicer or Trustee hereunder, in respect of
which the Backup Servicer or the Trustee, as applicable, has provided prior
written notice to the Servicer and the Administrative Agent, for the payment
thereof; provided that amounts payable pursuant to this clause (b) shall not
exceed $15,000 for any Payment Date;

 

(3)                                  to the Servicer, in an amount equal to any
unreimbursed Servicer Advances (but solely to the extent of Collections in
respect of the Loan for which such Servicer Advance was made);

 

(4)                                  to the Servicer, in an amount equal to any
accrued and unpaid Servicing Fees to the end of the related Collection Period;

 

60

--------------------------------------------------------------------------------


 

(5)                                  pro rata in accordance with the amounts due
under this clause, to each Purchaser Agent, in an amount equal to any accrued
and unpaid Interest, Program Fee, Commitment Fee and Breakage Costs;

 

(6)                                  pro rata in accordance with the amounts due
under subclauses (a) and (b) of this clause (6), (a) to each Purchaser Agent for
the account of the applicable Purchaser, in an amount necessary to reduce the
Advances Outstanding and Aggregate Unpaids to zero and (b) pro rata in
accordance with the amounts due under this subclause (b), to each Hedge
Counterparty, any Hedge Breakage Costs owing to that Hedge Counterparty under
its respective Hedging Agreement;

 

(7)                                  pro rata in accordance with the amounts due
under this clause, to the Administrative Agent, each Purchaser Agent, the
applicable Purchaser, the Backup Servicer, the Trustee, the Affected Parties,
the Indemnified Parties, or the Secured Parties, all other amounts, including
Increased Costs, but other than the principal of Advances Outstanding, then due
under this Agreement; and

 

(8)                                  to the Servicer, in an amount equal to the
sum of (i) any unreimbursed Servicer Advances, to the extent not paid pursuant
to clause (2) above, and (ii) any Nonrecoverable Advance; and

 

(9)                                  any remaining amounts shall be distributed
to the Borrower.

 

Section 2.11.                         Collections and Allocations.

 

(a)                          Collections.  The Servicer shall promptly identify
any collections received as being on account of Interest Collections, Principal
Collections or other Collections and shall transfer, or cause to be transferred,
all Collections received in the Concentration Account or received directly by it
to the Collection Account by the close of business on the second Business Day
after such Collections are received.  Upon the transfer of Collections to the
Collection Account, the Servicer shall segregate Principal Collections and
Interest Collections and transfer the same to the Principal Collections Account
and the Interest Collections Account, respectively.  The Servicer shall further
include a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Principal Collections Account and the Interest
Collections Account on each Reporting Date in the Servicing Report delivered
pursuant to Section 6.10(b).

 

(b)                         Initial Deposits.  On the Cut-Off Date with respect
to any Loan or Additional Loan, the Servicer will deposit into the Collection
Account all Collections received in respect of Eligible Loans being transferred
to and included as part of the Collateral on such date.

 

(c)                          Excluded Amounts.  With the prior written consent
of the Administrative Agent (a copy of which will be provided by the Servicer to
the Backup Servicer), the Servicer may withdraw from the Collection Account any
deposits thereto constituting Excluded Amounts if the Servicer has, prior to
such withdrawal and consent, delivered to the Administrative Agent and each
Purchaser Agent a report setting forth the calculation of such Excluded Amounts
in form and substance satisfactory to the Administrative Agent and each
Purchaser Agent in their sole discretion.

 

61

--------------------------------------------------------------------------------


 

(d)                         Investment of Funds.  Until the occurrence of a
Termination Event, to the extent there are uninvested available amounts
deposited in the Collection Account on or before 3:00 p.m., all such amounts
shall be invested in Permitted Investments selected by the Servicer in written
instructions delivered to the Trustee and the Administrative Agent (which may be
in the form of standing instructions) that, subject to Section 2.2(d), mature no
later than the Business Day immediately preceding the next Payment Date; to the
extent that there are uninvested available funds deposited after 3:00 p.m. but
prior to 4:00 p.m., such funds shall be swept into an overnight funds investment
which shall be a Permitted Investment selected by the Servicer in written
instructions delivered to the Trustee and the Administrative Agent (which may be
in the form of standing instructions).  From and after the occurrence of a
Termination Event, to the extent there are uninvested amounts in the Collection
Account (net of losses and investment expenses), all amounts may be invested in
Permitted Investments selected by the Trustee, or the Administrative Agent on
its behalf, that mature no later than the Business Day immediately preceding the
next Payment Date.  All earnings (net of losses and investment expenses) thereon
shall be retained or deposited into the Collection Account and shall be applied
on each Payment Date pursuant to the provisions of Section 2.9 and Section
2.10.  All investments shall be subject to availability.  Absent receipt of
instructions as contemplated herein, the Trustee shall have no obligation to
invest any funds.

 

Section 2.12.                         Payments, Computations, Etc.

 

(a)                          Unless otherwise expressly provided herein, all
amounts to be paid or deposited by the Borrower or the Servicer hereunder shall
be paid or deposited in accordance with the terms hereof no later than 11:00
a.m. on the day when due in lawful money of the United States in immediately
available funds and any amount not received before such time shall be deemed
received on the next Business Day.  The Borrower or the Servicer, as applicable,
shall, to the extent permitted by law, pay to the Secured Parties interest on
all amounts not paid or deposited when due hereunder at 2.0% per annum above the
Base Rate, payable on demand; provided, however, that such interest rate shall
not at any time exceed the maximum rate permitted by Applicable Law.  Such
interest shall be for the account of, the applicable Secured Party.  All
computations of interest and other fees hereunder shall be made on the basis of
a year consisting of 360 days (other than calculations with respect to the Base
Rate which shall be based on a year consisting of 365 or 366 days, as
applicable) for the actual number of days elapsed.

 

(b)                         Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of Interest or any fee payable
hereunder, as the case may be.  For avoidance of doubt, to the extent that
Available Funds are insufficient on any Payment Date to satisfy the full amount
of any Increased Costs pursuant to Section 2.9(a)(7) or Section 2.10(a)(7), such
unpaid amounts shall remain due and owing and shall accrue interest as provided
in this Section 2.12 until repaid in full.

 

(c)                          If any Advance requested by the Borrower and
approved by the applicable Purchaser pursuant to Section 2.2 or Section 2.3 is
not, for any reason made or effectuated, as the case may be, on the date
specified therefor, the Borrower shall indemnify the applicable

 

62

--------------------------------------------------------------------------------


 

Purchaser against any reasonable loss, cost or expense incurred by the
applicable Purchaser including, without limitation, any loss (including loss of
anticipated profits, net of anticipated profits in the redeployment of such
funds in the manner determined by each Purchaser), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
the applicable Purchaser to fund or maintain such Advance.

 

Section 2.13.                         [Reserved].

 

Section 2.14.                         Fees.

 

(a)                          The Servicer on behalf of the Borrower shall pay in
accordance with Section 2.9(a)(5) and Section 2.10(a)(5), as applicable, to each
applicable Purchaser Agent, monthly in arrears, the applicable Program Fee and
the applicable Commitment Fee.

 

(b)                         The Servicer shall be entitled to the Servicing Fee
in accordance with Section 2.9(a)(4) and Section 2.10(a)(4), as applicable.

 

(c)                          The Backup Servicer shall be entitled to receive
the Backup Servicing Fee and Transition Expenses, if applicable, in accordance
with Section 2.9(a)(2) and Section 2.10(a)(2), as applicable.

 

(d)                         The Trustee shall be entitled to receive the Trustee
Fee in accordance with Section 2.9(a)(2) and Section 2.10(a)(2), as applicable.

 

(e)                          The Borrower shall pay to Dechert LLP as counsel to
the Administrative Agent, on the Closing Date, its reasonable estimated fees and
out-of-pocket expenses and shall pay all additional reasonable fees and
out-of-pocket expenses of Dechert LLP within 30 Business Days after receiving an
invoice for such amounts and in no event later than April 23, 2005.

 

Section 2.15.                         Increased Costs; Capital Adequacy;
Illegality.

 

(a)                          If either (i) the introduction of or any change
(including, without limitation, any change by way of imposition or increase of
reserve requirements) in or in the interpretation of any Applicable Law or (ii)
the compliance by an Affected Party with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), shall (a) subject an Affected Party to any Tax (except for Taxes on the
overall net income of such Affected Party), duty or other charge with respect to
any ownership interest in the Collateral, or any right or obligation to make
Advances hereunder, or on any payment made hereunder, (b) impose, modify or deem
applicable any reserve requirement (including, without limitation, any reserve
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding any reserve requirement, if any, included in the determination of
Interest), special deposit or similar requirement against assets of, deposits
with or for the amount of, or credit extended by, any Affected Party or (c)
impose any other condition affecting the ownership interest in the Collateral
conveyed to the Purchasers hereunder or any Affected Party’s rights hereunder or
under any other Transaction Document or any Liquidity Agreement, the result of
which is to increase the cost to any Affected Party or to reduce the amount of
any sum received or receivable by an Affected Party under this Agreement, under
any other Transaction Document or any Liquidity Agreement, then within ten days
after

 

63

--------------------------------------------------------------------------------


 

demand by such Affected Party (which demand shall be accompanied by a statement
setting forth the basis for such demand), the Borrower shall pay directly to
such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost incurred or such reduction
suffered.

 

(b)                         If either (i) the introduction of or any change in
or in the interpretation of any law, guideline, rule, regulation, directive or
request or (ii) compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request from any central bank or other governmental
authority or agency (whether or not having the force of law), including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, has or would have the effect of reducing the rate of
return on the capital of any Affected Party as a consequence of its obligations
hereunder or arising in connection herewith to a level below that which any such
Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party with
respect to capital adequacy) by an amount deemed by such Affected Party to be
material, then from time to time, within ten days after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
for such demand), the Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction.  For the avoidance of doubt, if the issuance of Interpretation No. 46
(and/or any amendment or supplement thereto or to Statement of Financial
Accounting Standards No. 140) by the Financial Accounting Standards Board or any
other change in accounting standards or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of the Originator or Borrower or any
Purchaser with the assets and liabilities of the Administrative Agent, any
Purchaser Agent, any Purchaser or any Liquidity Bank or shall otherwise impose
any loss, cost, expense, reduction of return on capital or other loss, such
event shall constitute a circumstance on which such Affected Party may base a
claim for reimbursement under this Section 2.15.

 

(c)                          If as a result of any event or circumstance similar
to those described in clause (a) or (b) of this Section 2.15, any Affected Party
is required to compensate a bank or other financial institution providing
liquidity support, credit enhancement or other similar support to such Affected
Party in connection with this Agreement or the funding or maintenance of
Advances hereunder, then within ten days after demand by such Affected Party,
the Borrower shall pay to such Affected Party such additional amount or amounts
as may be necessary to reimburse such Affected Party for any amounts payable or
paid by it.

 

(d)                         In determining any amount provided for in this
Section 2.15, the Affected Party may use any reasonable averaging and
attribution methods.  Any Affected Party making a claim under this Section 2.15
shall submit to the Servicer a written description as to such additional or
increased cost or reduction and the calculation thereof, which written
description shall be conclusive absent manifest error.

 

(e)                          If the (a) Purchaser shall notify its Purchaser
Agent that a Eurodollar Disruption Event as described in clause (a) of the
definition of “Eurodollar Disruption Event” has occurred, the applicable
Purchaser Agent or the Administrative Agent shall in turn so notify the
Borrower, whereupon all Advances Outstanding of the affected Purchaser in
respect of which

 

64

--------------------------------------------------------------------------------


 

Interest accrues at the Adjusted Eurodollar Rate shall immediately be converted
into Advances Outstanding in respect of which Interest accrues at the Base Rate.

 

(f)                            Failure or delay on the part of any Affected
Party to demand compensation pursuant to this Section 2.15 shall not constitute
a waiver of such Affected Party’s right to demand or receive such compensation.

 

Section 2.16.                         Taxes.

 

(a)                          All payments made by an Obligor in respect of a
Loan and all payments made by the Borrower or made by the Servicer on behalf of
the Borrower under this Agreement will be made free and clear of and without
deduction or withholding for or on account of any Taxes.  If any Taxes are
required to be withheld from any amounts payable to any Indemnified Party, then
the amount payable to such Person will be increased (the amount of such
increase, the “Additional Amount”) such that every net payment made under this
Agreement after withholding for or on account of any Taxes (including, without
limitation, any Taxes on such increase) is not less than the amount that would
have been paid had no such deduction or withholding been made.  The foregoing
obligation to pay Additional Amounts with respect to payments required to be
made by the Borrower or Servicer under this Agreement will not, however, apply
with respect to net income or franchise taxes imposed on any Indemnified Party
by a taxing jurisdiction in which any such Person is organized, conducts
business or is paying taxes (as the case may be).

 

(b)                         The Servicer will indemnify (and to the extent the
indemnification provided by the Servicer is insufficient the Borrower will
indemnify) each Indemnified Party for the full amount of Taxes payable by such
Person in respect of Additional Amounts and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto.  All payments
in respect of this indemnification shall be made within 10 days from the date a
written invoice therefor is delivered to the Borrower.

 

(c)                          Within 30 days after the date of any payment by the
Borrower or by the Servicer on behalf of the Borrower of any Taxes, the Borrower
or the Servicer, as applicable, will furnish to the Administrative Agent and
each of the Purchaser Agents at the applicable address set forth on Annex A to
this Agreement, appropriate evidence of payment thereof.

 

(d)                         If a Purchaser is not created or organized under the
laws of the United States or a political subdivision thereof, such Purchaser
shall deliver to the Borrower, with a copy to the Administrative Agent, (i)
within 15 days after the date hereof, two (or such other number as may from time
to time be prescribed by Applicable Law) duly completed copies of IRS Form
W-8BEN or Form W-8ECI (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Law), as appropriate, to permit the Borrower to
make payments hereunder for the account of such Purchaser without deduction or
withholding of United States federal income or similar Taxes and (ii) upon the
obsolescence of or after the occurrence of any event requiring a change in, any
form or certificate previously delivered pursuant to this Section 2.16(d),
copies (in such numbers as may from time to time be prescribed by Applicable Law
or regulations) of such additional, amended or successor forms, certificates or
statements as may be required under

 

65

--------------------------------------------------------------------------------


 

Applicable Law to permit the Borrower or the Servicer to make payments hereunder
for the account of such Purchaser without deduction or withholding of United
States federal income or similar Taxes.

 

(e)                          If, in connection with an agreement or other
document providing liquidity support, credit enhancement or other similar
support to the Purchasers in connection with this Agreement or the funding or
maintenance of Advances hereunder, the Purchasers are required to compensate a
bank or other financial institution in respect of Taxes under circumstances
similar to those described in this Section 2.16, then, within ten days after
demand by each applicable Purchaser, the Servicer shall pay (or to the extent
the Servicer does not make such payment the Borrower shall pay) to each
applicable Purchaser such additional amount or amounts as may be necessary to
reimburse each such Purchaser for any amounts paid by them.

 

(f)                            Without prejudice to the survival of any other
agreement of the Borrower and the Servicer hereunder, the agreements and
obligations of the Borrower and the Servicer contained in this Section 2.16
shall survive the termination of this Agreement.

 

Section 2.17.                         Assignment of the Sale Agreement.

 

The Borrower hereby assigns to the Trustee, for the benefit of the Secured
Parties hereunder, all of the Borrower’s right, title and interest in and to
(but none of its obligations) under the Sale Agreement and any UCC financing
statements filed under or in connection therewith.  In furtherance and not in
limitation of the foregoing, the Borrower hereby assigns to the Trustee, for the
benefit of the Secured Parties, its right to indemnification under Article IX of
the Sale Agreement.  The Borrower confirms that the Trustee on behalf of the
Secured Parties shall have the sole right to enforce the Borrower’s rights and
remedies under the Sale Agreement and any UCC financing statements filed under
or in connection therewith for the benefit of the Secured Parties.

 

Section 2.18.                         Substitution and Repurchase of Loans.

 

(a)                          Substitution of Loans.  On any day prior to the
occurrence of a Termination Event (and after the Termination Date at the sole
discretion of the Administrative Agent), the Borrower may, subject to the
conditions set forth in this Section 2.18 and subject to the other restrictions
contained herein, replace any Loan with one or more Eligible Loans (each, a
“Substitute Loan”); provided that no such replacement shall occur unless each of
the following conditions is satisfied as of the date of such replacement and
substitution:

 

(i)                                                     the Borrower has
recommended to the Administrative Agent (with a copy to the Trustee) in writing
that the Loan to be replaced should be replaced because it is a Warranty Loan
(each a “Replaced Loan”);

 

(ii)  each Substitute Loan is an Eligible Loan on the date of substitution;

 

(iii)                                               after giving effect to any
such substitution, the Availability is greater than or equal to $0;

 

66

--------------------------------------------------------------------------------


 

(iv)                                              solely in the case of
substitutions pursuant to Section 2.18(b), the sum of the Outstanding Loan
Balances of such Substitute Loans shall be equal to or greater than the sum of
the Outstanding Loan Balances of the Replaced Loans;

 

(v)                                                                                                
solely in the case of substitutions pursuant to Section 2.18(b), such Substitute
Loans, at the time of substitution by the Borrower, shall not cause the Weighted
Average Life of the Loans included in the Borrowing Base to increase by more
than .25 years;

 

(vi)                                              all representations and
warranties of the Borrower contained in Section 4.1 and Section 4.2 shall be
true and correct as of the date of substitution of any such Substitute Loan;

 

(vii)                                           the substitution of any
Substitute Loan does not cause a Termination Event or Unmatured Termination
Event to occur;

 

(viii)                                        [Reserved];

 

(ix)                                                [Reserved];

 

(x)                                                   the Borrower shall deliver
to the Administrative Agent on the date of such substitution a certificate of a
Responsible Officer certifying that each of the foregoing is true and correct as
of such date;

 

(xi)                                                each Loan that is replaced
pursuant to the terms of this Section 2.18 shall be substituted only with
another Loan that meets the foregoing conditions; and

 

(xii)                                             No selection procedure adverse
to the interests of the Administrative Agent, the Purchaser Agents or the
Secured Parties was utilized by the Borrower in the selection of the Loan to be
replaced or the Substitute Loan,

 

In addition, the Borrower shall in connection with such substitution deliver to
the Trustee the related Required Loan Documents.  On the date any such
substitution is completed, the Trustee, for the benefit of the Secured Parties,
shall, automatically and without further action, release and transfer to the
Borrower, free and clear of any Lien created pursuant to this Agreement, all of
the right, title and interest of the Trustee, for the benefit of the Secured
Parties, in, to and under such Replaced Loan, but without any representation and
warranty of any kind, express or implied.

 

(b)                         Repurchase or Substitution of Warranty Loans.  If on
any day a Loan is (or becomes) a Warranty Loan, no later than 10 Business Days
following the earlier of knowledge by the Borrower of such Loan becoming a
Warranty Loan or receipt by the Borrower from the Administrative Agent or the
Servicer of written notice thereof, the Borrower shall either:

 

(i)                                                     make a deposit to the
Collection Account (for allocation pursuant to Section 2.9 or Section 2.10, as
applicable) in immediately available funds in an amount equal to the sum of (a)
the Outstanding Loan Balance of such Loan, (b) any outstanding Servicer Advances
thereon, (c) any accrued and unpaid interest thereon,

 

67

--------------------------------------------------------------------------------


 

(d) all Hedge Breakage Costs arising as a result thereof and owed to the
relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement and (e) any costs and damages incurred by the Administrative Agent or
by any Purchaser in connection with any violation by such Loan of any predatory
or abusive lending law which is an Applicable Law (collectively, the “Retransfer
Price”); or

 

(ii)  subject to the satisfaction of the conditions in Section 2.18(a),
substitute for such Warranty Loan a Substitute Loan.  The Borrowing Base shall
be reduced by the Outstanding Loan Balance of each such Warranty Loan and, if
applicable, increased by the Outstanding Loan Balance of each Substitute Loan. 
Upon confirmation of the deposit of such Retransfer Price into the Collection
Account or the delivery by the Borrower of a Substitute Loan for each Warranty
Loan (the date of such confirmation or delivery, the “Retransfer Date”), such
Warranty Loan shall be removed from the Collateral and, as applicable, the
Substitute Loan shall be included in the Collateral.  On the Retransfer Date of
each Warranty Loan, the Trustee, for the benefit of the Secured Parties, shall
automatically and without further action be deemed to transfer, assign and
set-over to the Borrower, without recourse, representation or warranty, all the
right, title and interest of the Trustee, for the benefit of the Secured Parties
in, to and under such Warranty Loan and all future monies due or to become due
with respect thereto, the Related Property, all Proceeds of such Warranty Loan,
and Recoveries relating thereto, all rights to security for any such Warranty
Loan, and all Proceeds and products of the foregoing.  The Trustee, for the
benefit of the Secured Parties, shall at the sole expense of the Servicer,
execute such documents and instruments of transfer as may be prepared by the
Servicer on behalf of the Borrower and take other such actions as shall
reasonably be requested by the Borrower to effect the transfer of such Warranty
Loan pursuant to this Section 2.18

 

(c)                          Sale of Delinquent Loans or Charged-Off Loans.

 

(i)                                                     In the event a Loan
becomes either a Delinquent Loan or a Charged-Off Loan, the Servicer, on behalf
of the Borrower, may, prior to the occurrence of an Unmatured Termination Event
(other than an Unmatured Termination Event relating to item (l) or (m) of
Section 10.1) or a Termination Event, seek to liquidate such defaulted assets by
selling any such Loan (any such sale a “Defaulted Loan Sale”); provided that
such sale is in accordance with the Servicing Standard and on arms-length terms,
fair market terms.  All proceeds of any such sale, net of reasonable selling
expenses of the Servicer, shall be deposited into the Collection Account in
immediately available funds and shall be available to repay Advances Outstanding
on the next Payment Date in accordance with Section 2.9 or Section 2.10, as
applicable.  Each Defaulted Loan Sale shall be subject to the following terms
and conditions:

 

(1)                                  At least one Business Day prior to such
Defaulted Loan Sale Date, the Borrower shall have recommended to the
Administrative Agent in writing that the related Loan should be sold and shall
have given the Administrative Agent (with a copy to the

 

68

--------------------------------------------------------------------------------


 

Trustee) written notice of its intent to effect a Defaulted Loan Sale (each such
notice, a “Defaulted Loan Sale Notice”), specifying the Defaulted Loan Sale
Date, including a list of all Delinquent Loans and/or Charged-Off Loans to be
sold and assigned pursuant to such Defaulted Loan Sale, and the purchase price
therefor, and attaching a completed Borrowing Base Certificate;

 

(2)                                  Any Defaulted Loan Sale shall be made by
the Borrower to an unaffiliated third party purchaser in a transaction in which
the Borrower makes no representations, warranties or covenants and provides no
indemnification for the benefit of any other party to the Defaulted Loan Sale
(other than any representations, warranties or covenants relating to the
Borrower’s ownership of or title to the Loan that is the subject of the
Defaulted Loan Sale that are standard and customary in connection with such a
sale or for which the Originator has agreed to fully indemnify the Borrower);

 

(3)                                  After giving effect to the Defaulted Loan
Sale and the assignment to the Borrower of the Collateral on any Defaulted Loan
Sale Date, (a) the Availability shall be equal to or greater than zero, (b) the
representations and warranties contained in Section 4.1 hereof shall continue to
be correct in all material respects, except to the extent relating to an earlier
date, and (c) neither an Unmatured Termination Event nor a Termination Event
shall have resulted; and

 

(ii)  In connection with any Defaulted Loan Sale, following receipt into the
Collection Account of the amounts referred to in paragraph (i) above and receipt
by the Trustee of a certificate of the Servicer that such amounts have been paid
and all conditions precedent herein to such Defaulted Loan Sale have been
satisfied, there shall be sold and assigned to the Borrower (for further sale to
a third-party unaffiliated with the Borrower, the Originator or the Servicer)
without recourse, representation or warranty all of the right, title and
interest of the Administrative Agent, the Trustee, the Purchaser Agents, the
Purchasers and the Secured Parties in, to and under the portion of the
Collateral so retransferred and such portion of the Collateral so retransferred
shall be released from the Lien of this Agreement (subject to the requirements
of clause (3) above).

 

(iii)                                               The Originator hereby agrees
to pay the reasonable legal fees and expenses of the Administrative Agent, the
Trustee, each Purchaser Agent and the Secured Parties in connection with any
Defaulted Loan Sale (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Administrative Agent, the
Trustee, the Secured Parties and any other party having an interest in the
Collateral in connection with such Defaulted Loan Sale).

 

(iv)                                              In connection with any
Defaulted Loan Sale, on the related Defaulted Loan Sale Date, the Trustee shall,
at the expense of the Borrower (i) execute such instruments of release with
respect to the portion of the Collateral to be retransferred to the Borrower, in
recordable form if necessary, in favor of the Borrower as the Borrower may
reasonably request, (ii) deliver any portion of the Collateral to be
retransferred to the Borrower in its possession to the Borrower and (iii)
otherwise take such actions as the Borrower or the Administrative Agent may
determine are

 

69

--------------------------------------------------------------------------------


 

necessary and appropriate to release the Lien of the Trustee and the Secured
Parties on the portion of the Collateral to be retransferred to the Borrower and
release and deliver to the Borrower such portion of the Collateral to be
retransferred to the Borrower.

 

(v)                                                                                                
Unless and until a Charged-Off Loan is sold pursuant to this Section 2.18(c),
the Servicer shall pursue such other resolution strategies available hereunder
with respect to such Charged-Off Loan, including, without limitation, workout
and foreclosure, as the Servicer may deem appropriate and consistent with the
Credit Policy and the Servicing Standard, in each case with a view towards the
maximization of the recovery on such Loan to the Secured Parties (as a
collective whole) on a present value basis.

 

(vi)                                              The Servicer shall act on
behalf of the Secured Parties in negotiating and taking any other action
necessary or appropriate in connection with any Defaulted Loan Sale, including
the collection of all amounts payable in connection therewith.

 

(vii)                                           A Delinquent Loan or Charged-Off
Loan may be sold or purchased only on the terms and subject to the conditions
set forth in this Section 2.18.

 

(d)                         Notwithstanding anything in this Section 2.18,
Section 2.19 or Section 2.20, the Borrower shall not, and the Servicer shall not
on the Borrower’s behalf, purchase, sell or substitute any Loan with the primary
purpose of recognizing gain or decreasing losses on such Loan or in any manner
that would cause the Borrower not to be in compliance with the requirements of
Rule 3a-7 under the Investment Company Act of 1940, as amended.

 

Section 2.19.                         Optional Sales.

 

(a)                          Prior to the occurrence of an Unmatured Termination
Event or a Termination Event, on any Optional Sale Date, the Borrower shall have
the right to prepay all or a portion of the Advances Outstanding in connection
with the sale and assignment to the Borrower by the Trustee, on behalf of the
Secured Parties, of all or a portion of the Loans, as the case may be in
connection with a Permitted Securitization or a Permitted Refinancing (each, an
“Optional Sale”), subject to the following terms and conditions:

 

(i)                                                     The Borrower shall have
given the Administrative Agent (with a copy to the Trustee) at least 45 Business
Days’ prior written notice of its intent to effect an Optional Sale in
connection with a Permitted Securitization or a Permitted Refinancing, unless
such notice requirement is waived or reduced by the Administrative Agent;

 

(ii)  Any Optional Sale shall be in connection with a Permitted Securitization
or a Permitted Refinancing;

 

(iii)                                               Unless an Optional Sale is
to be effected on a Payment Date (in which case the relevant calculations with
respect to such Optional Sale shall be reflected on the applicable Servicing
Report), the Servicer shall deliver to the

 

70

--------------------------------------------------------------------------------


 

Administrative Agent (with a copy to the Trustee) a certificate and evidence to
the reasonable satisfaction of the Administrative Agent (which evidence may
consist solely of a certificate from the Servicer) that the Borrower shall have
sufficient funds on the related Optional Sale Date to effect the contemplated
Optional Sale in accordance with this Agreement.  In effecting an Optional Sale,
the Borrower may use the Proceeds of sales of the Loans to repay all or a
portion of the Aggregate Unpaids;

 

(iv)                                              After giving effect to the
Optional Sale and the assignment to the Borrower of all or a portion of the
Loans, as the case may be, on any Optional Sale Date, (a) the Availability shall
be greater than or equal to $0, (b) the representations and warranties contained
in Section 4.1 hereof shall continue to be correct, except to the extent
relating to an earlier date and (c) neither an Unmatured Termination Event nor a
Termination Event shall have resulted from the Optional Sale;

 

(v)                                                                                                
On the related Optional Sale Date, the Administrative Agent, each Purchaser
Agent on behalf of the applicable Purchaser, the Hedge Counterparties, the
Trustee and the Backup Servicer, as applicable, shall have received, as
applicable, in immediately available funds, an amount equal to the sum of (a)
the portion of the Advances Outstanding to be repaid (that are attributable to
the Collateral to be sold by the Borrower in connection with such Optional Sale)
plus (b) an amount equal to all unpaid Interest to the extent reasonably
determined by the Administrative Agent and the Purchaser Agents to be
attributable to that portion of the Advances Outstanding to be repaid in
connection with the Optional Sale plus (c) an aggregate amount equal to the sum
of all other amounts due and owing to the Administrative Agent, the Trustee, the
Backup Servicer, the Purchaser Agents, each applicable Purchaser, the Affected
Parties, the Indemnified Parties and the Hedge Counterparties, as applicable,
under this Agreement and the other Transaction Documents, to the extent accrued
to such date and to accrue thereafter to the next Payment Date and attributed to
that portion of the Advances Outstanding to be repaid in connection with the
Optional Sale; provided that the Trustee, the Administrative Agent and each
Purchaser Agent shall have the right solely in connection with a Permitted
Securitization or Permitted Refinancing to determine whether the amount paid (or
proposed to be paid) by the Borrower on the Optional Sale Date is sufficient to
satisfy the requirements of clauses (a) through (c) and is sufficient to reduce
the Advances Outstanding to the extent requested by the Borrower in connection
with the Optional Sale;

 

(vi)                                              On or prior to each Optional
Sale Date, the Borrower shall have delivered to the Administrative Agent a list
specifying all Loans to be sold and assigned pursuant to such Optional Sale; and

 

(vii)                                           No selection procedure adverse
to the interests of the Administrative Agent, the Purchaser Agents or the
Secured Parties shall have been utilized by the Borrower in the selection of the
Loan to be sold and assigned pursuant to such Optional Sale.

 

71

--------------------------------------------------------------------------------


 

(b)                         In connection with any Optional Sale, upon receipt
by the Administrative Agent, the Purchaser Agents, the Hedge Counterparties, the
Trustee and the Backup Servicer, as applicable, of the amounts referred to in
clause (a)(v) above, there shall be sold and assigned to the Borrower without
recourse, representation or warranty all of the right, title and interest of the
Trustee, for the benefit of the Secured Parties, in, to and under the portion of
the Collateral so retransferred and such portion of the Collateral so
retransferred shall be released from the Lien of this Agreement.

 

(c)                          The Originator hereby agrees to pay the reasonable
legal fees and expenses of the Administrative Agent, each Purchaser Agent and
the other Secured Parties in connection with any Optional Sale (including, but
not limited to, expenses incurred in connection with the release of the Lien of
the Trustee on behalf of the Secured Parties and any other party having an
interest in the Collateral in connection with such Optional Sale).

 

(d)                         In connection with any Optional Sale, on the related
Optional Sale Date, the Trustee, on behalf of the Secured Parties, shall, at the
expense of the Borrower (i) execute such instruments of release in favor of the
Borrower with respect to the portion of the Collateral to be retransferred to
the Borrower, as the Borrower may reasonably request (in recordable form if
necessary and, in each case, without recourse), (ii) deliver any portion of the
Collateral to be retransferred to the Borrower in its possession to the Borrower
and (iii) otherwise take such actions, and cause or permit the Trustee to take
such actions, as are necessary and appropriate to release the Lien of the
Trustee and the Secured Parties on the portion of the Collateral to be
retransferred to the Borrower and release and deliver to the Borrower such
portion of the Collateral to be retransferred to the Borrower.

 

Section 2.20.                         RIC/BDC Sales.

 

(a)                          Prior to the occurrence of a Termination Event, on
any RIC/BDC Sale Date, the Borrower shall have the right to prepay all or a
portion of the Advances Outstanding in connection with the sale and assignment
to the Borrower by the Trustee, for the benefit of the Secured Parties, of one
or more Loans (each, a “RIC/BDC Sale”), subject to the following terms and
conditions:

 

(i)                                                     At least one Business
Day prior to such RIC/BDC Sale Date, the Borrower shall have recommended to the
Administrative Agent in writing that the related Loan should be sold and shall
have given the Administrative Agent (with a copy to the Trustee) written notice
of its intent to effect a RIC/BDC Sale (each such notice, a “RIC/BDC Sale
Notice”), specifying the RIC/BDC Sale Date, including a list of all Loans to be
sold and assigned pursuant to such RIC/BDC Sale and demonstrating that after
such RIC/BDC Sale, the RIC/BDC Requirements shall be satisfied;

 

(ii) Any RIC/BDC Sale shall be made by the Borrower to an unaffiliated third
party purchaser in a transaction (x) in accordance with the Servicing Standard,
(y) reflecting arms-length market terms and (z) in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to the RIC/BDC Sale (other than

 

72

--------------------------------------------------------------------------------


 

any representations, warranties or covenants relating to the Borrower’s
ownership of or title to the Loan that is the subject of the Defaulted Loan Sale
that are standard and customary in connection with such a sale or for which the
Originator has agreed to fully indemnify the Borrower);

 

(iii)                                               The Servicer shall deliver
to the Administrative Agent (with a copy to the Trustee) a completed Borrowing
Base Certificate and other evidence to the reasonable satisfaction of the
Administrative Agent that (x) the RIC/BDC Requirements are not satisfied prior
to the related RIC/BDC Sale and after such sale the RIC/BDC Requirements shall
be satisfied or the extent of compliance with the RIC/BDC Requirements will be
improved, (y) the Borrower shall have sufficient funds on the related RIC/BDC
Sale Date to effect the contemplated RIC/BDC Sale in accordance with this
Agreement (unless an RIC/BDC Sale is to be effected on a Payment Date, in which
case there must be sufficient Available Funds to effect the contemplated RIC/BDC
Sale in accordance with the terms of this Agreement), and (z) the sum of the
Outstanding Loan Balances of all Loans that have been sold pursuant to RIC/BDC
Sales during the 12 month period immediately preceding the proposed date of sale
(or such lesser number of months as shall have elapsed as of such date) does not
exceed 20% of the Facility Amount;

 

(iv)                                              After giving effect to the
RIC/BDC Sale and the assignment to the Borrower of the related Collateral on any
RIC/BDC Sale Date, (a) each of the Availability and the Pre-Funded Availability
shall be equal to or greater than zero, (b) the representations and warranties
contained in Section 4.1 hereof shall continue to be correct in all material
respects, except to the extent relating to an earlier date, and (c) neither an
Unmatured Termination Event nor a Termination Event shall have resulted;

 

(v)                                                 On the related RIC/BDC Sale
Date, the Trustee on behalf of the Secured Parties shall have received, into the
Collection Account, in immediately available funds, an amount equal to the sum
of (a) the portion of the Advances Outstanding to be prepaid that are
attributable to the Collateral to be sold by the Borrower pursuant to this
Section 2.20 plus (b) an amount equal to all unpaid Interest to the extent
reasonably determined by the Administrative Agent and the Purchaser Agents to be
attributable to that portion of the Advances Outstanding to be paid in
connection with the RIC/BDC Sale plus (c) an aggregate amount equal to the sum
of all other amounts due and owing to the Administrative Agent, the Trustee and
the Backup Servicer, the Purchaser Agents, the applicable Purchaser, any other
Affected Parties and the Hedge Counterparties, as applicable, under this
Agreement and the other Transaction Documents, to the extent accrued to such
date and to accrue to the next Payment Date (including, without limitation,
Breakage Costs, Hedge Breakage Costs and any other payments owing to the Hedge
Counterparties in respect of the termination of any Hedge Transaction) in each
case, to the extent attributable to the Collateral to be sold by the Borrower
pursuant to this Section 2.20; provided that the Trustee, the Administrative
Agent and each Purchaser Agent shall have the right to determine whether the
amount paid (or proposed to be paid) by the Borrower on the RIC/BDC Sale Date is
sufficient to satisfy such

 

73

--------------------------------------------------------------------------------


 

requirements and is sufficient to reduce the Advances Outstanding to the extent
requested by the Borrower in connection with the RIC/BDC Sale; provided,
further, that any proceeds of such RIC/BDC Sale in excess of the amount so
deposited into the Collection Account also shall be deposited into the
Collection Account and used to prepay Advances Outstanding on such RIC/BDC Sale
Date; and

 

(vi)                                              Any RIC/BDC Sale shall be made
only to the extent such sale is necessary (as certified by the Servicer in the
related RIC/BDC Sale Notice) to satisfy the RIC/BDC Requirements.

 

(b)                         In connection with any RIC/BDC Sale, following
receipt by the Purchaser Agents of the amounts referred to in clause (v) above,
there shall be sold and assigned to the Borrower (for further sale to a
third-party unaffiliated with the Borrower, the Originator or the Servicer)
without recourse, representation or warranty all of the right, title and
interest of the Administrative Agent, the Trustee, the Purchaser Agents, the
Purchasers and the Secured Parties in, to and under the portion of the
Collateral so retransferred and such portion of the Collateral so retransferred
shall be released from the Lien of this Agreement (subject to the requirements
of clauses (iii) and (iv) above).

 

(c)                          The Originator hereby agrees to pay the reasonable
legal fees and expenses of the Administrative Agent, the Trustee, each Purchaser
Agent and the Secured Parties in connection with any RIC/BDC Sale (including,
but not limited to, expenses incurred in connection with the release of the Lien
of the Administrative Agent, the Trustee, the Secured Parties and any other
party having an interest in the Collateral in connection with such RIC/BDC
Sale).

 

(d)                         In connection with any RIC/BDC Sale, on the related
RIC/BDC Sale Date, the Trustee shall, at the expense of the Borrower (i) execute
such instruments of release with respect to the portion of the Collateral to be
retransferred to the Borrower, in recordable form if necessary, in favor of the
Borrower as the Borrower may reasonably request, (ii) deliver any portion of the
Collateral to be retransferred to the Borrower in its possession to the Borrower
and (iii) otherwise take such actions, and cause or permit the Trustee to take
such actions, as are necessary and appropriate to release the Lien of the
Trustee and the Secured Parties on the portion of the Collateral to be
retransferred to the Borrower and release and deliver to the Borrower such
portion of the Collateral to be retransferred to the Borrower.

 

74

--------------------------------------------------------------------------------


 

ARTICLE III

CONDITIONS TO CLOSING; ADVANCES

 

Section 3.1.                                Conditions to Closing and Initial
Advance.

 

No Purchaser shall be obligated to make any Advance hereunder on the occasion of
the Initial Advance, nor shall any Purchaser, the Administrative Agent, the
Purchaser Agents, the Backup Servicer or the Trustee be obligated to take,
fulfill or perform any other action hereunder, until the following conditions
have been satisfied, in the sole discretion of, or waived in writing by, the
Administrative Agent and each Purchaser Agent:

 

(a)                          Each Transaction Document shall have been duly
executed by, and delivered to, the parties thereto, and the Administrative Agent
and each Purchaser Agent shall have received such other documents, instruments,
agreements and legal opinions as the Administrative Agent and each Purchaser
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement, including, without limitation, all those specified in the
schedule of condition precedent documents attached hereto as Schedule I, each in
form and substance satisfactory to the Administrative Agent and each Purchaser
Agent;

 

(b)                         The Administrative Agent and each Purchaser Agent
shall have received (i) satisfactory evidence that the Borrower, the Originator
and the Servicer have obtained all required consents and approvals of all
Persons, including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which each is a party and the consummation of the transactions contemplated
hereby or thereby or (ii) an Officer’s Certificate from each of the Borrower,
the Originator and the Servicer in form and substance satisfactory to the
Administrative Agent and each Purchaser Agent affirming that no such consents or
approvals are required; it being understood that the acceptance of such evidence
or Officer’s Certificate shall in no way limit the recourse of the
Administrative Agent, each Purchaser Agent or any Secured Party against the
Originator, the Servicer, or the Borrower for a breach of the Originator’s, the
Borrower’s, and the Servicer’s representation or warranty that all such consents
and approvals have, in fact, been obtained;

 

(c)                          The Borrower, the Servicer and the Originator shall
each be in compliance in all material respects with all Applicable Law and shall
have delivered to the Administrative Agent and each Purchaser Agent as to this
and other closing matters a certification in the form of Exhibits F-1 and F-2,
as applicable;

 

(d)                         The Borrower and the Servicer shall have delivered
to the Administrative Agent, the Trustee and each Purchaser Agent duly executed
Powers of Attorney in the form of Exhibits G-1 and G-2, as applicable;

 

(e)                          The Borrower and the Servicer shall each have
delivered to the Administrative Agent and each Purchaser Agent a certificate as
to Solvency in the form of Exhibits E-1 and E-2, as applicable;

 

75

--------------------------------------------------------------------------------


 

(f)                            On or prior to the date of the Initial Advance,
each applicable Purchaser Agent shall have received a duly executed copy of its
Variable Funding Certificate, in a principal amount equal to the Commitment of
the related Purchaser; and

 

(g)                         On or prior to the date of the Initial Advance, the
Administrative Agent shall have approved the Credit Policy.

 

Section 3.2.                                Conditions Precedent to All
Advances.

 

Each Advance under this Agreement, each reduction in Advances Outstanding
pursuant to Section 2.4(b) and each investment of amounts on deposit in the
Principal Collections Account pursuant to Section 2.9(b) (each, a “Transaction”)
shall be subject to the further conditions precedent that:

 

(a)                          (i)                                     With
respect to any Advance, the Servicer shall have delivered to the Administrative
Agent and each Purchaser Agent (with a copy to the Trustee and the Backup
Servicer) no later than 2:00 p.m. on the date that is one Business Day prior to
the related Funding Date:

 

(1)                                  a Borrowing Notice in the form of Exhibit
A-1 or A-1-PF, as applicable, a Borrowing Base Certificate or a Pre-Funded
Advance Certificate, as applicable, a Loan List and, if applicable, a Servicing
Report; and

 

(2)                                  a Certificate of Assignment in the form of
Exhibit A to the Sale Agreement including Schedule I thereto and containing such
additional information as may be reasonably requested by the Administrative
Agent and each Purchaser Agent;

 

(ii)                 with respect to any reduction in Advances Outstanding
pursuant to Section 2.4(b), the Servicer shall have delivered to the
Administrative Agent and each Purchaser Agent (with a copy to the Trustee and
the Backup Servicer) at least one Business Day prior to any reduction of
Advances Outstanding a Borrowing Notice in the form of Exhibit A-2 and a
Borrowing Base Certificate; and

 

(iii)                                               with respect to any
investment of amounts on deposit in the Principal Collections Account or the
Pre-Funding Account permitted by Section 2.9(b), the Servicer shall have
delivered to the Administrative Agent and each Purchaser Agent (with a copy to
the Trustee and the Backup Servicer), no later than 2:00 p.m. on the Business
Day prior to any such investment, with respect to any Advance, a Borrowing
Notice in the form of Exhibit A-3 and a Borrowing Base Certificate or a
Pre-Funded Advance Certificate, as applicable, executed by the Servicer and the
Borrower;

 

(b)                         On the date of such Transaction the following shall
be true and correct and the Borrower and the Servicer shall have certified in
the related Borrowing Notice that all conditions precedent to the requested
Advance have been satisfied and shall be deemed to have certified that:

 

76

--------------------------------------------------------------------------------


 

(i)     The representations and warranties contained in Section 4.1, Section 4.2
and Section 4.3 are true and correct on and as of such day as though made on and
as of such day and shall be deemed to have been made on such day (other than any
representation and warranty that is made as of a specific date);

 

(ii)  No event has occurred, or would result from such Transaction, that
constitutes a Termination Event or Unmatured Termination Event;

 

(iii)                                               On and as of such day, after
giving effect to such Transaction, each of the Availability and the Pre-Funded
Availability shall be greater than or equal to $0;

 

(iv)                                              On and as of such day, the
Borrower and the Servicer each has performed all of the covenants and agreements
contained in this Agreement to be performed by such Person on or prior to such
day;

 

(v)                                                 No Applicable Law shall
prohibit or enjoin the making of such Advance by any Purchaser, the proposed
reduction of Advances Outstanding, the proposed reinvestment of Principal
Collections or any other transaction contemplated herein;

 

(c)                          The Borrower shall have delivered to the Trustee
(with a copy to the Backup Servicer and the Administrative Agent) in the case of
a Funded Advance, no later than 2:00 p.m. one Business Day prior to the related
Funding Date, a faxed copy of the duly executed original promissory notes of the
Loans (other than in the case of Noteless Loans) and if any Loans are closed in
escrow, a certificate (in the form of Exhibit L) from the closing attorneys of
such Loans certifying the possession of the Required Loan Documents, provided,
however, that, notwithstanding the foregoing, the Borrower shall cause the
Required Loan Documents to be in the possession of the Trustee within two
Business Days of any related Funding Date as to any Additional Loans;

 

(d)                         The Amortization Period shall not have commenced;

 

(e)                          On the date of such Transaction, the Administrative
Agent and each Purchaser Agent shall have received such other approvals,
opinions or documents as the Administrative Agent and each Purchaser Agent may
reasonably require;

 

(f)                            The Administrative Agent shall have received from
the Borrower all hedging confirmations required in connection with such
Transaction;

 

(g)                         The Borrower and Servicer shall have delivered to
the Administrative Agent and each Purchaser Agent all reports required to be
delivered as of the date of such Transaction including, without limitation, all
deliveries required by Section 2.2 or Section 2.3, as applicable;

 

(h)                         The Borrower shall have paid all fees required to be
paid, including all fees required hereunder and under the applicable Purchaser
Fee Letters and shall have reimbursed the Purchasers, the Administrative Agent
and each Purchaser Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Transaction

 

77

--------------------------------------------------------------------------------


 

Documents, including the reasonable attorney fees and any other legal and
document preparation costs incurred by the Purchasers, the Administrative Agent
and each Purchaser Agent; and

 

(i)                             The Borrower shall have delivered to the
Administrative Agent and each Purchaser Agent (with a copy to the Trustee) an
Officer’s Certificate (which may be part of the Borrowing Notice) in form and
substance reasonably satisfactory to the Administrative Agent and each Purchaser
Agent certifying that each of the foregoing conditions precedent has been
satisfied.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Purchaser Agent, which right may be exercised at any time on
the demand of the applicable Purchaser Agent, to rescind the related Advance and
direct the Borrower to pay to the Administrative Agent for the benefit of the
applicable Purchaser an amount equal to the Advances made during any such time
that any of the foregoing conditions precedent were not satisfied.

 

Section 3.3.                                Custodianship; Transfer of Loans and
Permitted Investments.

 

(a)                          The Trustee shall hold all Certificated Securities
(whether Loans or Permitted Investments) and Instruments in physical form at the
office of the Trustee in Boston, Massachusetts or the office of the Trustee in
Florence, South Carolina at the addresses specified in Schedule III hereto.  Any
successor Trustee shall be a state or national bank or trust company which is
not an Affiliate of the Borrower and which is a Qualified Institution.

 

(b)                         Each time that the Borrower (or the Servicer on
behalf of the Borrower) shall direct or cause the acquisition of any Permitted
Investment, the Borrower shall (or the Servicer on behalf of the Borrower), if
such Permitted Investment has not already been transferred in accordance with
its Underlying Instruments (including obtaining any necessary consents) to the
Collection Account, cause the transfer of such Permitted Investment in
accordance with its Underlying Instruments (including obtaining any necessary
consents) to the Trustee to be held in the Collection Account for the benefit of
the Secured Parties in accordance with the terms of this Agreement.  The
security interest of the Trustee in the funds or other property utilized in
connection with such acquisition shall, immediately and without further action
on the part of the Trustee, be released.  The security interest of the Trustee
shall nevertheless come into existence and continue in the Permitted Investment
so acquired, including all rights of the Borrower in and to any contracts
related to and proceeds of such Permitted Investment.

 

(c)                          The Borrower (or the Servicer on behalf of the
Borrower) shall cause all Permitted Investments acquired by the Borrower to be
transferred to the Trustee for credit to the appropriate Account, in each case
for the benefit of the Secured Parties, and shall cause all Loans acquired by
the Borrower to be delivered to the Trustee, for the benefit of the Secured
Parties, by one of the following means (and shall take any and all other actions
necessary to create in favor of the Trustee, for the benefit of the Secured
Parties, a valid, perfected, first priority security interest in each Loan and
Permitted Investment granted to the Administrative

 

78

--------------------------------------------------------------------------------


 

Agent under laws and regulations (including without limitation Articles 8 and 9
of the UCC, as applicable) in effect at the time of such grant):

 

(i)                                                     in the case of an
Instrument or a Certificated Security represented by a Security Certificate in
registered form by having it specially Indorsed to the Trustee or in blank by an
effective Indorsement or registered in the name of the Trustee and by (A)
delivering such Instrument or Security Certificate to the Trustee in the State
of Massachusetts or South Carolina and (B) causing the Trustee to maintain (on
behalf of the Secured Parties) continuous possession of such Instrument or
Security Certificate in the State of Massachusetts or South Carolina;

 

(ii)                                                  in the case of an
Uncertificated Security, by (A) causing the Trustee, for the benefit of the
Secured Parties, to become the registered owner of such Uncertificated Security
and (B) causing such registration to remain effective;

 

(iii)                                               in the case of any Security
Entitlement, by causing the Trustee, for the benefit of the Secured Parties, to
become the Entitlement Holder of such Security Entitlement; and

 

(iv)                                              in the case of general
intangibles (including any loan not evidenced by an Instrument) by (A) notifying
the related Obligor thereunder of the transfer and (B) filing, maintaining and
continuing the effectiveness of, a financing statement naming the Borrower as
debtor and the Trustee as secured party and describing the Loan or Permitted
Investment (as the case may be) as the collateral at the filing office of the
Secretary of State for the State of Delaware.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                Representations and Warranties of
the Borrower.

 

The Borrower represents and warrants as follows as of the Closing Date, each
Funding Date, and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

 

(a)                          Organization and Good Standing.  The Borrower has
been duly organized, and is validly existing as a limited liability company in
good standing, under the laws of the State of Delaware, with all requisite
limited liability company power and authority to own or lease its properties and
conduct its business as such business is presently conducted, and had at all
relevant times, and now has all necessary power, authority and legal right to
acquire, own and sell the Collateral.

 

(b)                         Due Qualification.  The Borrower is duly qualified
to do business and is in good standing as a limited liability company, and has
obtained all necessary qualifications, licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals.

 

79

--------------------------------------------------------------------------------


 

(c)                          Power and Authority; Due Authorization; Execution
and Delivery.  The Borrower (i) has all necessary limited liability company
power, authority and legal right to (a) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, and (b) carry out the
terms of the Transaction Documents to which it is a party, and (ii) has duly
authorized by all necessary limited liability company action, the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party and the sale and assignment of an ownership and security
interest in the Collateral on the terms and conditions herein provided.  This
Agreement and each other Transaction Document to which the Borrower is a party
have been duly executed and delivered by the Borrower.

 

(d)                         Binding Obligation.  This Agreement and each other
Transaction Document to which the Borrower is a party constitutes a legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, except as such enforceability may be
limited by Insolvency Laws and by general principles of equity (whether
considered in a suit at law or in equity).

 

(e)                          No Violation.  The consummation of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party and the fulfillment of the terms hereof and thereof will not (i)
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the Borrower’s certificate of formation, operating agreement or any Contractual
Obligation of the Borrower, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Borrower’s properties pursuant
to the terms of any such Contractual Obligation, other than this Agreement, or
(iii) violate any Applicable Law.

 

(f)                            No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the best knowledge of the Borrower,
threatened against the Borrower, before any Governmental Authority (i) asserting
the invalidity of this Agreement or any other Transaction Document to which the
Borrower is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Borrower is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have Material Adverse Effect.

 

(g)                         All Consents Required.  All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery and
performance by the Borrower of this Agreement and any other Transaction Document
to which the Borrower is a party have been obtained.

 

(h)                         Bulk Sales.  The execution, delivery and performance
of this Agreement and the transactions contemplated hereby do not require
compliance with any “bulk sales” act or similar law by Borrower.

 

(i)                             Solvency.  The Borrower is not the subject of
any Insolvency Proceedings or Insolvency Event.  The transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent and the Borrower shall deliver
to the Administrative Agent and each Purchaser Agent on the Closing Date a
certification in the form of Exhibit E-1.

 

80

--------------------------------------------------------------------------------


 

(j)                             Selection Procedures.  No procedures adverse to
the interests of the Purchasers were utilized by the Borrower in identifying
and/or selecting the Loans in the Collateral.

 

(k)                          Taxes.  The Borrower has filed or caused to be
filed all tax returns that are required to be filed by it and has paid or made
adequate provisions for the payment of all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower), and no tax lien has been filed and, to the Borrower’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.

 

(l)                             Exchange Act Compliance; Regulations T, U and
X.  None of the transactions contemplated herein or in the other Transaction
Documents (including, without limitation, the use of the proceeds from the sale
of the Collateral) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.  The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(m)                       Security Interest.

 

(i)                                                     This Agreement creates a
valid and continuing security interest (as defined in the applicable UCC) in the
Collateral in favor of the Trustee, on behalf of the Secured Parties, which
security interest is prior to all other Liens (except for Permitted Liens), and
is enforceable as such against creditors of and purchasers from the Borrower;

 

(ii)                                                  the Collateral is
comprised of “instruments”, “security entitlements”, “general intangibles”,
“tangible chattel paper”, “accounts”, “certificated securities”, “uncertificated
securities” or “securities accounts” (each as defined in the applicable UCC)
and/or such other category of collateral under the applicable UCC as to which
the Borrower has complied with its obligations under this Section 4.1(m));

 

(iii)                                               with respect to Collateral
that constitute “security entitlements”:

 

(1)                                  all of such security entitlements have been
credited to one of the Accounts and the securities intermediary for each Account
has agreed to treat all assets credited to such Account as “financial assets”
within the meaning of the applicable UCC;

 

(2)                                  the Borrower has taken all steps necessary
to cause the securities intermediary to identify in its records the Trustee, for
the benefit of the Secured Parties, as the Person having a security entitlement
against the securities intermediary in each of the Accounts; and

 

(3)                                  the Accounts are not in the name of any
Person other than the Borrower, subject to the lien of the Trustee, for the
benefit of the Secured Parties.  The Borrower has not authorized or allowed the
securities intermediary of any Account to comply with

 

81

--------------------------------------------------------------------------------


 

the entitlement order of any Person other than the Trustee, for the benefit of
the Secured Parties, provided that, until the Trustee delivers a notice of
exclusive control under the Securities Account Control Agreement, the Borrower
and the Servicer may cause cash in the Accounts to be invested in Permitted
Investments.

 

(iv)                                              all Accounts constitute
“securities accounts” as defined in the applicable UCC;

 

(v)                                                 the Borrower owns and has
good and marketable title to the Collateral free and clear of any Lien (other
than Permitted Liens) of any Person;

 

(vi)                                              the Borrower has received all
consents and approvals required by the terms of any Loan to the granting of a
security interest in the Loans hereunder to the Trustee, on behalf of the
Secured Parties;

 

(vii)                                           the Borrower has caused the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in the Collateral and that portion of the Loans in which a
security interest may be perfected by filing granted to the Trustee, on behalf
of the Secured Parties, under this Agreement;

 

(viii)                                        other than the security interest
granted to the Trustee, on behalf of the Secured Parties, pursuant to this
Agreement, the Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral.  The Borrower has not
authorized the filing of and is not aware of any financing statements against
the Borrower that include a description of collateral covering the Collateral
other than any financing statement (A) relating to the security interest granted
to the Borrower under the Sale Agreement, or (B) relating to the closing of a
Permitted Securitization contemplated by Section 2.19, or (C) that has been
terminated and/or fully and validly assigned to the Trustee on or prior to the
date hereof or (D) relating to the Collateral related to a Senior Subordinated
Loan or a Junior Subordinated Loan.  The Borrower is not aware of the filing of
any judgment or tax lien filings against the Borrower;

 

(ix)                                                all original executed copies
of each underlying promissory note or copies of each Loan Register, as
applicable, that constitute or evidence each Loan has been, or subject to the
delivery requirements contained herein, will be delivered to the Trustee;

 

(x)                                                   other than in the case of
Noteless Loans, the Borrower has received, or subject to the delivery
requirements contained herein will receive, a written acknowledgment from the
Trustee that the Trustee or its bailee is holding the underlying promissory
notes that constitute or evidence the Loans solely on behalf of and for the
benefit of the Secured Parties;

 

(xi)                                                none of the underlying
promissory notes, or Loan Registers, as applicable, that constitute or evidence
the Loans has any marks or notations

 

82

--------------------------------------------------------------------------------


 

indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Trustee, on behalf of the Secured Parties;

 

(xii)                                             with respect to Collateral
that constitutes a “certificated security,” such certificated security has been
delivered to the Trustee, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Trustee, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Trustee, for the benefit of the Secured Parties, upon original issue
or registration of transfer by the Borrower of such certificated security; and

 

(xiii)                                          with respect to Collateral that
constitutes an “uncertificated security”, that the Borrower of such
uncertificated security has registered the Administrative Agent as the
registered owner of such uncertificated security.

 

(n)                         Reports Accurate.  All Servicing Reports (if
prepared by the Borrower, or to the extent that information contained therein is
supplied by the Borrower), information, exhibits, financial statements,
documents, books, records or reports furnished by the Borrower to the
Administrative Agent, the Trustee, each Purchaser Agent or any Purchaser in
connection with this Agreement are, as of their date, true, complete and
correct.

 

(o)                         Location of Offices.  The Borrower’s location
(within the meaning of Article 9 of the UCC) is Delaware.  The office where the
Borrower keeps all the Records is at the address of the Borrower referred to in
Section 13.2 hereof (or at such other locations as to which the notice and other
requirements specified in Section 5.2(g) shall have been satisfied).  The
Borrower’s Federal Employee Identification Number is correctly set forth on
Exhibit F-1.  The Borrower has not changed its name (whether by amendment of its
certificate of formation, by reorganization or otherwise) or its jurisdiction of
organization and has not changed its location within the four months preceding
the Closing Date.

 

(p)                         Concentration Account.  The name and address of the
Concentration Account Bank, together with the account number of the
Concentration Account of the Originator at such Concentration Account Bank is
specified in Schedule II.  The Concentration Account is the only account to
which Obligors send Collections on the Collateral.  Except as contemplated by
the Intercreditor Agreement, the Borrower has not granted any Person other than
the Administrative Agent and the Trustee an interest in the Concentration
Account.

 

(q)                         Tradenames.  The Borrower has no trade names,
fictitious names, assumed names or “doing business as” names or other names
under which it has done or is doing business.

 

(r)                            Sale Agreement.  The Sale Agreement is the only
agreement pursuant to which the Borrower purchases Collateral.

 

(s)                          Value Given.  The Borrower shall have given
reasonably equivalent value to the Originator in consideration for the transfer
to the Borrower of the Collateral under the Sale Agreement, no such transfer has
been made for or on account of an antecedent debt owed by the

 

83

--------------------------------------------------------------------------------


 

Originator to the Borrower, and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Code.

 

(t)                            Accounting.  Other than for tax and consolidated
accounting purposes, the Borrower will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as a sale of the Collateral by the Borrower to the Secured
Parties. Other than for tax and consolidated accounting purposes, the Borrower
will not account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the Sale Agreement in any manner other than as a
sale of the Collateral by the Originator to the Borrower.

 

(u)                         Special Purpose Entity.  The Borrower has not and
shall not:

 

(i)                                                     engage in any business
or activity other than the purchase and receipt of Collateral and related assets
from the Originator under the Sale Agreement, the sale and pledge of Collateral
under the Transaction Documents, and such other activities as are incidental
thereto;

 

(ii)                                                  acquire or own any
material assets other than (a) the Collateral and related assets from the
Originator under the Sale Agreement and (b) incidental property as may be
necessary for the operation of the Borrower and the performance of its
obligations under the Transaction Documents;

 

(iii)                                               merge into or consolidate
with any Person or dissolve, terminate or liquidate in whole or in part,
transfer or otherwise dispose of all or substantially all of its assets or
change its legal structure, or jurisdiction of formation, without in each case
first obtaining the consent of the Administrative Agent and each Purchaser
Agent;

 

(iv)                                              fail to preserve its existence
as an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization or formation, or without the prior
written consent of the Administrative Agent and each Purchaser Agent, amend,
modify, terminate or fail to comply with the provisions of its operating
agreement, or fail to observe limited liability company formalities;

 

(v)                                                 own any Subsidiary or make
any Investment in any Person without the consent of the Administrative Agent and
each Purchaser Agent;

 

(vi)                                              except as permitted by this
Agreement and the Intercreditor Agreement, commingle its assets with the assets
of any of its Affiliates, or of any other Person;

 

(vii)                                           incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than indebtedness to the Secured Parties hereunder or in conjunction with a
repayment of all Advances owed to the Purchasers, except for trade payables in
the ordinary course of its business; provided that, such debt is not evidenced
by a note and is paid when due;

 

84

--------------------------------------------------------------------------------


 

(viii)                                        become insolvent or fail to pay
its debts and liabilities from its assets as the same shall become due;

 

(ix)                                                fail to maintain its
records, books of account and bank accounts separate and apart from those of any
other Person;

 

(x)                                                   enter into any contract or
agreement with any Person, except upon terms and conditions that are
commercially reasonable and intrinsically fair and substantially similar to
those that would be available on an arms-length basis with third parties other
than such Person;

 

(xi)                                                seek its dissolution or
winding up in whole or in part;

 

(xii)                                             fail to correct any known
misunderstandings regarding the separate identity of Borrower and the Originator
or any principal or Affiliate thereof or any other Person;

 

(xiii)                                          guarantee, become obligated for,
or hold itself out to be responsible for the debt of another Person;

 

(xiv)                                         make any loan or advances to any
third party, including any principal or Affiliate, or hold evidence of
indebtedness issued by any other Person (other than the Loans, cash and
Permitted Investments);

 

(xv)                                            fail to file its own separate
tax return, or file a consolidated federal income tax return with any other
Person, except as may be required by the Code and regulations;

 

(xvi)                                         fail either to hold itself out to
the public as a legal entity separate and distinct from any other Person or to
conduct its business solely in its own name in order not (a) to mislead others
as to the identity with which such other party is transacting business, or (b)
to suggest that it is responsible for the debts of any third party (including
any of its principals or Affiliates);

 

(xvii)                                      fail to maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 

(xviii)                                   file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, or make an
assignment for the benefit of creditors;

 

(xix)                                           except as may be required by the
Code and regulations, share any common logo with or hold itself out as or be
considered as a department or division of (a) any of its principals or
Affiliates, (b) any Affiliate of a principal or (c) any other Person;

 

85

--------------------------------------------------------------------------------


 

(xx)                                              permit any transfer (whether
in any one or more transactions) of any direct or indirect ownership interest in
the Borrower to the extent it has the ability to control the same, unless the
Borrower delivers to the Administrative Agent and each Purchaser Agent an
acceptable non-consolidation opinion and the Administrative Agent consents to
such transfer;

 

(xxi)                                           fail to maintain separate
financial statements, showing its assets and liabilities separate and apart from
those of any other Person;

 

(xxii)                                        fail to pay its own liabilities
and expenses only out of its own funds;

 

(xxiii)                                     fail to pay the salaries of its own
employees, if any, in light of its contemplated business operations;

 

(xxiv)                                    acquire the obligations or securities
of its Affiliates or stockholders;

 

(xxv)                                       guarantee any obligation of any
person, including an Affiliate;

 

(xxvi)                                    fail to allocate fairly and reasonably
any overhead expenses that are shared with an Affiliate, including paying for
office space and services performed by any employee of an Affiliate;

 

(xxvii)                                 fail to use separate invoices and checks
bearing its own name;

 

(xxviii)                              pledge or permit the pledge of its assets
or ownership interests in the Borrower for the benefit of any other Person,
other than with respect to payment of the indebtedness to the Secured Parties
hereunder;

 

(xxix)                                      fail at any time to have at least
one independent manager (an “Independent Manager”) who is not currently a
director, officer, employee, trade creditor shareholder, manager or member (or
spouse, parent, sibling or child of the foregoing) of (a) the Servicer, (b) the
Borrower, (c) any principal of the Servicer, (d) any Affiliate of the Servicer,
or (e) any Affiliate of any principal of the Servicer; provided, however, such
Independent Manager may be an independent manager or an independent director of
another special purpose entity affiliated with the Servicer or fail to ensure
that all limited liability company action relating to the selection, maintenance
or replacement of the Independent Manager are duly authorized by the unanimous
vote of the board of managers (including the Independent Managers);

 

(xxx)                                         fail to provide that the unanimous
consent of all members (including the consent of the Independent Manager) is
required for the Borrower to (a) dissolve or liquidate, in whole or part, or
institute proceedings to be adjudicated bankrupt or insolvent, (b) institute or
consent to the institution of bankruptcy or insolvency proceedings against it,
(c) file a petition seeking or consent to reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency, (d) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (e) make any
assignment for the benefit of the Borrower’s creditors, (f) admit in writing its

 

86

--------------------------------------------------------------------------------


 

inability to pay its debts generally as they become due, or (g) take any action
in furtherance of any of the foregoing; and

 

(xxxi)                                      take or refrain from taking, as
applicable, each of the activities specified in the non-consolidation opinion of
Latham & Watkins LLP, dated as of the date hereof, upon which the conclusions
expressed therein are based.

 

(xxxii)                                   The Borrower has received in writing
from the Originator confirmation that the Originator will not cause the Borrower
to file a voluntary petition under the Bankruptcy Code or Insolvency Laws.

 

(v)                         Investment Company Act.  The Borrower is exempt from
the provisions of the 1940 Act.

 

(w)                       ERISA.  The present value of all benefits vested under
all “employee pension benefit plans,” as such term is defined in Section 3 of
ERISA, maintained by the Borrower, or in which employees of the Borrower are
entitled to participate, as from time to time in effect (the “Pension Plans”),
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date).  No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Borrower to any material tax, penalty
or other liability.  No notice of intent to terminate a Pension Plan has been
filed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

 

(x)                           PUHCA.  The Borrower is not a “holding company” or
a “subsidiary holding company” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or any successor
statute.

 

(y)                         Compliance with Law.  The Borrower has complied in
all respects with all Applicable Law to which it may be subject, and no item of
Collateral contravenes any Applicable Law (including, without limitation, all
applicable predatory and abusive lending laws, laws, rules and regulations
relating to licensing, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(z)                           [Reserved].

 

(aa)                    Collections.  The Borrower acknowledges that all
Collections received by it or its Affiliates with respect to the Collateral sold
hereunder are held and shall be held in trust for the benefit of the Secured
Parties until deposited into the Collection Account within two Business Days
after receipt as required herein.

 

(bb)                  Set-Off, etc.  No Loan has been compromised, adjusted,
extended, satisfied, subordinated (other than Senior Subordinated Loans and
Junior Subordinated Loans, and solely to the extent described and provided for
in the definition thereof), rescinded, set-off or modified

 

87

--------------------------------------------------------------------------------


 

by the Borrower, the Originator or the Obligor thereof, and no Collateral is
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Collateral or otherwise, by the Borrower, the
Originator or the Obligor with respect thereto, except for amendments,
extensions and modifications, if any, to such Collateral otherwise permitted
under Section 6.4(a) of this Agreement and in accordance with the Credit Policy
and the Servicing Standard.

 

(cc)                    Full Payment.  As of the Funding Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan will not be paid in full.

 

(dd)                  Accuracy of Representations and Warranties.  Each
representation or warranty by the Borrower contained herein or in any
certificate or other document furnished by the Borrower pursuant hereto or in
connection herewith is true and correct in all material respects.

 

(ee)                    [Reserved].

 

(ff)                        Reaffirmation of Representations and Warranties by
the Borrower.  On each day that any Advance is made hereunder, the Borrower
shall be deemed to have certified that all representations and warranties
described in Section 4.1 are correct on and as of such day as though made on and
as of such day, except for any such representations or warranties which are made
as of a specific date.

 

(gg)                  [Reserved].

 

(hh)                  Environmental.

 

(i)                                                     With respect to each
item of Related Property as of the Cut-Off Date for the Loan related to such
Related Property, to the actual knowledge of a Responsible Officer of the
Borrower: (a) the related Obligor’s operations comply in all material respects
with all applicable Environmental Laws; (b) none of the related Obligor’s
operations is the subject of a Federal or state investigation evaluating whether
any remedial action, involving expenditures, is needed to respond to a release
of any Hazardous Materials into the environment; and (c) the related Obligor
does not have any material contingent liability in connection with any release
of any Hazardous Materials into the environment.

 

(ii)                                                  As of Cut-Off Date for the
Loan related to such Related Property, none of the Borrower, the Originator nor
the Servicer has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Related
Property, nor does any such Person have knowledge or reason to believe that any
such notice will be received or is being threatened.

 

(ii)                          USA PATRIOT Act.  Neither the Borrower nor any
Affiliate of the Borrower is (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory

 

88

--------------------------------------------------------------------------------


 

named on such lists or which is designated as a “Non-Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction; (iii) a “Foreign
Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with
a bank that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

 

(jj)                          “Concentration Account”:  The Concentration
Account is the only account to which Obligors send Collections on the
Collateral.  The Concentration Account is subject only to the interests of the
parties to the Intercreditor Agreement.

 

The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement.

 

Section 4.2.                                Representations and Warranties of
the Borrower Relating to the Agreement and the Collateral.

 

The Borrower hereby represents and warrants, as of the Closing Date and as of
each Cut-Off Date:

 

(a)                          Valid Transfer and Security Interest.  This
Agreement constitutes a valid transfer to the Trustee, for the benefit of the
Secured Parties, of all right, title and interest of the Borrower in, to and
under all of the Collateral, free and clear of any Lien of any Person claiming
through or under the Borrower or its Affiliates, except for Permitted Liens.  If
the conveyances contemplated by this Agreement are determined to be transfers
for security, then this Agreement constitutes a grant of a security interest in
all of the Collateral to the Trustee, for the benefit of the Secured Parties,
which upon the delivery of the Required Loan Documents to the Trustee, the
crediting of Loans to the Accounts and the filing of the financing statements
described in Section 4.1(m) and, in the case of Additional Loans on the
applicable Cut-Off Date, shall be a valid and first priority perfected security
interest in Agents the Loans forming a part of the Collateral and in that
portion of the Loans in which a security interest may be perfected by filing
subject only to Permitted Liens.  Neither the Borrower nor any Person claiming
through or under Borrower shall have any claim to or interest in the Collection
Account or any other Account and, if this Agreement constitutes the grant of a
security interest in such property, except for the interest of Borrower in such
property as a debtor for purposes of the UCC.

 

(b)                         Eligibility of Collateral.  As of the Closing Date
and each Cut-Off Date, (i) the Loan List and the information contained in each
Borrowing Notice delivered pursuant to Section 2.2 or Section 2.3, as
applicable, is an accurate and complete listing of all Collateral as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such Collateral and the amounts owing thereunder is true and correct
as of the related Cut-Off Date, (ii) each such Loan included in the Borrowing
Base is an Eligible Loan and (iii) with respect to each such item of Collateral,
all consents, licenses, approvals or authorizations of or

 

89

--------------------------------------------------------------------------------


 

registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by the Borrower in connection with
the transfer of an ownership interest or security interest in such Collateral to
the Trustee, for the benefit of the Secured Parties, have been duly obtained,
effected or given and are in full force and effect.

 

(c)                          No Fraud.  Each Loan was originated without any
fraud or material misrepresentation by the Originator or, to the best of the
Borrower’s knowledge, on the part of the Obligor.

 

Section 4.3.                                Representations and Warranties of
the Servicer.

 

The Servicer represents and warrants as follows as of the Closing Date, each
Funding Date and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

 

(a)                          Organization and Good Standing.  The Servicer has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Maryland, with all requisite corporate power and
authority to own or lease its properties and to conduct its business as such
business is presently conducted and to enter into and perform its obligations
pursuant to this Agreement.

 

(b)                         Due Qualification.  The Servicer is duly qualified
to do business as a corporation and is in good standing as a corporation, and
has obtained all necessary licenses and approvals in all jurisdictions in which
the ownership or lease of its property and or the conduct of its business
requires such qualification, licenses or approvals.

 

(c)                          Power and Authority; Due Authorization; Execution
and Delivery.  The Servicer (i) has all necessary power, authority and legal
right to (a) execute and deliver this Agreement and the other Transaction
Documents to which it is a party, (b) carry out the terms of the Transaction
Documents to which it is a party, and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party.  This Agreement and each
other Transaction Document to which the Servicer is a party have been duly
executed and delivered by the Servicer.

 

(d)                         Binding Obligation.  This Agreement and each other
Transaction Document to which the Servicer is a party constitutes a legal, valid
and binding obligation of the Servicer enforceable against the Servicer in
accordance with its respective terms, except as such enforceability may be
limited by Insolvency Laws and general principles of equity (whether considered
in a suit at law or in equity).

 

(e)                          No Violation.  The consummation of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party and the fulfillment of the terms hereof and thereof will not (i)
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the Servicer’s articles of incorporation or by-laws or any Contractual
Obligation of the Servicer, (ii) result in the creation or imposition of any
Lien upon any of the Servicer’s properties pursuant to

 

90

--------------------------------------------------------------------------------


 

the terms of any such Contractual Obligation, other than this Agreement, or
(iii) violate any Applicable Law.

 

(f)                            No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the best knowledge of the Servicer,
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement or any other Transaction Document to which the
Servicer is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Servicer is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have Material Adverse Effect.

 

(g)                         All Consents Required.  All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery and
performance by the Servicer of this Agreement and any other Transaction Document
to which the Servicer is a party have been obtained.

 

(h)                         Reports Accurate.  All Servicer Certificates,
Servicing Reports, Borrowing Notices, Borrowing Base Certificates and other
written or electronic information, exhibits, financial statements, documents,
books, records or reports furnished by the Servicer to the Administrative Agent,
the Trustee, each Purchaser Agent or any Purchaser in connection with this
Agreement are, as of their date, accurate, true and correct.

 

(i)                             Credit Policy and Servicing Standard.  The
Servicer has complied in all material respects with (i) the Credit Policy with
regard to the origination and underwriting of the Loans and (ii) the Servicing
Standard with regard to the servicing of the Loans.

 

(j)                             Collections.  The Servicer acknowledges that all
Collections received by it or its Affiliates with respect to the Collateral
transferred or pledged hereunder are held and shall be held in trust for the
benefit of the Secured Parties until deposited into the Collection Account
within two Business Days from receipt as required herein.

 

(k)                          Bulk Sales.  The execution, delivery and
performance of this Agreement do not require compliance with any “bulk sales”
act or similar law by the Servicer.

 

(l)                             Solvency.  The Servicer is not the subject of
any Insolvency Proceedings or Insolvency Event.  The transactions under this
Agreement and any other Transaction Document to which the Servicer is a party do
not and will not render the Servicer not Solvent and the Servicer shall deliver
to the Administrative Agent and each Purchaser Agent on the Closing Date a
certification in the form of Exhibit E-2.

 

(m)                       Taxes.  The Servicer has filed or caused to be filed
all tax returns that are required to be filed by it.  The Servicer has paid or
made adequate provisions for the payment of all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, assessment
or other charge.

 

91

--------------------------------------------------------------------------------


 

(n)                         Exchange Act Compliance; Regulations T, U and X. 
None of the transactions contemplated herein or the other Transaction Documents
(including, without limitation, the use of the Proceeds from the sale of the
Collateral) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

(o)                         Security Interest.  The Servicer will take all steps
necessary to ensure that the Borrower has granted a security interest (as
defined in the UCC) to the Trustee, for the benefit of the Secured Parties, in
the Collateral, which is enforceable in accordance with Applicable Law upon
execution and delivery of this Agreement.  Upon the filing of UCC-1 financing
statements naming the Trustee as secured party and the Borrower as debtor, the
Trustee, for the benefit of the Secured Parties, shall have a valid and first
priority perfected security interest in the Loans and that portion of the
Collateral in which a security interest may be perfected by filing (except for
any Permitted Liens).  All filings (including, without limitation, such UCC
filings) as are necessary for the perfection of the Secured Parties’ security
interest in the Loans and that portion of the Collateral in which a security
interest may be perfected by filing (or prior to the applicable Advance will be)
made.

 

(p)                         ERISA.  The present value of all benefits vested
under all “employee pension benefit plans,” as such term is defined in Section 3
of ERISA, maintained by the Servicer, or in which employees of the Servicer are
entitled to participate, as from time to time in effect (the “Pension Plans”),
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date).  No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Servicer to any material tax, penalty
or other liability.  No notice of intent to terminate a Pension Plan has been
filed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer, a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

 

(q)                         [Reserved].

 

(r)                            Concentration Account.  The name and address of
the Concentration Account Bank, together with the account number of the
Concentration Account of the Originator at the Concentration Account Bank, have
been sent to the Trustee and the Administrative Agent.  Subject to the terms of
the Intercreditor Agreement, the Servicer has not granted and shall not grant
any Person other than the Trustee an interest in the Concentration Account,
other than any such interest that has been terminated or fully and validly
assigned to the Trustee on or prior to the date hereof.

 

(s)                          USA PATRIOT Act.  Neither the Servicer nor any
Affiliate of the Servicer is (i) a country, territory, organization, person or
entity named on an OFAC list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money

 

92

--------------------------------------------------------------------------------


 

Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

 

(t)                            Environmental.

 

(i)                                                     With respect to each
item of Related Property, to the actual knowledge of a Responsible Officer of
the Servicer: (a) the related Obligor’s operations comply in all material
respects with all applicable Environmental Laws; (b) none of the related
Obligor’s operations is the subject of a Federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and (c)
the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment.

 

(ii)                                                  The Servicer has not
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does the
Servicer, have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(u)                         Compliance with Law.  The Servicer has complied in
all material respects with all Applicable Law to which it may be subject, and no
Loan in the Collateral contravenes in any material respect any Applicable Law
(including, without limitation, laws, rules and regulations relating to
licensing, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy).

 

(v)                         PUHCA.  The Servicer is not a “holding company” or a
“subsidiary holding company” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or any successor
statute.

 

Section 4.4.                                Representations and Warranties of
the Backup Servicer.

 

The Backup Servicer in its individual capacity and as Backup Servicer represents
and warrants as follows:

 

(a)                          Organization; Power and Authority.  It is a duly
organized and validly existing national banking association in good standing
under the laws of the United States.  It has full corporate power, authority and
legal right to execute, deliver and perform its obligations as Backup Servicer
under this Agreement.

 

(b)                         Due Authorization.  The execution and delivery of
this Agreement and the consummation of the transactions provided for herein have
been duly authorized by all

 

93

--------------------------------------------------------------------------------


 

necessary association action on its part, either in its individual capacity or
as Backup Servicer, as the case may be.

 

(c)                          No Conflict.  The execution and delivery of this
Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Backup Servicer is a party or by which it or any
of its property is bound.

 

(d)                         No Violation.  The execution and delivery of this
Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law.

 

(e)                          All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Backup Servicer, required in connection with the
execution and delivery of this Agreement, the performance by the Backup Servicer
of the transactions contemplated hereby and the fulfillment by the Backup
Servicer of the terms hereof have been obtained.

 

(f)                            Validity, Etc.  This Agreement constitutes the
legal, valid and binding obligation of the Backup Servicer, enforceable against
the Backup Servicer in accordance with its terms, except as such enforceability
may be limited by applicable Insolvency Laws or general principles of equity
(whether considered in a suit at law or in equity).

 

Section 4.5.                                Representations and Warranties of
the Trustee.

 

The Trustee in its individual capacity and as Trustee represents and warrants as
follows:

 

(a)                          Organization; Power and Authority.  It is a duly
organized and validly existing national banking association in good standing
under the laws of the United States.  It has full corporate power, authority and
legal right to execute, deliver and perform its obligations as Trustee under
this Agreement.

 

(b)                         Due Authorization.  The execution and delivery of
this Agreement and the consummation of the transactions provided for herein have
been duly authorized by all necessary association action on its part, either in
its individual capacity or as Trustee, as the case may be.

 

(c)                          No Conflict.  The execution and delivery of this
Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Trustee is a party or by which it or any of its
property is bound.

 

94

--------------------------------------------------------------------------------


 

(d)                         No Violation.  The execution and delivery of this
Agreement, the performance of the Transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law.

 

(e)                          All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Trustee, required in connection with the execution
and delivery of this Agreement, the performance by the Trustee of the
transactions contemplated hereby and the fulfillment by the Trustee of the terms
hereof have been obtained.

 

(f)                            Validity, Etc.  The Agreement constitutes the
legal, valid and binding obligation of the Trustee, enforceable against the
Trustee in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

ARTICLE V

GENERAL COVENANTS

 

Section 5.1.                                Affirmative Covenants of the
Borrower.

 

From the date hereof until the Collection Date:

 

(a)                          Compliance with Laws.  The Borrower will comply in
all material respects with all Applicable Law, including those applicable to the
Borrower as a result of its interest in the Collateral or any part thereof.

 

(b)                         Preservation of Company Existence.  The Borrower
will preserve and maintain its company existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a limited liability company in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have, a Material
Adverse Effect.

 

(c)                          Performance and Compliance with Collateral.  The
Borrower will, at its expense, timely and fully perform and comply (or cause the
Originator to perform and comply pursuant to the Sale Agreement) in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Collateral and all other agreements related to such
Collateral.

 

(d)                         Keeping of Records and Books of Account.  The
Borrower will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Collateral in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all or any portion of the
Collateral.

 

(e)                          Protection of Interest in Collateral.  With respect
to the Collateral acquired by the Borrower, the Borrower will (i) acquire such
Collateral pursuant to and in accordance with the terms of the Sale Agreement,
(ii) (at the Servicer’s expense) take all action necessary to

 

95

--------------------------------------------------------------------------------


 

perfect, protect and more fully evidence the Borrower’s ownership of such
Collateral free and clear of any Lien other than the Lien created hereunder and
Permitted Liens, including, without limitation, (a) with respect to the Loans
and that portion of the Collateral in which a security interest may be perfected
by filing, filing and maintaining (at the Servicer’s expense), effective
financing statements against the Originator in all necessary or appropriate
filing offices, (including any amendments thereto or assignments thereof) and
filing continuation statements, amendments or assignments with respect thereto
in such filing offices, (including any amendments thereto or assignments
thereof) and (b) executing or causing to be executed such other instruments or
notices as may be necessary or appropriate, (iii) permit the Administrative
Agent or its agents or representatives to visit the offices of the Borrower
during normal office hours and upon reasonable notice examine and make copies of
all documents, books, records and other information concerning the Collateral
and discuss matters related thereto with any of the officers or employees of the
Borrower having knowledge of such matters, and (iv) take all additional action
that the Administrative Agent may reasonably request to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement in
the Collateral.

 

(f)                            Deposit of Collections.  The Borrower promptly
(but in no event later than two Business Days after receipt) deposit all
Collections received by the Borrower in respect of the Collateral into the
Collection Account.

 

(g)                         Special Purpose Entity.  The Borrower shall be in
compliance with the Special Purpose Entity requirements set forth in Section
4.1(u).

 

(h)                         [Reserved].

 

(i)                             Termination Events.  The Borrower will provide
the Administrative Agent and each Purchaser Agent (with a copy to the Trustee
and the Backup Servicer) with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event of which the Borrower has
knowledge or has received notice.  In addition, no later than two Business Days
following the Borrower’s knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event, the Borrower will provide to
the Administrative Agent and each Purchaser Agent a written statement of
Responsible Officer of the Borrower setting forth the details of such event and
the action that the Borrower proposes to take with respect thereto.

 

(j)                             Taxes.  The Borrower will file its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents.

 

(k)                          Use of Proceeds.  The Borrower will use the
proceeds of the Advances only to acquire Collateral or to make distributions to
its members in accordance with the terms hereof.

 

(l)                             Obligor Notification Forms.  The Borrower shall
furnish the Trustee and the Administrative Agent with an appropriate power of
attorney to send (at the Trustee’s discretion, or at the Administrative Agent’s
discretion on the Trustee’s behalf, after the occurrence of a Termination Event)
Obligor notification forms to give notice to the Obligors of the Secured
Parties’ interest in the Collateral and the obligation to make payments as
directed by the Trustee, or the Administrative Agent on its behalf.

 

96

--------------------------------------------------------------------------------


 

(m)                       Adverse Claims.  Subject to the terms of the
Intercreditor Agreement, the Borrower will not create, or participate in the
creation of, or permit to exist, any Liens in relation to the Concentration
Account other than as disclosed to the Administrative Agent, the Trustee and
each Purchaser Agent and existing as of the date of this Agreement.

 

(n)                         Protection of Interest in Collateral.  With respect
to each item of Collateral granted to the Trustee, for the benefit of the
Secured Parties, the Borrower will (i) take all action necessary to perfect,
protect and more fully evidence the Trustee’s, for the benefit of the Secured
Parties, ownership of such Collateral, including, without limitation, (a) with
respect to the Loans and that portion of the Collateral in which a Security
Interest may be perfected by filing, by filing and maintaining (at the
Servicer’s expense), effective financing statements against the Borrower in all
necessary or appropriate filing offices, (including any amendments thereto or
assignments thereof) and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, and (b) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate and (ii) take all additional action that the Administrative Agent or
the Trustee may reasonably request to perfect, protect and more fully evidence
the respective interests of the parties to this Agreement in such Collateral.

 

(o)                         Notices.  The Borrower will furnish to the
Administrative Agent, the Trustee and each Purchaser Agent (with a copy to the
Backup Servicer):

 

(i)                                                     Income Tax Liability. 
Within ten Business Days after the receipt of revenue agent reports or other
written proposals, determinations or assessments of the Internal Revenue Service
or any other taxing authority which propose, determine or otherwise set forth
positive adjustments to the Tax liability of any “affiliated group” (within the
meaning of Section 1504(a)(l) of the Code) which equal or exceed $1,000,000 in
the aggregate, telephonic or facsimile notice (confirmed in writing within five
Business Days) specifying the nature of the items giving rise to such
adjustments and the amounts thereof;

 

(ii)                                                  Auditors’ Management
Letters.  Promptly after the receipt thereof, any auditors’ management letters
are received by the Borrower or by its accountants;

 

(iii)                                               Representations and
Warranties.  Forthwith upon receiving knowledge of the same, the Borrower shall
notify the Administrative Agent and each Purchaser Agent if any representation
or warranty set forth in Section 4.1 or Section 4.2 was incorrect at the time it
was given or deemed to have been given and at the same time deliver to the
Trustee, the Administrative Agent and each Purchaser Agent a written notice
setting forth in reasonable detail the nature of such facts and circumstances. 
In particular, but without limiting the foregoing, the Borrower shall notify the
Administrative Agent and each Purchaser Agent in the manner set forth in the
preceding sentence before any Funding Date of any facts or circumstances within
the knowledge of the Borrower which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made;

 

97

--------------------------------------------------------------------------------


 

(iv)                                              ERISA.  Promptly after
receiving notice of any “reportable event” (as defined in Title IV of ERISA)
with respect to the Borrower (or any Affiliate thereof), a copy of such notice;

 

(v)                                                 Proceedings.  As soon as
possible and in any event within three Business Days after the Borrower receives
notice or obtains knowledge thereof, notice of any settlement of, material
judgment (including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Collateral, the Transaction
Documents, the Trustee’s, for the benefit of the Secured Parties, interest in
the Collateral, or the Borrower, the Servicer or the Originator or any of their
Affiliates; provided, however, that, notwithstanding the foregoing, any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Collateral, the Transaction Documents, the Trustee’s, for the
benefit of the Secured Parties, interest in the Collateral, or the Borrower, the
Servicer or the Originator or any of their Affiliates in excess of $1,000,000 or
more shall be deemed to be material for purposes of this Section 5.1(o);

 

(vi)                                              Notice of Material Events. 
Promptly upon becoming aware thereof, notice of any other event or circumstances
that, in the reasonable judgment of the Borrower, is reasonably likely to have a
Material Adverse Effect; and

 

(vii)                                           Accounting Changes.  As soon as
possible and in any event within three Business Days after the effective date
thereof, notice of any change in the accounting policies of the Borrower or the
Servicer.

 

(p)                         Other.  The Borrower will furnish to the
Administrative Agent and each Purchaser Agent promptly, from time to time, such
other information, documents, records or reports respecting the Collateral or
the condition or operations, financial or otherwise, of the Borrower or the
Originator as the Administrative Agent and each Purchaser Agent may from time to
time reasonably request in order to protect the interests of the Administrative
Agent, the Trustee, each Purchaser Agent or the Secured Parties under or as
contemplated by this Agreement.

 

Section 5.2.                                Negative Covenants of the Borrower.

 

From the date hereof until the Collection Date:

 

(a)                          Other Business.  Borrower will not (i) engage in
any business other than the transactions contemplated by the Transaction
Documents, (ii) incur any Indebtedness, obligation, liability or contingent
obligation of any kind other than pursuant to this Agreement or under any
Hedging Agreement required by Section 5.3(a), or (iii) form any Subsidiary or
make any Investment in any other Person.

 

(b)                         Collateral Not to be Evidenced by Instruments.  The
Borrower will take no action to cause any Loan that is not, as of the Closing
Date or the related Cut-Off Date, as the

 

98

--------------------------------------------------------------------------------


 

case may be, evidenced by an Instrument, to be so evidenced except in connection
with the enforcement or collection of such Loan.

 

(c)                          Security Interests.  Except as otherwise permitted
herein and in respect of any Optional Sale in connection with a Permitted
Securitization or Permitted Refinancing, Defaulted Loan Sale, RIC/BDC Sale or
Replaced Loan, the Borrower will not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien on any
Collateral, whether now existing or hereafter transferred hereunder, or any
interest therein, and the Borrower will not sell, pledge, assign or suffer to
exist any Lien (except for Permitted Liens) on its interest in the Collateral. 
The Borrower will promptly notify the Administrative Agent and each Purchaser
Agent of the existence of any Lien on any Collateral and the Borrower shall
defend the right, title and interest of the Trustee, for the benefit of Secured
Parties, in, to and under the Collateral against all claims of third parties;
provided, however, that nothing in this Section 5.2(c) shall prevent or be
deemed to prohibit the Borrower from suffering to exist Permitted Liens upon any
of the Collateral.

 

(d)                         Mergers, Acquisitions, Sales, etc.  The Borrower
will not be a party to any merger or consolidation, or purchase or otherwise
acquire any of the assets or any stock of any class of, or any partnership or
joint venture interest in, any other Person, or sell, transfer, convey or lease
any of its assets, or sell or assign with or without recourse any Collateral or
any interest therein (other than as permitted pursuant to this Agreement or the
Sale Agreement).

 

(e)                          Deposits to Special Accounts.  Except as otherwise
contemplated by the Intercreditor Agreement, the Borrower will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to the
Concentration Account cash or cash proceeds other than Collections in respect of
the Collateral.

 

(f)                            Restricted Payments.  The Borrower shall not make
any Restricted Junior Payment, except that, so long as no Termination Event or
Unmatured Termination Event has occurred or would result therefrom, the Borrower
may declare and make distributions to its members on their membership interests.

 

(g)                         Change of Name or Location of Loan Files.  The
Borrower shall not (x) change its name, move the location of its principal place
of business and chief executive office, change the offices where it keeps the
records from the location referred to in Section 13.2, or change the
jurisdiction of its organization, or (y) move, or consent to the Trustee or
Servicer moving, the Required Loan Documents and the Loan Files from the
location thereof on the initial Funding Date, unless the Borrower has given at
least 30 days’ written notice to the Administrative Agent and the Trustee and
has taken all actions required under the UCC of each relevant jurisdiction in
order to continue the first priority perfected security interest of the Trustee,
for the benefit of the Secured Parties, in the Collateral.

 

(h)                         Accounting of Purchases.  Other than for tax and
consolidated accounting purposes, the Borrower will not account for or treat
(whether in financial statements or otherwise) the transactions contemplated
hereby in any manner other than as a sale of the Collateral by the Borrower to
the Secured Parties. Other than for tax and consolidated accounting purposes,
the Borrower will not account for or treat (whether in financial statements

 

99

--------------------------------------------------------------------------------


 

or otherwise) the transactions contemplated by the Sale Agreement in any manner
other than as a sale of the Collateral by the Originator to the Borrower.

 

(i)                             ERISA Matters.  The Borrower will not (a) engage
or permit any ERISA Affiliate to engage in any prohibited transaction for which
an exemption is not available or has not previously been obtained from the
United States Department of Labor, (b) permit to exist any accumulated funding
deficiency, as defined in Section 302(a) of ERISA and Section 412(a) of the
Code, or funding deficiency with respect to any Benefit Plan other than a
Multiemployer Plan, (c) fail to make any payments to a Multiemployer Plan that
the Borrower or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Benefit Plan so as to result in any liability, or (e) permit to exist any
occurrence of any reportable event described in Title IV of ERISA.

 

(j)                             Operating Agreement; Sale Agreement.  The
Borrower will not amend, modify, waive or terminate any provision of its
operating agreement or the Sale Agreement without the prior written consent of
the Administrative Agent and each Purchaser Agent.

 

(k)                          Changes in Payment Instructions to Obligors.  The
Borrower will not add or terminate any bank as a Concentration Account Bank or
any Concentration Account listed in Schedule II or make any change, or permit
the Servicer to make any change, in its instructions to Obligors regarding
payments to be made with respect to the Collateral to the Concentration Account
Bank, unless the Administrative Agent has consented to such addition,
termination or change (which consent shall not be unreasonably withheld) and has
received duly executed copies of the Intercreditor Agreement (incorporating
appropriate amendments), with each new Concentration Account Bank being a party
thereto.

 

(l)                             Extension or Amendment of Collateral.  The
Borrower will not, except as otherwise permitted in Section 6.4(a), extend,
amend or otherwise modify the terms of any Loan (including the Related
Security).

 

(m)                       [Reserved].

 

(n)                         Taxable Mortgage Pool Matters.  The sum of the
Outstanding Loan Balances of all Loans owned by the Borrower and that are
principally secured by an interest in real property (within the meaning of
Treasury Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed
35% of the Aggregate Outstanding Loan Balance.

 

Section 5.3.                                Covenants of the Borrower Relating
to the Hedging of Fixed Rate Loans.

 

(a)                          On or prior to each Funding Date, the Borrower
shall enter into one or more Hedge Transactions for the related Advance to the
extent necessary to comply with the definition of “Hedge Amount”.  Each Hedge
Transaction shall:

 

(i)                                                     be entered into with a
Hedge Counterparty and governed by a Hedging Agreement;

 

100

--------------------------------------------------------------------------------


 

(ii)                                                  have a schedule of
quarterly calculation periods the first of which commences on the Funding Date
of the applicable Advance and the last of which ends on the last expected
scheduled payment due to occur under or with respect to the Loans to which that
Advance relates;

 

(iii)                                               have an amortizing notional
amount such that the Hedge Notional Amount shall be at least equal to the
portion of the Hedge Amount represented by such Advance; and

 

(iv)                                              provide for two series of
quarterly payments to be netted against each other, one such series being
payments to be made by the Borrower to a Hedge Counterparty (solely on a net
basis) by reference to a fixed rate for that Advance, and the other such series
being payments to be made by such Hedge Counterparty to the Borrower (solely on
a net basis) at a floating rate equal to “USD-LIBOR-BBA” (as defined in the ISDA
Definitions), the net amount of which shall be paid into the Collection Account
(if payable by such Hedge Counterparty) or from the Collection Account to the
extent funds are available under Section 2.9 or Section 2.10 of this Agreement
(if payable by the Borrower).

 

(b)                         As additional security hereunder, the Borrower
hereby assigns to the Trustee, for the benefit of the Secured Parties, all
right, title and interest of the Borrower (but none of the obligations) in each
Hedging Agreement, each Hedge Transaction, and all present and future amounts
payable by a Hedge Counterparty to the Borrower under or in connection with the
respective Hedging Agreement and Hedge Transaction(s) with that Hedge
Counterparty (“Hedge Collateral”), and grants a security interest to the
Trustee, for the benefit of the Secured Parties, in the Hedge Collateral;
provided, however, that so long as the Hedge Counterparty is the Administrative
Agent or any Affiliate thereof, the Trustee hereby grants to the Servicer a
non-exclusive license (which shall be deemed revoked upon the occurrence of a
Termination Event) to exercise any rights under any related Hedging Agreement or
Hedge Transaction.  The Borrower acknowledges that as a result of such
assignment the Borrower may not, except as set forth in the proviso to the
immediately preceding sentence (and in accordance with Part 6(c)(iii) of each
Hedging Agreement), without the prior written consent of the Administrative
Agent, exercise any rights under any Hedging Agreement or Hedge Transaction,
except for the Borrower’s right under any Hedging Agreement to enter into Hedge
Transactions in order to meet the Borrower’s obligations under Section 5.3(a)
hereof.  Nothing herein shall have the effect of releasing the Borrower from any
of its obligations under any Hedging Agreement or any Hedge Transaction, nor be
construed as requiring the consent of the Administrative Agent, the Trustee or
any Secured Party for the performance by the Borrower of any such obligations.

 

(c)                          The Borrower, or the Servicer on the Borrower’s
behalf, shall not permit, at any time, the notional amount of all Interest Rate
Floor Transactions outstanding to exceed the notional amount of all Interest
Rate Cap Transactions outstanding.

 

(d)                         The Borrower shall, promptly upon execution thereof,
provide to the Administrative Agent and the Trustee a copy of any Hedging
Agreement entered into in connection with this Agreement.

 

101

--------------------------------------------------------------------------------


 

(e)                          At any time during the Amortization Period, the
Administrative Agent, in its reasonable discretion, may direct the Borrower to
(i) amend or modify the terms of or (ii) terminate, any Hedge Transaction then
in effect; provided that the primary objective of any such amendment,
modification or termination shall be the maximization of the value of the
Collateral and any such amendment, modification or termination shall not have a
material adverse effect on the Borrower.

 

Section 5.4.                                Affirmative Covenants of the
Servicer.

 

From the date hereof until the Collection Date:

 

(a)                          Compliance with Law.  The Servicer will comply in
all material respects with all Applicable Law, including those with respect to
managing and servicing the Collateral or any part thereof.

 

(b)                         Preservation of Company Existence.  The Servicer
will preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a corporation in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification could reasonably be expected to have, a Material Adverse
Effect.

 

(c)                          Obligations and Compliance with Collateral.  The
Servicer will duly fulfill and comply with all obligations on the part of the
Borrower to be fulfilled or complied with under or in connection with each
Collateral and will do nothing to impair the rights of the Trustee, for the
benefit of the Secured Parties, or of the Secured Parties in, to and under the
Collateral.

 

(d)                         Keeping of Records and Books of Account.

 

(i)                                                     The Servicer will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Collateral and the identification of the
Collateral.

 

(ii)                                                  The Servicer shall permit
the Administrative Agent, each Purchaser Agent or their respective agents or
representatives, to visit the offices of the Servicer during normal office hours
and upon reasonable notice and examine and make copies of all documents, books,
records and other information concerning the Collateral and discuss matters
related thereto with any of the officers or employees of the Servicer having
knowledge of such matters.

 

(iii)                                               The Servicer will on or
prior to the date hereof, mark its master data processing records and other
books and records relating to the Collateral with a legend, acceptable to the
Administrative Agent describing the sale of the Collateral (A) from the
Originator to the Borrower, and (B) from the Borrower to the Trustee, for the
benefit of the Secured Parties.

 

102

--------------------------------------------------------------------------------


 

(e)                          Preservation of Security Interest.  The Servicer
(at its own expense) will file such financing and continuation statements and
any other documents that may be required by any law or regulation of any
Governmental Authority to preserve and protect fully the first priority
perfected ownership and security interest of the Trustee, for the benefit of the
Secured Parties, in, to and under the Loans and that portion of the Collateral
in which a security interest may be perfected by filing.

 

(f)                            Credit Policy.  The Servicer will (i) comply in
all material respects with the Credit Policy and the Servicing Standard in
regard to the Collateral, and (ii) furnish to the Administrative Agent and each
Purchaser Agent, prior to its effective date, prompt written notice of any
changes in the Credit Policy.  The Servicer will not agree to or otherwise
permit to occur any change in the Credit Policy that could have a Material
Adverse Effect without the prior written consent of the Administrative Agent and
each Purchaser Agent; provided that, no consent shall be required from the
Administrative Agent or any Purchaser Agent in connection with any change
mandated by Applicable Law or a Governmental Authority as evidenced by an
Opinion of Counsel to that effect delivered to the Administrative Agent and each
Purchaser Agent.

 

(g)                         Termination Events.  The Servicer will provide the
Administrative Agent and each Purchaser Agent (with a copy to the Trustee and
the Backup Servicer) with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event of which the Servicer has
knowledge or has received notice.  In addition, no later than two Business Days
following the Servicer’s knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event, the Servicer will provide to
the Trustee, the Administrative Agent and each Purchaser Agent a written
statement of the chief financial officer or chief accounting officer of the
Servicer setting forth the details of such event and the action that the
Servicer proposes to take with respect thereto.

 

(h)                         Taxes.  The Servicer will file its tax returns and
pay any and all Taxes imposed on it or its property as required under the
Transaction Documents.

 

(i)                             Other.  The Servicer will promptly furnish to
the Trustee, the Administrative Agent and each Purchaser Agent such other
information, documents, records or reports respecting the Collateral or the
condition or operations, financial or otherwise, of the Borrower or the Servicer
as the Trustee, the Administrative Agent and each Purchaser Agent may from time
to time reasonably request in order to protect the interests of the
Administrative Agent, the Trustee, each Purchaser Agent or Secured Parties under
or as contemplated by this Agreement.

 

(j)                             Proceedings Related to the Borrower, the
Originator and the Servicer and the Transaction Documents.  As soon as possible
and in any event within three Business Days after any executive officer of the
Servicer receives notice or obtains knowledge thereof of any settlement of,
judgment (including a judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any labor controversy, litigation,
action, suit or proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
could reasonably be expected to have a Material Adverse Effect on the Borrower,
the Originator or the Servicer (or any of their Affiliates) or the Transaction
Documents; provided, however, that, notwithstanding the foregoing, any
settlement, judgment,

 

103

--------------------------------------------------------------------------------


 

labor controversy, litigation, action, suit or proceeding affecting the
Transaction Documents, the Borrower, the Servicer or the Originator (or any of
their Affiliates) in excess of $2,500,000 or more shall be deemed to be expected
to have such a Material Adverse Effect for purposes of this Section 5.4(j).

 

(k)                          Deposit of Collections.  The Servicer shall
promptly (but in no event later than two Business Days after receipt) deposit
into the Collection Account any and all Collections received by the Borrower,
the Servicer or any of their Affiliates.

 

(l)                             Concentration Account.  The Servicer will
maintain exclusive ownership, dominion and control (subject to the terms of the
Intercreditor Agreement) of the Concentration Account and shall not grant the
right to take dominion and control of the Concentration Account to any Person,
except to the Administrative Agent and each Purchaser Agent as contemplated by
this Agreement and except as otherwise contemplated by the Intercreditor
Agreement.

 

(m)                       Change of Control.  Upon the occurrence of a Change of
Control, the Servicer shall provide the Administrative Agent, each Purchaser
Agent and the Hedge Counterparties with notice of such Change of Control within
30 days after completion of the same.

 

(n)                         Loan Register.

 

(i)                                                     The Servicer shall
maintain with respect to each Noteless Loan a register (each, a “Loan Register”)
in which it will record (v) the amount of such Loan, (w) the amount of any
principal or interest due and payable or to become due and payable from the
Obligor thereunder, (x) the amount of any sum in respect of such Loan received
from the Obligor, (y) the date of origination of such Loan and (z) the maturity
date of such Loan.

 

(ii)                                                  At any time a Noteless
Loan is included as part of the Collateral pursuant to this Agreement, the
Servicer shall deliver to the Administrative Agent and the Trustee (with a copy
to the Backup Servicer) a copy of the related Loan Register, together with a
certificate of a Responsible Officer of the Servicer certifying to the accuracy
of such Loan Register as of the related Funding Date.

 

(o)                         Special Purpose Entity Requirements.  The Servicer
shall take such actions as are necessary to cause the Borrower to be in
compliance with the Special Purpose Entity requirements set forth in Section
4.1(u).

 

(p)                         Accounting Changes.  As soon as possible and in any
event within three Business Days after the effective date thereof, the Servicer
will provide to the Administrative Agent notice of any change in the accounting
policies of the Borrower or the Servicer.

 

(q)                         Proceedings Related to the Collateral.  As soon as
possible and in any event within three Business Days after any Responsible
Officer of the Servicer receives notice or has actual knowledge of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board,

 

104

--------------------------------------------------------------------------------


 

bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the interests of the Trustee or
the Secured Parties in, to and under the Collateral; provided, however, that,
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral or the Trustee’s
or the Secured Parties’ interest in the Collateral in excess of $2,500,000 or
more shall be deemed to be expected to have such a Material Adverse Effect for
purposes of this Section 5.4(q).

 

Section 5.5.                                Negative Covenants of the Servicer.

 

From the date hereof until the Collection Date.

 

(a)                          Deposits to Special Accounts.  Except as otherwise
contemplated by the Intercreditor Agreement, the Servicer will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to the
Concentration Account cash or cash proceeds other than Collections in respect of
the Collateral.

 

(b)                         Mergers, Acquisition, Sales, etc.  The Servicer will
not consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless the
Servicer is the surviving entity and unless:

 

(i)                                                     the Servicer has
delivered to the Administrative Agent and each Purchaser Agent an Officer’s
Certificate and an Opinion of Counsel each stating that any such consolidation,
merger, conveyance or transfer and any supplemental agreement executed in
connection therewith comply with this Section 5.5 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Servicer and such
other matters as the Administrative Agent may reasonably request;

 

(ii)                                                  the Servicer shall have
delivered notice of such consolidation, merger, conveyance or transfer to the
Administrative Agent and each Purchaser Agent;

 

(iii)                                               after giving effect thereto,
no Termination Event or Servicer Default or event that with notice or lapse of
time would constitute either a Termination Event or a Servicer Default shall
have occurred; and

 

(iv)                                              the Administrative Agent and
each Purchaser Agent have consented in writing to such consolidation, merger,
conveyance or transfer.

 

(c)                          Change of Name or Location of Loan Files.  The
Servicer shall not (x) change its name, move the location of its principal place
of business and chief executive office, change the offices where it keeps
records concerning the Collateral from the location referred to in Section 13.2,
or change the jurisdiction of its formation, or (y) move, or consent to the
Trustee moving, the Required Loan Documents and Loan Files from the location
thereof on the initial Funding Date, unless the Servicer has given at least 30
days’ written notice to the Administrative Agent and has taken all actions
required under the UCC of each relevant jurisdiction in order to

 

105

--------------------------------------------------------------------------------


 

continue the first priority perfected security interest of the Trustee, for the
benefit of the Secured Parties, in the Collateral.

 

(d)                         Change in Payment Instructions to Obligors.  The
Servicer will not add or terminate any bank as a Concentration Account Bank or
any Concentration Account listed in Schedule II or make any change in its
instructions to Obligors regarding payments to be made to the Borrower or the
Servicer or payments to be made to the Concentration Account Bank, unless the
Administrative Agent has consented to such addition, termination or change
(which consent shall not be unreasonably withheld) and has received duly
executed copies of each Intercreditor Agreement (incorporating appropriate
amendments), with each new Concentration Account Bank being a party thereto.

 

(e)                          Extension or Amendment of Loans.  The Servicer will
not, except as otherwise permitted in Section 6.4(a), extend, amend or otherwise
modify the terms of any Loan (including the Related Security).

 

(f)                            Taxable Mortgage Pool Matters.  The Servicer will
manage the portfolio and advise the Borrower with respect to purchases from the
Originator so as to not at any time allow the sum of the Outstanding Loan
Balances of all Loans owned by the Borrower and that are principally secured by
an interest in real property (within the meaning of Treasury Regulation Section
301.7701(i)-1(d)(3)) to exceed 35% of the Aggregate Outstanding Loan Balance.

 

(g)                         Title.  On any date on which (i) there are any ACC
Loans that have been transferred or sold to the Borrower under the Sale
Agreement prior to the Required Transfer Date but which have not been titled in
the name of the Borrower and (ii) the Availability would not be greater than or
equal to zero if such ACC Loans were excluded from the calculation of the
Borrowing Base on such date, the Servicer shall not have Indebtedness in excess
of $1,000,000.

 

Section 5.6.                                Affirmative Covenants of the Backup
Servicer.

 

From the date hereof until the Collection Date:

 

(a)                          Compliance with Law.  The Backup Servicer will
comply in all material respects with all Applicable Law.

 

(b)                         Preservation of Existence.  The Backup Servicer will
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have, a Material Adverse Effect.

 

Section 5.7.                                Negative Covenants of the Backup
Servicer.

 

From the date hereof until the Collection Date:

 

106

--------------------------------------------------------------------------------


 

(a)                          No Changes in Backup Servicer Fee.  The Backup
Servicer will not make any changes to the Backup Servicer Fee set forth in the
Backup Servicer Fee Letter without the prior written approval of the
Administrative Agent and each Purchaser Agent.

 

Section 5.8.                                Affirmative Covenants of the
Trustee.

 

From the date hereof until the Collection Date:

 

(a)                          Compliance with Law.  The Trustee will comply in
all material respects with all Applicable Law.

 

(b)                         Preservation of Existence.  The Trustee will
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)                          Location of Required Loan Documents.  Subject to
Section 8.8, the Required Loan Documents shall remain at all times in the
possession of the Trustee at the address set forth on Annex A to this Agreement
unless notice of a different address is given in accordance with the terms
hereof or unless the Administrative Agent agrees to allow certain Required Loan
Documents to be released to the Servicer on a temporary basis in accordance with
the terms hereof, except as such Required Loan Documents may be released
pursuant to this Agreement.

 

Section 5.9.                                Negative Covenants of the Trustee.

 

From the date hereof until the Collection Date:

 

(a)                          Required Loan Documents.  The Trustee will not
dispose of any documents constituting the Required Loan Documents in any manner
that is inconsistent with the performance of its obligations as the Trustee
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.

 

(b)                         No Changes in Trustee Fee.  The Trustee will not
make any changes to the Trustee Fee set forth in the Trustee Fee Letter without
the prior written approval of the Administrative Agent and each Purchaser Agent.

 

ARTICLE VI

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.1.                                Designation of the Servicer.

 

(a)                          Initial Servicer.  The servicing, administering and
collection of the Collateral shall be conducted by the Person designated as the
Servicer hereunder from time to time in accordance with this Section 6.1.  Until
the Administrative Agent gives to the Originator a Servicer Termination Notice,
the Originator is hereby appointed as, and hereby accepts such

 

107

--------------------------------------------------------------------------------


 

appointment and agrees to perform the duties and responsibilities of, the
Servicer pursuant to the terms hereof.

 

(b)                         Successor Servicer.  Upon the Servicer’s receipt of
a Servicer Termination Notice from the Administrative Agent pursuant to Section
6.15, the Servicer agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent believes will facilitate the
transition of the performance of such activities to a successor Servicer, and
the successor Servicer shall assume each and all of the Servicer’s obligations
to service and administer the Collateral, on the terms and subject to the
conditions herein set forth, and the Servicer shall use its best efforts to
assist the successor Servicer in assuming such obligations.

 

(c)                          Subcontracts.  The Servicer may, with the prior
written consent of the Administrative Agent, subcontract with any other Person
for servicing, administering or collecting the Collateral; provided, however,
that (i) the Servicer shall select any such Person with reasonable care and
shall be solely responsible for the fees and expenses payable to any such
Person, (ii) the Servicer shall not be relieved of, and shall remain liable for,
the performance of the duties and obligations of the Servicer pursuant to the
terms hereof without regard to any subcontracting arrangement and (iii) any such
subcontract shall be terminable upon the occurrence of a Servicer Default.

 

(d)                         Servicing Programs.  In the event that the Servicer
uses any software program in servicing the Collateral that it licenses from a
third party, the Servicer shall use its best efforts to obtain, either before
the Closing Date or as soon as possible thereafter, whatever licenses or
approvals are necessary to allow the Administrative Agent or the Servicer to use
such program and to allow the Servicer to assign such licenses to the Backup
Servicer or to any other Successor Servicer appointed as provided in this
Agreement.

 

Section 6.2.                                Duties of the Servicer.

 

(a)                          Appointment.  The Borrower hereby appoints the
Servicer as its agent, as from time to time designated pursuant to Section 6.1,
to service the Collateral and enforce its rights in, to and under such
Collateral.  The Servicer hereby accepts such appointment and agrees to perform
the duties and obligations with respect thereto as set forth herein.  The
Servicer and the Borrower hereby acknowledge that the Administrative Agent, each
Purchaser Agent and the Secured Parties are third party beneficiaries of the
obligations undertaken by the Servicer hereunder.

 

(b)                         Duties.  The Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect on the
Collateral from time to time, all in accordance with Applicable Law and the
Servicing Standard.  Without limiting the foregoing, the duties of the Servicer
shall include the following:

 

(i)                                                     supervising the
Collateral, including communicating with Obligors, providing consents and
waivers, enforcing and collecting on the Collateral and otherwise managing the
Collateral on behalf of the Borrower;

 

(ii)                                                  maintaining all necessary
servicing records with respect to the Collateral and providing such reports to
the Administrative Agent and each

 

108

--------------------------------------------------------------------------------


 

Purchaser Agent (with a copy to the Trustee and the Backup Servicer) in respect
of the servicing of the Collateral (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Administrative Agent and each Purchaser Agent may reasonably request;

 

(iii)                                               maintaining and implementing
administrative and operating procedures (including, without limitation, an
ability to recreate servicing records evidencing the Collateral in the event of
the destruction of the originals thereof) and keeping and maintaining all
documents, books, records and other information reasonably necessary or
advisable for the collection of the Collateral;

 

(iv)                                              promptly delivering to the
Administrative Agent, each Purchaser Agent, the Trustee or the Backup Servicer,
from time to time, such information and servicing records (including information
relating to its performance under this Agreement) as the Administrative Agent,
each Purchaser Agent, the Trustee or the Backup Servicer may from time to time
reasonably request;

 

(v)                                                 identifying each Loan
clearly and unambiguously in its servicing records to reflect that such Loan is
owned by the Borrower and that the Borrower is selling an undivided ownership
interest therein to the Secured Parties pursuant to this Agreement;

 

(vi)                                              notifying the Administrative
Agent and each Purchaser Agent of any material action, suit, proceeding,
dispute, offset, deduction, defense or counterclaim (1) that is or is threatened
to be asserted by an Obligor with respect to any Loan (or portion thereof) of
which it has knowledge or has received notice; or (2) that could reasonably be
expected to have a Material Adverse Effect;

 

(vii)                                           providing the prompt written
notice to the Administrative Agent and each Purchaser Agent, prior to the
effective date thereof, of any proposed changes in the Credit Policy;

 

(viii)                                        using its best efforts to maintain
the perfected security interest of the Trustee, for the benefit of the Secured
Parties, in the Collateral;

 

(ix)                                                maintaining the Loan File
with respect to Loans included as part of the Collateral; provided that, so long
as the Servicer is in possession of any Required Loan Documents, the Servicer
will hold such Required Loan Documents in a fireproof safe or fireproof file
cabinet;

 

(x)                                                   directing the Trustee to
make payments pursuant to the terms of the Servicing Report in accordance with
Section 2.9 and Section 2.10; and

 

(xi)                                                directing the sale or
substitution of Collateral in accordance with Section 2.18 , Section 2.19 and
Section 2.20.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Originator (so long as the Originator is also the Servicer) or
the Servicer acts as

 

109

--------------------------------------------------------------------------------


 

lead agent with respect to any Loan, the Servicer shall perform its servicing
duties hereunder only to the extent a lender under the related loan syndication
Underlying Instruments has the right to do so.

 

(c)                          Notwithstanding anything to the contrary contained
herein, the exercise by the Administrative Agent, the Trustee, each Purchaser
Agent and the Secured Parties of their rights hereunder shall not release the
Servicer, the Originator or the Borrower from any of their duties or
responsibilities with respect to the Collateral.  The Secured Parties, the
Administrative Agent, each Purchaser Agent and the Trustee shall not have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.

 

(d)                         Except as otherwise set forth in Section 13.18, any
payment by an Obligor in respect of any indebtedness owed by it to the
Originator or the Borrower shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

Section 6.3.                                Authorization of the Servicer.

 

(a)                          Each of the Borrower, the Administrative Agent,
each Purchaser Agent, each Purchaser and each Hedge Counterparty hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and not inconsistent with the sale of the
Collateral by the Originator to the Borrower under the Sale Agreement and,
thereafter, by the Borrower to the Trustee on behalf of the Secured Parties
hereunder, to collect all amounts due under any and all Collateral, including,
without limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Collateral.  The Originator, the Borrower and
the Trustee on behalf of the Secured Parties and each Hedge Counterparty shall
furnish the Servicer (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectibility of the
Collateral.  In no event shall the Servicer be entitled to make the Secured
Parties, any Hedge Counterparty, the Administrative Agent, the Trustee or the
Purchaser Agents a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent’s and each Purchaser Agent’s consent.

 

(b)                         After the declaration of the Termination Date, at
the direction the Administrative Agent, the Servicer shall take such action as
the Administrative Agent may deem necessary or

 

110

--------------------------------------------------------------------------------


 

advisable to enforce collection of the Collateral; provided, however, that the
Administrative Agent may, at any time that a Termination Event has occurred,
notify any Obligor with respect to any Collateral of the assignment of such
Collateral to the Trustee on behalf of the Secured Parties and direct that
payments of all amounts due or to become due be made directly to the
Administrative Agent or any servicer, collection agent or account designated by
the Administrative Agent and, upon such notification and at the expense of the
Borrower, the Administrative Agent may enforce collection of any such
Collateral, and adjust, settle or compromise the amount or payment thereof.

 

Section 6.4.                                Collection of Payments; Accounts.

 

(a)                          Collection Efforts, Modification of Collateral. 
The Servicer will use its best efforts to collect or cause to be collected, all
payments called for under the terms and provisions of the Loans included in the
Collateral as and when the same become due in accordance with the Credit Policy
and the Servicing Standard.  The Servicer may not waive, modify or otherwise
vary any provision of an item of Collateral in a manner that would impair the
collectibility of the Collateral or in any manner contrary to the Credit Policy
or the Servicing Standard.

 

(b)                         [Reserved].

 

(c)                          Acceleration.  If required by the Credit Policy or
if consistent with the Servicing Standard, the Servicer shall accelerate the
maturity of all or any Scheduled Payments and other amounts due under any Loan
promptly after such Loan becomes a Charged-Off Loan.

 

(d)                         Taxes and other Amounts.  The Servicer will use its
best efforts to collect all payments with respect to amounts due for Taxes,
assessments and insurance premiums relating to each Loan to the extent required
to be paid to the Borrower for such application under the Underlying Instrument
and remit such amounts to the appropriate Governmental Authority or insurer as
required by the Underlying Instruments.

 

(e)                          Payments to Concentration Account.  On or before
the applicable Cut-Off Date, the Servicer shall have instructed all Obligors to
make all payments in respect of the Collateral directly to the Concentration
Account; provided, however, that the Servicer is not required to so instruct any
Obligor which is solely a guarantor unless and until the Servicer calls on the
related guaranty.

 

(f)                            Accounts.  Each of the parties hereto hereby
agrees that (i) each Account shall be deemed to be a Securities Account and (ii)
except as otherwise expressly provided herein, the Administrative Agent shall be
exclusively entitled to exercise the rights that comprise each Financial Asset
held in each Account.  Each of the parties hereto hereby agrees to cause the
Trustee or any other Securities Intermediary that holds any money or other
property for the Borrower in an Account to agree with the parties hereto that
(A) the cash and other property (subject to Section 6.4(g) below with respect to
any property other than investment property, as defined in Section 9-102(a)(49)
of the UCC) is to be treated as a Financial Asset under Article 8 of the UCC and
(B) the “securities intermediary’s jurisdiction” (within the meaning of Section
8-110 of the UCC) for that purpose shall be the State of New York.  In no event
may any Financial Asset held in any Account be registered in the name of,
payable to the order of, or

 

111

--------------------------------------------------------------------------------


 

specially Indorsed to, the Borrower, unless such Financial Asset has also been
Indorsed in blank or to the Trustee or other Securities Intermediary that holds
such Financial Asset in such Account.

 

(g)                         Underlying Instruments.  Notwithstanding any term
hereof (or any term of the UCC that might otherwise be construed to be
applicable to a “securities intermediary” as defined in the UCC) to the
contrary, none of the Trustee nor any Securities Intermediary shall be under any
duty or obligation in connection with the acquisition by the Borrower, or the
grant by the Borrower to the Trustee, of any Loan in the nature of a loan or a
participation in a loan to examine or evaluate the sufficiency of the documents
or instruments delivered to it by or on behalf of the Borrower under the related
Underlying Instruments, or otherwise to examine the Underlying Instruments, in
order to determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents). 
The Trustee shall hold any Instrument delivered to it evidencing any Loan
granted to the Trustee hereunder as custodial agent for the Administrative Agent
in accordance with the terms of this Agreement.

 

(h)                         Establishment of the Collection Account.  The
Servicer shall cause to be established, on or before the Closing Date, with the
Trustee, and maintained in the name of the Borrower, subject to the lien of the
Trustee, for the benefit of the Secured Parties, a segregated corporate trust
account entitled “Collection Account for Ares Capital CP Funding LLC, subject to
the lien of U.S. Bank National Association, as Trustee for the benefit of the
Secured Parties” (the “Collection Account”), and the Servicer shall further
cause to be maintained three subaccounts linked to and constituting part of the
Collection Account for the purpose of segregating (i) all Pre-Funded Advances
(the “Pre-Funded Advances Account”) and (ii) within two Business Days of the
receipt of any Collections, Principal Collections (the “Principal Collections
Account”) and Interest Collections (the “Interest Collections Account”),
respectively, and over which the Trustee, for the benefit of the Secured
Parties, shall have control and from which neither the Originator, the Servicer
nor the Borrower shall have any right of withdrawal except in accordance with
Section 2.9(b).

 

(i)                             Adjustments.  If (i) the Servicer makes a
deposit into the Collection Account in respect of a Collection of a Loan and
such Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake.  Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

 

Section 6.5.                                Servicer Advances.

 

(a)                          For each Collection Period, if the Servicer
determines that any Scheduled Payment (or portion thereof) that was due and
payable pursuant to a Loan during such Collection Period was not received prior
to the last day of such Collection Period, the Servicer may (in its sole and
absolute discretion) make an advance in an amount up to the amount of such
delinquent Scheduled Payment (or portion thereof) to the extent the Servicer has

 

112

--------------------------------------------------------------------------------


 

determined in accordance with the Credit Policy and the Servicing Standard that
such amount will be ultimately recoverable.  The Servicer will deposit any
Servicer Advances into the Collection Account on or prior to 9:00 a.m. on the
Business Day prior to the related Payment Date, in immediately available funds. 
Notwithstanding anything to the contrary contained herein, no Successor Servicer
shall have any responsibility to make Servicer Advances.

 

(b)                         Notwithstanding anything to the contrary set forth
herein, the Servicer shall not be required to make any Nonrecoverable Advance;
provided, however, that the Servicer may make a Servicer Advance notwithstanding
that, at the time such Servicer Advance is made, the Servicer may not have
adequate information available in order to make a determination whether or not
such advance would, if made, be a Nonrecoverable Advance.  Nonrecoverable
Advances (including any Servicer Advances made pursuant to the proviso of the
preceding sentence which are ultimately determined to be Nonrecoverable
Advances) shall be reimbursable in accordance with Section 2.9(a)(8) and Section
2.10(a)(8).

 

Section 6.6.                                Realization Upon Charged-Off Loans.

 

The Servicer will use reasonable efforts consistent with the Servicing Standard
to foreclose upon or repossess, as applicable, or otherwise comparably convert
the ownership of any Related Property relating to a Charged-Off Loan as to which
no satisfactory arrangements can be made for collection of delinquent payments. 
The Servicer will comply with the Servicing Standard and Applicable Law in
realizing upon such Related Property, and employ practices and procedures
including reasonable efforts to enforce all obligations of Obligors foreclosing
upon, repossessing and causing the sale of such Related Property at public or
private sale in circumstances other than those described in the preceding
sentence.  Without limiting the generality of the foregoing, unless the
Administrative Agent has specifically given instruction to the contrary, the
Servicer may cause the sale of any such Related Property to the Servicer or its
Affiliates for a purchase price equal to the then fair market value thereof, any
such sale to be evidenced by a certificate of a Responsible Officer of the
Servicer delivered to the Administrative Agent setting forth the Loan, the
Related Property, the sale price of the Related Property and certifying that
such sale price is the fair market value of such Related Property.  In any case
in which any such Related Property has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the foreclosure or
repossession of such Related Property unless it reasonably determines that such
repair and/or foreclosure or repossession will increase the Recoveries by an
amount greater than the amount of such expenses.  The Servicer will remit to the
Collection Account the Recoveries received in connection with the sale or
disposition of Related Property relating to a Charged-Off Loan.

 

Section 6.7.                                [Reserved].

 

Section 6.8.                                Servicing Compensation.

 

As compensation for its servicing activities hereunder and reimbursement for its
expenses, the Servicer shall be entitled to receive the Servicing Fee to the
extent of funds available therefor pursuant to the provisions of Section
2.9(a)(4) or Section 2.10(a)(4), as applicable.

 

113

--------------------------------------------------------------------------------


 

Section 6.9.                                Payment of Certain Expenses by
Servicer.

 

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
its independent accountants, Taxes imposed on the Servicer, expenses incurred by
the Servicer in connection with payments and reports pursuant to this Agreement,
and all other fees and expenses not expressly stated under this Agreement for
the account of the Borrower, but excluding Servicer Advances and Liquidation
Expenses incurred as a result of activities contemplated by Section 6.6;
provided, however, for avoidance of doubt, to the extent Servicer Advances and
Liquidation Expenses relate to a Loan and a Retained Interest such Liquidation
Expenses shall be allocated pro rata.  The Servicer will be required to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Accounts and the Concentration Account.  The
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fee.

 

Section 6.10.                         Reports.

 

(a)                          Borrowing Notice.  On each Funding Date, on each
reduction of Advances Outstanding pursuant to Section 2.4(b) and on each
investment of amounts on deposit in the Principal Collections Account pursuant
to Section 2.9(b), the Borrower (and the Servicer on its behalf) will provide a
Borrowing Notice and a Borrowing Base Certificate or Pre-Funded Advance
Certificate, as applicable, each updated as of such date, to the Administrative
Agent and each Purchaser Agent (with a copy to the Trustee).

 

(b)                         Servicing Report.  On each Reporting Date, the
Servicer will provide to the Borrower, the Administrative Agent, the Trustee,
each Purchaser Agent, the Backup Servicer and any Liquidity Bank, a monthly
statement including a Borrowing Base calculated as of the most recent
Determination Date (a “Servicing Report”), with respect to related calendar
month signed by a Responsible Officer of the Servicer and the Borrower and
substantially in the form of Exhibit C.

 

(c)                          Servicer’s Certificate.  Together with each
Servicing Report, the Servicer shall submit to the Administrative Agent, the
Trustee, each Purchaser Agent, the Backup Servicer and any Liquidity Bank a
certificate substantially in the form of Exhibit J (a “Servicer’s Certificate”),
signed by a Responsible Officer of the Servicer, which shall include a
certification by such Responsible Officer that no Termination Event or Unmatured
Termination Event has occurred.

 

(d)                         Financial Statements.  The Servicer will submit to
the Administrative Agent, each Purchaser Agent, each Purchaser, the Backup
Servicer and any Liquidity Bank, (i) within (45) days after the end of each of
its fiscal quarters (excluding the fiscal quarter ending on the date specified
in clause (ii)), commencing December 31, 2004, consolidated and consolidating
unaudited financial statements of the Servicer for the most recent fiscal
quarter, and (ii) within 90 days after the end of each fiscal year, commencing
with the fiscal year ended December 31, 2004, consolidated and consolidating
audited financial statements of the Servicer, audited by a firm of nationally
recognized independent public accountants, as of the end of such fiscal year.

 

114

--------------------------------------------------------------------------------


 

(e)                          Tax Returns.  Upon demand by the Administrative
Agent, each Purchaser Agent and any Liquidity Bank, the Servicer shall deliver,
copies of all federal, state and local tax returns and reports filed by the
Borrower and the Servicer, or in which the Borrower or Servicer was included on
a consolidated or combined basis (excluding sales, use and like Taxes).

 

(f)                            Obligor Financial Statements; Valuation Reports. 
The Servicer will deliver to the Administrative Agent copies of each quarterly
valuation report prepared with respect to each Obligor promptly upon their
becoming available.  Upon demand by the Administrative Agent, the Servicer will
provide financial statements and such other information as the Administrative
Agent may request with respect to any Obligor.

 

Section 6.11.                         Annual Statement as to Compliance.

 

The Servicer will provide to the Administrative Agent, the Trustee, the Backup
Servicer and each Purchaser Agent, within 90 days following the end of each
fiscal year of the Servicer, commencing with the fiscal year ending on December
31, 2004, a fiscal report signed by a Responsible Officer of the Servicer
certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the fiscal period ending
on the last day of such fiscal year has been made under such Person’s
supervision and (b) the Servicer has performed or has caused to be performed in
all material respects all of its obligations under this Agreement throughout
such year and no Servicer Default has occurred.

 

Section 6.12.                         Annual Independent Public Accountant’s
Servicing Reports.

 

The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Purchaser Agent, the Trustee and the Backup
Servicer, within 90 days following the end of each fiscal year of the Servicer,
commencing with the fiscal year ending on December 31, 2005, a report covering
such fiscal year to the effect that such accountants have applied certain
agreed-upon procedures (a copy of which procedures are attached hereto as
Schedule VII, it being understood that the Servicer and the Administrative Agent
will provide an updated Schedule VII reflecting any further amendments to such
Schedule VII prior to the issuance of the first such agreed-upon procedures
report, a copy of which shall replace the then existing Schedule VII) to certain
documents and records relating to the Collateral under any Transaction Document,
compared the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Article VI, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set forth
in such statement.

 

Section 6.13.                         Limitation on Liability of the Servicer
and Others

 

Except as provided herein, the Servicer shall not be under any liability to the
Administrative Agent, the Trustee, each Purchaser Agent, the Secured Parties or
any other Person for any action taken or for refraining from the taking of any
action pursuant to this Agreement whether arising from express or implied duties
under this Agreement; provided,

 

115

--------------------------------------------------------------------------------


 

however, notwithstanding anything to the contrary contained herein nothing shall
protect the Servicer against any liability that would otherwise be imposed by
reason of its willful misfeasance, bad faith or negligence in the performance of
duties or by reason of its willful misconduct hereunder.

 

Section 6.14.                         The Servicer Not to Resign.

 

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon the Servicer’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Servicer could take to make the performance of
its duties hereunder permissible under Applicable Law.  Any such determination
permitting the resignation of the Servicer shall be evidenced as to clause (i)
above by an Opinion of Counsel to such effect delivered to the Administrative
Agent, each Purchaser Agent and the Backup Servicer.  No such resignation shall
become effective until a Successor Servicer shall have assumed the
responsibilities and obligations of the Servicer in accordance with Section 6.2.

 

Section 6.15.                         Servicer Defaults.

 

If any one of the following events (a “Servicer Default”) shall occur:

 

(a)                          any failure by the Servicer to make any payment,
transfer or deposit into the Collection Account (including, without limitation,
with respect to bifurcation and remittance of Collections) as required by this
Agreement which continues unremedied for a period of two Business Days;

 

(b)                         any failure on the part of the Servicer duly to (i)
observe or perform in any material respect any other covenants or agreements of
the Servicer set forth in this Agreement or the other Transaction Documents to
which the Servicer is a party (including, without limitation, any material
delegation of the Servicer’s duties that is not permitted by Section 6.1) or
(ii) comply in any material respect with the Credit Policy and the Servicing
Standard regarding the servicing of the Collateral and in each case the same
continues unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer
by the Administrative Agent or any Purchaser Agent and (ii) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof;

 

(c)                          the failure of the Servicer to make any payment
when due (after giving effect to any related grace period) under one or more
agreements for borrowed money to which it is a party in an aggregate amount in
excess of United States $5,000,000, individually or in the aggregate, or the
occurrence of any event or condition that has resulted in the acceleration of
such amount of recourse debt whether or not waived;

 

(d)                         an Insolvency Event shall occur with respect to the
Servicer;

 

(e)                          [Reserved];

 

116

--------------------------------------------------------------------------------


 

(f)                            the Servicer consents to or otherwise permits to
occur, without the prior written consent of the Administrative Agent and each
Purchaser Agent, any material amendment, modification, change, supplement or
rescission (any of the foregoing an “amendment” for purposes of this Section
6.15(f)) of or to the Credit Policy and the Servicer fails to receive the
written consent of the Administrative Agent within ten Business Days after
notice of such amendment has been delivered to the Administrative Agent (which
notice shall be delivered by the Servicer within seven Business Days after the
effectiveness of such amendment); provided, however, that no such written
consent shall be required in the case of an amendment which was mandated by any
Applicable Law or Governmental Authority;

 

(g)                         Ares Capital Corporation or an Affiliate thereof
shall cease to be the Servicer;

 

(h)                         as of any Determination Date, the Portfolio
Charged-Off Ratio is greater than 3.0%;

 

(i)                             [Reserved];

 

(j)                             Ares Capital Corporation fails to maintain the
aggregate of its GAAP stockholders’ equity and subscribed stockholders’ equity
in an amount equal to at least 80% of the initial committed equity, as increased
by 80% of the proceeds of any equity offerings of Ares Capital Corporation
consummated after the Closing Date;

 

(k)                          any change in the management of the Servicer
(whether by resignation, termination, disability, death or lack of day to day
management) relating to all of Michael Arougheti, R. Kipp deVeer and Michael
Smith (or other individuals acceptable to the Administrative Agent), or any
failure by all of the aforementioned Persons to provide active and material
participation in the Servicer’s daily activities including, but not limited to,
general management, underwriting, and the credit approval process and credit
monitoring activities, and a reputable, experienced individual reasonably
satisfactory to the Administrative Agent has not been appointed within 30 days
of such event; provided, however, that time relating to an individual’s vacation
within the Servicer’s employee policy and customary industry standards shall not
constitute lack of day-to-day management or failure to provide active and
material participation in the Servicer’s daily activities.  The Administrative
Agent deems each of John Kissick, Anthony Ressler, Bennett Rosenthal, David
Sachs and Seth Brufsky to be an acceptable, experienced appointee for purposes
of satisfying this provision;

 

(l)                             any failure by the Servicer to deliver (i) any
required Servicing Report on or before the date occurring two Business Days
after the date such report is required to be made or given, as the case may be
or (ii) any other Required Reports hereunder on or before the date occurring
five Business Days after the date such report is required to be made or given,
as the case may be, in each case under the terms of this Agreement;

 

(m)                       any representation, warranty or certification made by
the Servicer in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document shall prove to have been incorrect when
made, which has a Material Adverse Effect on the Administrative Agent, any
Purchaser Agent or the Secured Parties and which continues to be unremedied for
a period of 30 days after the earlier to occur of (i) the date on which written

 

117

--------------------------------------------------------------------------------


 

notice of such incorrectness requiring the same to be remedied shall have been
given to the Servicer by the Administrative Agent or any Purchaser Agent and
(ii) the date on which a Responsible Officer of the Servicer acquires knowledge
thereof;

 

(n)                         [Reserved];

 

(o)                         any financial or other information reasonably
requested by the Administrative Agent, any Purchaser Agent or any Purchaser is
not provided as requested within a reasonable amount of time following such
request;

 

(p)                         the rendering against the Servicer of one or more
final judgments, decrees or orders for the payment of money in excess of United
States $7,500,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
60 consecutive days without a stay of execution; or

 

(q)                         any change in the control of the Servicer that takes
the form of either a merger or consolidation that does not comply with the
provisions of Section 5.5(b);

 

then, notwithstanding anything herein to the contrary, the Administrative Agent,
by written notice to the Servicer (with a copy to the Trustee and Backup
Servicer) (a “Servicer Termination Notice”), may terminate all of the rights and
obligations of the Servicer as Servicer under this Agreement.

 

Section 6.16.                         Appointment of Successor Servicer.

 

(a)                          On and after the receipt by the Servicer of a
Servicer Termination Notice pursuant to Section 6.15, the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Termination Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.9 or Section 2.10, as applicable, the Servicing Fee
therefor until such date, together with the sum of (i), an amount equal to all
unreimbursed Nonrecoverable Advances made by such Servicer which remain
outstanding as of such date plus (ii) an amount equal to any unreimbursed
Servicer Advances (but solely to the extent of Collections received from time to
time in respect of the Loan for which such Servicer Advance was made) which
remain outstanding as of such date.  The Administrative Agent may at any time
following delivery of a Servicer Termination Notice in its sole discretion,
appoint the Backup Servicer as the Servicer hereunder, and the Backup Servicer
shall on such date assume all obligations of the Servicer hereunder, and all
authority and power of the Servicer under this Agreement shall pass to and be
vested in the Backup Servicer.  As compensation therefor, the Backup Servicer
shall be entitled to the Servicing Fee, together with other servicing
compensation in the form of assumption fees, late payment charges or otherwise
as provided herein; including, without limitation, Transition Expenses.  In the
event that the Administrative Agent does not so appoint the Backup Servicer,
there is no Backup Servicer or the Backup Servicer is unable to assume such
obligations on such date, the Administrative Agent shall as promptly as possible
appoint a successor servicer (the “Successor Servicer”), and

 

118

--------------------------------------------------------------------------------


 

such Successor Servicer shall accept its appointment by a written assumption in
a form acceptable to the Administrative Agent and each Purchaser Agent.  In the
event that a Successor Servicer has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Administrative Agent shall
petition a court of competent jurisdiction to appoint any established financial
institution, having a net worth of not less than United States $50,000,000 and
whose regular business includes the servicing of Collateral, as the Successor
Servicer hereunder.

 

(b)                         Upon its appointment, the Backup Servicer (subject
to Section 6.16(a)) or the Successor Servicer, as applicable, shall be the
successor in all respects to the Servicer with respect to servicing functions
under this Agreement and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to the Backup Servicer or the Successor Servicer, as applicable;
provided, however, that the Backup Servicer or Successor Servicer, as
applicable, shall have (i) no liability with respect to any action performed by
the terminated Servicer prior to the date that the Backup Servicer or Successor
Servicer, as applicable, becomes the successor to the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any advancing obligations, if any, of the Servicer
unless it elects to in its sole discretion, (iii) no obligation to pay any taxes
required to be paid by the Servicer (provided that the Backup Servicer or
Successor Servicer, as applicable, shall pay any income taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer.  The indemnification obligations of
the Backup Servicer or the Successor Servicer, as applicable, upon becoming a
Successor Servicer, are expressly limited to those arising on account of its
failure to act in good faith and with reasonable care under the circumstances. 
In addition, the Backup Servicer or Successor Servicer, as applicable, shall
have no liability relating to the representations and warranties of the Servicer
contained in Article IV.  Further, for so long as the Backup Servicer shall be
the Successor Servicer, the provisions of Section 2.15, Section 2.16(b) and
Section 2.16(e) of this Agreement shall not apply to it in its capacity as
Servicer.

 

(c)                          All authority and power granted to the Servicer
under this Agreement shall automatically cease and terminate upon termination of
this Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights.  The Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing of the Collateral.

 

(d)                         Upon the Backup Servicer receiving notice that it is
required to serve as the Servicer hereunder pursuant to the foregoing provisions
of this Section 6.16, the Backup Servicer will promptly begin the transition to
its role as Servicer.  In the event the Backup Servicer declines to continue to
act as Servicer hereunder, the Backup Servicer shall solicit, by public
announcement, bids from banks, specialty finance companies, asset managers,
mortgage servicing institutions meeting the qualifications set forth in
Section 6.16(a).  Such public

 

119

--------------------------------------------------------------------------------


 

announcement shall specify that the Successor Servicer shall be entitled to the
full amount of the Servicing Fee as servicing compensation, together with the
other servicing compensation in the form of assumption fees, late payment
charges or otherwise that accrued prior thereto.  Within 30 days after any such
public announcement, the Backup Servicer shall negotiate and effect the sale,
transfer and assignment of the servicing rights and responsibilities hereunder
to a qualified party acceptable to the Administrative Agent submitting a
qualifying bid.  The Backup Servicer shall deduct from any sum received by the
Backup Servicer from the successor to the Servicer in respect of such sale,
transfer and assignment, all costs and expenses of any public announcement, and
of any sale, transfer and assignment of the servicing rights and
responsibilities hereunder and the amount of any unreimbursed Servicing
Advances.  After such deductions, the remainder of such sum shall be paid by the
Backup Servicer to the Servicer at the time of such sale, transfer and
assignment to the Servicer’s successor.  If no bid from a qualified potential
Successor Servicer is received or if no sale, transfer and assignment of the
servicing rights and responsibilities hereunder shall have been concluded within
30 days after such public announcement, the Backup Servicer may, in its
discretion, appoint, or petition a court of competent jurisdiction to appoint,
any established servicing institution as the successor to the Servicer hereunder
in the assumption of all or any part of the responsibilities, duties or
liabilities of the Servicer hereunder. As compensation, any Successor Servicer
(including, without limitation, the Administrative Agent) so appointed shall be
entitled to receive the Servicing Fee, together with any other servicing
compensation in the form of assumption fees, late payment charges or otherwise
as provided herein that accrued prior thereto, including, without limitation,
Transition Expenses.  The Backup Servicer and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession.  No appointment of a successor to the Servicer hereunder shall
be effective until written notice of such proposed appointment shall have been
provided by the Backup Servicer to the Administrative Agent and each Purchaser
Agent and the Backup Servicer shall have consented thereto.  The Backup Servicer
shall not resign as servicer until a Successor Servicer has been appointed and
accepted such appointment.  Notwithstanding anything to the contrary contained
herein, in no event shall Lyon, in any capacity, be liable for any Servicing Fee
or for any differential in the amount of the Servicing Fee paid hereunder and
the amount necessary to induce any Successor Servicer under this Agreement and
the transactions set forth or provided for by this Agreement.

 

ARTICLE VII

THE BACKUP SERVICER

 

Section 7.1.                                Designation of the Backup Servicer.

 

(a)                          Initial Backup Servicer.  The backup servicing role
with respect to the Collateral shall be conducted by the Person designated as
Backup Servicer hereunder from time to time in accordance with this
Section 7.1.  Until the Administrative Agent shall give to Lyon a Backup
Servicer Termination Notice, Lyon is hereby designated as, and hereby agrees to
perform the duties and obligations of, a Backup Servicer pursuant to the terms
hereof.

 

(b)                         Successor Backup Servicer.  Upon the Backup
Servicer’s receipt of Backup Servicer Termination Notice from the Administrative
Agent of the designation of a replacement

 

120

--------------------------------------------------------------------------------


 

Backup Servicer pursuant to the provisions of Section 7.5, the Backup Servicer
agrees that it will terminate its activities as Backup Servicer hereunder.

 

Section 7.2.                                Duties of the Backup Servicer.

 

(a)                          Appointment.  The Borrower and the Administrative
Agent each hereby appoints Lyon to act as Backup Servicer, for the benefit of
the Administrative Agent, the Trustee each Purchaser Agent and the benefit of
the Secured Parties, as from time to time designated pursuant to Section 7.1. 
The Backup Servicer hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto set forth herein.

 

(b)                         Duties.  On or before the initial Funding Date, and
until its removal pursuant to Section 7.5, the Backup Servicer shall perform, on
behalf of the Administrative Agent, the Trustee and the Secured Parties, the
following duties and obligations:

 

(i)                                     On or before the initial Funding Date,
the Backup Servicer shall accept from the Servicer delivery of the information
required to be set forth in the Servicing Reports (if any) in hard copy and in
EXCEL or a comparable format.

 

(ii)                                  Not later than 12:00 p.m. on each
Reporting Date, the Servicer shall deliver to the Backup Servicer the loan tape,
which shall include but not be limited to the following information:  (x) for
each Loan, the name and number of the related Obligor, the collection status,
the loan status, the date of each Scheduled Payment and the Outstanding Loan
Balance, (y) the Borrowing Base and (z) the Aggregate Outstanding Loan Balance
(the “Tape”).  The Backup Servicer shall accept delivery of the Tape.

 

(iii)                               Prior to the related Payment Date, the
Backup Servicer shall review the Servicing Report to ensure that it is complete
on its face and that the following items in such Servicing Report have been
accurately calculated, if applicable, and reported:  (A) the Borrowing Base, (B)
the Backup Servicing Fee, (C) the Loans that are current and not past due, (D)
the Loans that are 1 - 30 days past due, (E) the Loans that are 31 - 60 days
past due, (F) the Loans that are 61 - 90 days past due, (G) the Loans that are
90+ days past due, (H) the Pool Charged-Off Ratio, (I) the Aggregate Outstanding
Loan Balance, (J) the Portfolio Charged-Off Ratio, (K) the Pool Delinquency
Ratio and (L) the Pool Yield.  The Backup Servicer by a separate written report
shall notify the Administrative Agent and the Servicer of any disagreements with
the Servicing Report based on such review not later than the Business Day
preceding such Payment Date to such Persons.

 

(iv)                              If the Servicer disagrees with the report
provided under paragraph (iii) above by the Backup Servicer or if the Servicer
or any subservicer has not reconciled such discrepancy, the Backup Servicer
agrees to confer with the Servicer to resolve such disagreement on or prior to
the next succeeding Determination Date and shall settle such discrepancy with
the Servicer if possible, and notify the Administrative Agent of the resolution
thereof.  The Servicer hereby agrees to

 

121

--------------------------------------------------------------------------------


 

cooperate at its own expense with the Backup Servicer in reconciling any
discrepancies herein.  If within 20 days after the delivery of the report
provided under paragraph (iii) above by the Backup Servicer, such discrepancy is
not resolved, the Backup Servicer shall promptly notify the Administrative Agent
of the continued existence of such discrepancy.  Following receipt of such
notice by the Administrative Agent, the Servicer shall deliver to the
Administrative Agent, the Secured Parties and the Backup Servicer no later than
the next Payment Date a certificate describing the nature and amount of such
discrepancies and the actions the Servicer proposes to take with respect
thereto.

 

(c)                          Reliance on Tape.  With respect to the duties
described in Section 7.2(b), the Backup Servicer, is entitled to rely
conclusively, and shall be fully protected in so relying, on the contents of
each Tape, including, but not limited to, the completeness and accuracy thereof,
provided by the Servicer.

 

Section 7.3.                                Merger or Consolidation.

 

Any Person (i) into which the Backup Servicer may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (iii) that may succeed to the properties and
assets of the Backup Servicer substantially as a whole, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement provided such Person is organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), and (a) has either (1) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent.

 

Section 7.4.                                Backup Servicing Compensation.

 

As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer.  To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.9(a)(2) and Section 2.10(a)(2), as applicable.  The Backup Servicer’s
entitlement to receive the Backup Servicing Fee shall cease (excluding any
unpaid outstanding amounts as of that date) on the earliest to occur of:  (i) it
becoming the Successor Servicer, (ii) its removal as Backup Servicer pursuant to
Section 7.5, or (iii) the termination of this Agreement.  Upon becoming
Successor Servicer pursuant to Section 6.16, the Backup Servicer shall be
entitled to the Servicing Fee.

 

122

--------------------------------------------------------------------------------


 

Section 7.5.                                Backup Servicer Removal.

 

The Backup Servicer may be removed, with or without cause, by the Administrative
Agent by notice given in writing to the Backup Servicer (the “Backup Servicer
Termination Notice”), dated one day prior to the effective date of such Backup
Servicer Termination Notice, in the case of any removal for cause, and at least
30 days prior to the effective date of the Backup Servicer Termination Notice,
in the case of any removal without cause.  In the event of any such removal, a
replacement Backup Servicer may be appointed by the Administrative Agent.

 

Section 7.6.                                Limitation on Liability.

 

(a)                          The Backup Servicer undertakes to perform only such
duties and obligations as are specifically set forth in this Agreement, it being
expressly understood by all parties hereto that there are no implied duties or
obligations of the Backup Servicer hereunder.  Without limiting the generality
of the foregoing, the Backup Servicer, except as expressly set forth herein,
shall have no obligation to supervise, verify, monitor or administer the
performance of the Servicer.  The Backup Servicer may act through its agents,
nominees, attorneys and custodians in performing any of its duties and
obligations under this Agreement, it being understood by the parties hereto that
the Backup Servicer will be responsible for any misconduct or negligence on the
part of such agents, attorneys or custodians.  Neither the Backup Servicer nor
any of its officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.

 

(b)                         The Backup Servicer shall not be liable for any
obligation of the Servicer contained in this Agreement or for any errors of the
Servicer contained in any computer tape, certificate or other data or document
delivered to the Backup Servicer hereunder or on which the Backup Servicer must
rely in order to perform its obligations hereunder, and the Secured Parties, the
Administrative Agent and the Trustee each agree to look only to the Servicer to
perform such obligations.  The Backup Servicer shall have no responsibility and
shall not be in default hereunder or incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties under this Agreement
if such failure or delay results from the Backup Servicer acting in accordance
with information prepared or provided by a Person other than the Backup Servicer
or the failure of any such other Person to prepare or provide such information. 
The Backup Servicer shall have no responsibility, shall not be in default and
shall incur no liability for (i) any act or failure to act of any third party,
including the Servicer, (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party, (iii) the
invalidity or unenforceability of any Collateral under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Collateral, or (v) the acts or omissions of any successor Backup Servicer.

 

Section 7.7.                                The Backup Servicer Not to Resign.

 

The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon a determination by the
Backup Servicer that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Backup Servicer could take to make the performance of its duties

 

123

--------------------------------------------------------------------------------


 

hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Backup Servicer shall be evidenced as to clause (i) above
by an Opinion of Counsel to such effect delivered to the Administrative Agent
and each Purchaser Agent.  No such resignation shall become effective until a
successor Backup Servicer shall have assumed the responsibilities and
obligations of the Backup Servicer hereunder.

 

ARTICLE VIII

THE TRUSTEE

 

Section 8.1.                                Designation of Trustee.

 

(a)                          Initial Trustee.  The role of Trustee with respect
to the Required Loan Documents shall be conducted by the Person designated as
Trustee hereunder from time to time in accordance with this Section 8.1.  Until
the Administrative Agent shall give to U.S. Bank a Trustee Termination Notice,
U.S. Bank is hereby appointed as, and hereby accepts such appointment and agrees
to perform the duties and obligations of, Trustee pursuant to the terms hereof.

 

(b)                         Successor Trustee.  Upon the Trustee’s receipt of a
Trustee Termination Notice from the Administrative Agent of the designation of a
successor Trustee pursuant to the provisions of Section 8.5, the Trustee agrees
that it will terminate its activities as Trustee hereunder.

 

(c)                          Secured Party.  The Administrative Agent, the
Purchaser Agents and the Purchasers hereby appoint U.S. Bank, in its capacity as
Trustee hereunder, as their agent for the purposes of perfection of a security
interest in the Loans.  U.S. Bank, in its capacity as Trustee hereunder, hereby
accepts such appointment and agrees to perform the duties set forth in
Section 8.2(b).

 

Section 8.2.                                Duties of Trustee.

 

(a)                          Appointment.  The Borrower and the Administrative
Agent each hereby appoints U.S. Bank to act as Trustee, for the benefit of the
Secured Parties.  The Trustee hereby accepts such appointment and agrees to
perform the duties and obligations with respect thereto set forth herein.

 

(b)                         Duties.  On or before the initial Funding Date, and
until its removal pursuant to Section 8.5, the Trustee shall perform, on behalf
of the Secured Parties, the following duties and obligations:

 

(i)                                     The Trustee shall take and retain
custody of the Required Loan Documents delivered by the Borrower pursuant to
Section 3.2 hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties.  Within five Business
Days of its receipt of any Required Loan Documents, the Trustee shall review the
related Collateral and Required Loan Documents to confirm that (A) such Required
Loan Documents have been properly executed and have no missing or mutilated
pages, (B) UCC and other filings (required by the

 

124

--------------------------------------------------------------------------------


 

Required Loan Documents) have been made, (C) if listed on the Loan Checklist, an
Insurance Policy exists with respect to any real or personal property
constituting the Related Property, and (D) the related Outstanding Loan Balance,
Loan number and Obligor name with respect to such Loan is referenced on the
related Loan List and is not a duplicate Loan (such items (A) through (D)
collectively, the “Review Criteria”).  In order to facilitate the foregoing
review by the Trustee, in connection with each delivery of Required Loan
Documents hereunder to the Trustee, the Servicer shall provide to the Trustee an
electronic file (in EXCEL or a comparable format) that contains the related Loan
Checklist or that otherwise contains the Loan identification number and the name
of the Obligor with respect to each related Loan.  If, at the conclusion of such
review, the Trustee shall determine that (i) the Outstanding Loan Balances of
the Loans with respect to which it has received Required Loan Documents is less
than as set forth on the electronic file, the Trustee shall promptly notify the
Administrative Agent and the Servicer of such discrepancy, and (ii) any Review
Criteria is not satisfied, the Trustee shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Loans and the applicable Review Criteria that they fail to
satisfy.  The Servicer shall have five Business Days to correct any
non-compliance with any Review Criteria.  If after the conclusion of such time
period the Servicer has still not cured any non-compliance by a Loan with any
Review Criteria, the Trustee shall promptly notify the Borrower and the
Administrative Agent of such determination by providing a written report to such
persons identifying, with particularity, each Loan and each of the applicable
Review Criteria that such Loan fails to satisfy.  In addition, if requested in
writing by the Servicer and approved by the Administrative Agent within ten
Business Days of the Trustee’s delivery of such report, the Trustee shall return
any Loan which fails to satisfy a Review Criteria to the Borrower.  Other than
the foregoing, the Trustee shall not have any responsibility for reviewing any
Required Loan Documents.

 

(ii)                                  In taking and retaining custody of the
Required Loan Documents, the Trustee shall be deemed to be acting as the agent
of the Secured Parties; provided, however, that the Trustee makes no
representations as to the existence, perfection or priority of any Lien on the
Required Loan Documents or the instruments therein; and provided, further, that,
the Trustee’s duties shall be limited to those expressly contemplated herein.

 

(iii)                               All Required Loan Documents shall be kept in
fire resistant vaults, rooms or cabinets at the locations specified on
Schedule III attached hereto, or at such other office as shall be specified to
the Administrative Agent and the Servicer by the Trustee in a written notice
delivered at least 45 days prior to such change.  All Required Loan Documents
shall be placed together with an appropriate identifying label and maintained in
such a manner so as to permit retrieval and access.  All Required Loan Documents
shall be clearly segregated from any other documents or instruments maintained
by the Trustee.

 

125

--------------------------------------------------------------------------------


 

(iv)                              The Trustee shall make payments pursuant to
the terms of the Servicing Report in accordance with Section 2.9 and
Section 2.10 (the “Payment Duties”).

 

(v)                                 On each Reporting Date, the Trustee shall
provide a written report to the Administrative Agent and the Servicer (in a form
mutually agreeable to the Administrative Agent and the Trustee) identifying each
Loan for which it holds Required Loan Documents, the non-complying Loans and the
applicable Review Criteria that any non-complying Loan fails to satisfy.

 

(vi)                              The Trustee shall provide to the Servicer and
the Backup Servicer a copy of all written notices and communications identified
as being sent to it in connection with the Existing Loans and the Additional
Loans and the other Collateral held hereunder which it receives from the related
Obligor, participating bank and/or agent bank.  In no instance shall the Trustee
be under any duty or obligation to take any action on behalf of the Servicer in
respect of the exercise of any voting or consent rights, or similar actions,
unless it receives specific written instructions from the Servicer, prior to the
occurrence of a Termination Event or the Administrative Agent, after the
occurrence of a Termination Event, in which event the Trustee shall vote,
consent or take such other action in accordance with such instructions.

 

(vii)                           In performing its duties, the Trustee shall use
the same degree of care and attention as it employs with respect to similar
collateral that it holds as trustee or collateral custodian for others.

 

(c)                                  (i)                                    
Each of the Administrative Agent, each Purchaser Agent and each Secured Party
further authorizes the Trustee to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are expressly delegated to the Trustee by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto.  In furtherance, and
without limiting the generality of the foregoing, each Secured Party hereby
appoints the Trustee as its agent to execute and deliver all further instruments
and documents, and take all further action that the Trustee or the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution by the Trustee as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the Loans
now existing or hereafter arising, and such other instruments or notices, as may
be necessary or appropriate for the purposes stated hereinabove.  Nothing in
this Section 8.2(c) shall be deemed to relieve the Borrower of its obligation to
protect the interest of the Trustee (for the benefit of the Secured Parties) in
the Collateral, including to file financing and continuation statements in
respect of the Collateral in accordance with Section 5.1(e) and Section 5.1(n).

 

(ii)                                  The Administrative Agent may direct the
Trustee to take any such incidental action hereunder.  With respect to other
actions which are incidental to the actions specifically delegated to the
Trustee hereunder, the Trustee shall not be required to take any such

 

126

--------------------------------------------------------------------------------


 

incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided, however, that the Trustee
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Parties or otherwise if the taking of such
action, in the reasonable determination of the Trustee, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Trustee to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto).  In the event the Trustee requests the consent of the Administrative
Agent and the Trustee does not receive a consent (either positive or negative)
from the Administrative Agent with 10 Business Days of its receipt of such
request, then the Administrative Agent shall be deemed to have declined to
consent to the relevant action.

 

(iii)                               Except as expressly provided herein, the
Trustee shall not be under any duty or obligation to take any affirmative action
to exercise or enforce any power, right or remedy available to it under this
Agreement or any of the Required Loan Documents (i) unless and until (and to the
extent) expressly so directed by the Administrative Agent or (ii) prior to the
occurrence of the Termination Date pursuant to clause (d) of the definition of
“Termination Date” (and upon such occurrence, the Trustee shall act in
accordance with the written instructions of the Administrative Agent pursuant to
clause (i)).  The Trustee shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Trustee, or the Administrative Agent.  The Trustee shall not be
deemed to have notice or knowledge of any matter hereunder, including a
Termination Event, unless a Responsible Officer of the Trustee has knowledge of
such matter or written notice thereof is received by the Trustee.

 

Section 8.3.                                Merger or Consolidation.

 

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

 

Section 8.4.                                Trustee Compensation.

 

As compensation for its Trustee activities hereunder, the Trustee shall be
entitled to a Trustee Fee from the Servicer.  To the extent that such Trustee
Fee is not paid by the Servicer, the Trustee shall be entitled to receive the
unpaid balance of its Trustee Fee to the extent of funds available therefor
pursuant to the provision of Section 2.9(a)(2) or Section 2.10(a)(2), as
applicable.  The Trustee’s entitlement to receive the Trustee Fee shall cease on
the earlier to occur of:  (i) its removal as Trustee pursuant to Section 8.5 or
(ii) the termination of this Agreement.

 

127

--------------------------------------------------------------------------------


 

Section 8.5.                                Trustee Removal.

 

The Trustee may be removed, with or without cause, by the Administrative Agent
by notice given in writing to the Trustee (the “Trustee Termination Notice”);
provided, however, notwithstanding its receipt of a Trustee Termination Notice,
the Trustee shall continue to act in such capacity until a successor Trustee has
been appointed, has agreed to act as Trustee hereunder, and has received all
Required Loan Documents held by the previous Trustee.

 

Section 8.6.                                Limitation on Liability.

 

(a)                          The Trustee may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties.  The Trustee may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

 

(b)                         The Trustee may consult counsel satisfactory to it
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

 

(c)                          The Trustee shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its Payment Duties and in the case of its negligent
performance of its duties in taking and retaining custody of the Required Loan
Documents.

 

(d)                         The Trustee makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral.  The
Trustee shall not be obligated to take any legal action hereunder that might in
its judgment involve any expense or liability unless it has been furnished with
an indemnity reasonably satisfactory to it.

 

(e)                          The Trustee shall have no duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement and no covenants or obligations shall be implied in this
Agreement against the Trustee.

 

(f)                            The Trustee shall not be required to expend or
risk its own funds in the performance of its duties hereunder.

 

(g)                         It is expressly agreed and acknowledged that the
Trustee is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral.

 

(h)                         In case any reasonable question arises as to its
duties hereunder, the Trustee may, prior to the occurrence of a Termination
Event or the Termination Date, request

 

128

--------------------------------------------------------------------------------


 

instructions from the Servicer and may, after the occurrence of a Termination
Event or the Termination Date, request instructions from the Administrative
Agent, and shall be entitled at all times to refrain from taking any action
unless it has received instructions from the Servicer or the Administrative
Agent, as applicable.  The Trustee shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Administrative Agent.  In no event shall the Trustee be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

Section 8.7.                                The Trustee Not to Resign.

 

The Trustee shall not resign from the obligations and duties hereby imposed on
it except upon the Trustee’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Trustee could take to make the performance of
its duties hereunder permissible under Applicable Law.  Any such determination
permitting the resignation of the Trustee shall be evidenced as to clause (i)
above by an Opinion of Counsel to such effect delivered to the Administrative
Agent and each Purchaser Agent.  No such resignation shall become effective
until a successor Trustee shall have assumed the responsibilities and
obligations of the Trustee hereunder.

 

Section 8.8.                                Release of Documents.

 

(a)                          Release for Servicing.  From time to time and as
appropriate for the enforcement or servicing of any of the Collateral, the
Trustee is hereby authorized (unless and until such authorization is revoked by
the Administrative Agent), upon written receipt from the Servicer of a request
for release of documents and receipt in the form annexed hereto as Exhibit H, to
release to the Servicer within 2 Business Days of receipt of such request, the
related Required Loan Documents or the documents set forth in such request and
receipt to the Servicer.  All documents so released to the Servicer shall be
held by the Servicer in trust for the benefit of the Administrative Agent in
accordance with the terms of this Agreement.  The Servicer shall return to the
Trustee the Required Loan Documents or other such documents (i) promptly upon
the request of the Administrative Agent, or (ii) when the Servicer’s need
therefor in connection with such foreclosure or servicing no longer exists,
unless the Loan shall be liquidated, in which case, upon receipt of an
additional request for release of documents and receipt certifying such
liquidation from the Servicer to the Trustee in the form annexed hereto as
Exhibit H, the Servicer’s request and receipt submitted pursuant to the first
sentence of this subsection shall be released by the Trustee to the Servicer.

 

(b)                         Limitation on Release.  The foregoing provision with
respect to the release to the Servicer of the Required Loan Documents and
documents by the Trustee upon request by the Servicer shall be operative only to
the extent that at any time the Trustee shall not have released to the Servicer
active Required Loan Documents (including those requested) pertaining to more
than 10 Loans at the time being serviced by the Servicer under this Agreement. 
Promptly after delivery to the Trustee of any request for release of documents,
the Servicer shall provide notice of the same to the Administrative Agent.  Any
additional Required Loan Documents or documents requested to be released by the
Servicer may be released only upon written

 

129

--------------------------------------------------------------------------------


 

authorization of the Administrative Agent.  The limitations of this paragraph
shall not apply to the release of Required Loan Documents to the Servicer
pursuant to the immediately succeeding subsection.

 

(c)                          Release for Payment.  Upon receipt by the Trustee
of the Servicer’s request for release of documents and receipt in the form
annexed hereto as Exhibit H (which certification shall include a statement to
the effect that all amounts received in connection with such payment or
repurchase have been credited to the Collection Account as provided in this
Agreement), the Trustee shall promptly release the related Required Loan
Documents to the Servicer.

 

Section 8.9.                                Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Trustee return
each Required Loan Document (a) delivered to the Trustee in error, (b) for which
a Substitute Loan has been substituted in accordance with Section 2.18, (c) as
to which the lien on the Related Property has been so released pursuant to
Section 9.2, (d) that has been repurchased or sold by the Borrower pursuant to
Section 2.18, (e) that has been the subject of an Optional Sale pursuant to
Section 2.19, (f) that has been the subject of a RIC/BDC Sale pursuant to
Section 2.20, or (g) that is required to be redelivered to the Borrower in
connection with the termination of this Agreement, in each case by submitting to
the Trustee and the Administrative Agent a written request in the form of
Exhibit H hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release).  The Trustee shall upon its
receipt of each such request for return executed by the Borrower and the
Administrative Agent promptly, but in any event within five Business Days,
return the Required Loan Documents so requested to the Borrower.

 

Section 8.10.                         Access to Certain Documentation and
Information Regarding the Collateral; Audits of Servicer.

 

The Trustee shall provide to the Administrative Agent and each Purchaser Agent
access to the Required Loan Documents and all other documentation regarding the
Collateral including in such cases where the Administrative Agent and each
Purchaser Agent is required in connection with the enforcement of the rights or
interests of the Secured Parties, or by applicable statutes or regulations, to
review such documentation, such access being afforded without charge but only
(i) upon two Business Days prior written request, (ii) during normal business
hours and (iii) subject to the Servicer’s and the Trustee’s normal security and
confidentiality procedures.  Prior to the Closing Date and periodically
thereafter at the discretion of the Administrative Agent and each Purchaser
Agent, the Administrative Agent and each Purchaser Agent may review the
Servicer’s collection and administration of the Collateral in order to assess
compliance by the Servicer with the Credit Policy and the Servicing Standard, as
well as with this Agreement and may conduct an audit of the Collateral, and
Required Loan Documents in conjunction with such a review.  Such review shall be
reasonable in scope and shall be completed in a reasonable period of time. 
Without limiting the foregoing provisions of this Section 8.10, from time to
time on request of the Administrative Agent, the Trustee shall permit certified
public accountants or

 

130

--------------------------------------------------------------------------------


 

other auditors acceptable to the Administrative Agent to conduct, at the
Servicer’s expense, a review of the Required Loan Documents and all other
documentation regarding the Collateral.

 

ARTICLE IX

SECURITY INTEREST

 

Section 9.1.                                Grant of Securit
[a04-13023_1ex10d2.htm#ReleaseOfLien]y Interest.

 

The parties to this Agreement intend that the conveyance of the Collateral by
the Borrower to the applicable Purchasers be treated as sales for all purposes
other than financial accounting purposes.  If, despite such intention, a
determination is made that such transactions not be treated as sales, then the
parties hereto intend that this Agreement constitute a security agreement and
the transactions effected hereby constitute secured loans by the applicable
Purchasers to the Borrower under Applicable Law.  In addition to, and not in
limitation of, any ownership interest now or hereafter acquired by any
Purchasers, the Borrower hereby transfers, conveys, assigns and grants as of the
Closing Date to the Trustee, for the benefit of the Secured Parties, a lien and
continuing security interest in all of the Borrower’s right, title and interest
in, to and under (but none of the obligations under) all Collateral (including
any Hedging Agreements), whether now existing or hereafter arising or acquired
by the Borrower, and wherever the same may be located, to secure the prompt,
complete and indefeasible payment and performance in full when due, whether by
lapse of time, acceleration or otherwise, of the Aggregate Unpaids of the
Borrower arising in connection with this Agreement and each other Transaction
Document, whether now or hereafter existing, due or to become due, direct or
indirect, or absolute or contingent, including, without limitation, all
Aggregate Unpaids.  The assignment under this Section 9.1 does not constitute
and is not intended to result in a creation or an assumption by the Trustee, the
Administrative Agent, the Purchaser Agents, any Hedge Counterparty, the
Liquidity Banks or any of the Secured Parties of any obligation of the Borrower
or any other Person in connection with any or all of the Collateral or under any
agreement or instrument relating thereto.  Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by the Trustee, for the benefit of the Secured Parties, of any of
its rights in the Collateral shall not release the Borrower from any of its
duties or obligations under the Collateral, and (c) none of the Administrative
Agent, the Trustee, the Purchaser Agents, any Hedge Counterparty, the Liquidity
Banks or any Secured Party shall have any obligations or liability under the
Collateral by reason of this Agreement, nor shall the Administrative Agent, the
Trustee, the Purchaser Agents, any Hedge Counterparty, the Liquidity Banks or
any Secured Party be obligated to perform any of the obligations or duties of
the Borrower thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

 

Section 9.2.                                Release of Lien on Collateral.

 

At the same time as (i) any Collateral expires by its terms and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account, (ii) any Loan becomes a Prepaid Loan and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account, (iii) such Loan is repurchased,

 

131

--------------------------------------------------------------------------------


 

replaced or sold in accordance with Section 2.18, (iv) such Loan has been the
subject of an Optional Sale pursuant to Section 2.19, (v) such Loan has been the
subject of a RIC/BDC Sale pursuant to Section 2.20, or (vi) this Agreement
terminates in accordance with Section 13.6, the Trustee will, to the extent
requested by the Servicer, release its interest in such Collateral.  In
connection with any sale of such Related Property, the Trustee will, after the
deposit by the Servicer of the Proceeds of such sale into the Collection
Account, at the sole expense of the Servicer, execute and deliver to the
Servicer any assignments, bills of sale, termination statements and any other
releases and instruments as the Servicer may reasonably request in order to
effect the release and transfer of such Related Property; provided that the
Trustee will make no representation or warranty, express or implied, with
respect to any such Related Property in connection with such sale or transfer
and assignment.  Nothing in this Section 9.2 shall diminish the Servicer’s
obligations pursuant to Section 6.6 with respect to the Proceeds of any such
sale.

 

Section 9.3.                                Further Assurances.

 

The provisions of Section 13.12 shall apply to the security interest granted
under Section 9.1 as well as to the Advances hereunder.

 

Section 9.4.                                Remedies.

 

Subject to the provisions of Section 10.2, upon the occurrence of a Termination
Event, the Trustee and the Secured Parties shall have, with respect to the
Collateral granted pursuant to Section 9.1, and in addition to all other rights
and remedies available to the Trustee and the Secured Parties under this
Agreement or other Applicable Law, all rights and remedies of a secured party
upon default under the UCC, subject to the provisions of Section 10.2(c).

 

Section 9.5.                                Waiver of Certain Laws.

 

Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
or any part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Borrower
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral marshaled upon any such sale, and agrees that
the Trustee, or the Administrative Agent on its behalf, or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral as an entirety or in such parcels as the Trustee or such
court may determine.

 

Section 9.6.                                Power of Attorney.

 

Each of the Borrower and the Servicer hereby irrevocably appoints each of the
Trustee and the Administrative Agent its true and lawful attorney (with full
power of substitution) in its name, place and stead and at is expense, in
connection with the enforcement of the rights and

 

132

--------------------------------------------------------------------------------


 

remedies provided for in this Agreement, including without limitation the
following powers:  (a) to give any necessary receipts or acquittance for amounts
collected or received hereunder, (b) to make all necessary transfers of the
Collateral in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower and the Servicer hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (d) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document or Hedging Agreement. 
Nevertheless, if so requested by the Trustee, the Administrative Agent or a
Purchaser Agent, the Borrower shall ratify and confirm any such sale or other
disposition by executing and delivering to the Trustee, the Administrative Agent
or such purchaser all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.

 

ARTICLE X

TERMINATION EVENTS

 

Section 10.1.                         Termination Events.

 

The following events shall be Termination Events (“Termination Events”)
hereunder:

 

(a)                          the Borrower or the Originator defaults in making
any payment required to be made under one or more agreements for borrowed money
to which it is a party in an aggregate principal amount in excess of $5,000,000
and such failure continues unremedied for two Business Days and such default is
not cured within the applicable cure period, if any, provided for under such
agreement; or

 

(b)                         any failure on the part of the Borrower or the
Originator duly to observe or perform in any material respect any other
covenants or agreements of the Borrower or the Originator set forth in this
Agreement or the other Transaction Documents to which the Borrower or the
Originator is a party and the same continues unremedied for a period of 30 days
(if such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Borrower or the Originator by the Administrative Agent
and (ii) the date on which the Borrower or the Originator acquires knowledge
thereof; or

 

(c)                          the occurrence of an Insolvency Event relating to
the Originator or the Borrower; or

 

(d)                         the occurrence of a Servicer Default (subject to the
applicable cure periods set forth in the definition of “Servicer Default”); or

 

(e)                          (1)  the rendering of one or more final judgments,
decrees or orders by a court or arbitrator of competent jurisdiction for the
payment of money in excess individually or in the aggregate of $7,500,000,
against the Originator, or $1,000,000, against the Borrower, and the Originator
or the Borrower, as applicable, shall not have either (i) discharged or provided
for the discharge of any such judgment, decree or order in accordance with its
terms or (ii)

 

133

--------------------------------------------------------------------------------


 

perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
Originator or the Borrower shall have made payments of amounts in excess of
$7,500,000 or $500,000, respectively, in the settlement of any litigation, claim
or dispute (excluding payments made from insurance proceeds); or

 

(f)                            the Borrower shall cease to be an Affiliate of
the Originator or shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect thereto; or

 

(g)                         (1)                                  any Transaction
Document, or any lien or security interest granted thereunder, shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of the Borrower the Originator, or the Servicer,

 

(2)                                  the Borrower, the Originator, the Servicer
or any other party shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document or any lien or security interest thereunder, or

 

(3)                                  any security interest securing any
obligation under any Transaction Document shall, in whole or in part, cease to
be a first priority perfected security interest except as otherwise expressly
permitted to be released in accordance with the applicable Transaction Document;
or

 

(h)                         any portion of the Advances Outstanding shall be
funded by a Liquidity Bank solely due to a default by the Borrower, the Servicer
or the Originator under the Transaction Documents or the creditworthiness of the
Collateral; or

 

(i)                             either (1) the Advances Outstanding on any day
exceeds the lesser of the Facility Amount and the Maximum Availability and the
same continues unremedied for three Business Days or (2) the Pre-Funded Advances
on any day exceeds the Pre-Funded Availability and the same continues unremedied
for three Business Days; provided, however, that, during the period of time that
such event remains unremedied, no additional Advances will be made under this
Agreement and any payments required to be made by the Servicer on a Payment Date
shall be made under Section 2.10; or

 

(j)                             the Borrower or its Affiliates shall fail to
consummate a Term Securitization involving the Collateral within 12 months after
the Closing Date and every 12 months thereafter other than due to a failure of
the Administrative Agent or its Affiliates; or

 

(k)                          as of any Determination Date, the Pool Yield does
not equal or exceed the Minimum Pool Yield; or

 

(l)                             as of any Determination Date, the Average Pool
Delinquency Ratio exceeds 5.0%; or

 

(m)                       as of any Determination Date, the Pool Charged-Off
Ratio exceeds 2.5%; or

 

134

--------------------------------------------------------------------------------


 

(n)                         on any date of determination, the aggregate Hedge
Notional Amount in effect for that day under all Hedge Transactions is less than
the Hedge Amount on that day, and the same continues unremedied for a period of
the later of 15 calendar days or the next succeeding Reporting Date; or

 

(o)                         failure on the part of the Borrower or the
Originator to make any payment or deposit (including, without limitation, with
respect to bifurcation and remittance of Collections or any other payment or
deposit required to be made by the terms of the Transaction Documents,
including, without limitation, to any Secured Party, Affected Party or
Indemnified Party) required by the terms of any Transaction Document on the day
such payment or deposit is required to be made and the same continues unremedied
for two Business Days; or

 

(p)                         the Borrower shall become required to register as an
“investment company” within the meaning of the 1940 Act or the arrangements
contemplated by the Transaction Documents shall require registration as an
“investment company” within the meaning of the 1940 Act; or

 

(q)                         the Internal Revenue Service shall file notice of a
lien pursuant to Section 6323 of the Code with regard to any assets of the
Borrower or the Originator and such lien shall not have been released within
five Business Days, or the Pension Benefit Guaranty Corporation shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of the Borrower or the Originator and such lien shall not have been
released within five Business Days; or

 

(r)                            any Change of Control shall occur; or

 

(s)                          any representation, warranty or certification made
by the Borrower or the Originator in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect when made, which has a Material Adverse Effect on the Secured
Parties and which continues to be unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Borrower or the
Originator by the Administrative Agent and (ii) the date on which a Responsible
Officer of the Borrower or the Originator acquires knowledge thereof.

 

Section 10.2.                         Remedies.

 

(a)                          Upon the occurrence of a Termination Event, the
Administrative Agent shall, at the request of, or may, with the consent of the
Required Purchasers, by notice to the Borrower, declare the Termination Date to
have occurred, the VFCs to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) and the Amortization Period to have commenced; provided,
however, in the case of any event described in Section 10.1(c) or 10.1(d) (in
the case of Section 10.1(d) due to the occurrence of an event described in
Section 6.15(d)), the VFCs shall be immediately due and payable in full (without
presentment, demand, notice of any kind, all of which are hereby expressly,
waived by the Borrower) and the Termination Date shall be deemed to have
occurred automatically upon the occurrence of any such event.

 

135

--------------------------------------------------------------------------------


 

(b)                         Upon the occurrence of any Termination Event
described in Section 10.1, no Advances will thereafter be made.  After the
declaration or occurrence of the Termination Date in accordance with
Section 10.2(a), the Amortization Period shall commence and the Trustee shall,
on each Payment Date thereafter, make payments in accordance with the provisions
of Section 2.10 and the Trustee and the Secured Parties shall have, in addition
to all of the rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the UCC of each applicable jurisdiction and
other Applicable Law, which rights shall be cumulative.

 

(c)                          At any time on and after the Termination Date, the
Borrower and the Servicer hereby agree that they will, at the Servicer’s expense
and upon request of the Trustee, or the Administrative Agent on its behalf,
forthwith, (i) assemble all or any part of the Collateral as directed by the
Trustee, or the Administrative Agent on its behalf, and make the same available
to the Trustee, or the Administrative Agent on its behalf, at a place to be
designated by the Trustee, or the Administrative Agent on its behalf, and (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at a public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable.  The Borrower agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Borrower of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.  The Trustee shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Trustee, if so requested by the Administrative Agent, shall
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  All cash Proceeds received by
the Trustee in respect of any sale of, collection from, or other realization
upon, all or any part of the Collateral (after payment of any amounts incurred
by the Trustee or any of the Secured Parties in connection with such sale) shall
be deposited into the Collection Account and to be applied against all or any
part of the Aggregate Unpaids pursuant to Section 2.10 or otherwise in such
order as the Trustee shall elect in its discretion.

 

(d)                         If the Trustee, or the Administrative Agent on its
behalf, proposes to sell the Collateral or any part thereof in one or more
parcels at a public or private sale, the Borrower shall have the right of first
refusal to repurchase the Collateral, in whole but not in part, prior to such
sale at a price not less than the Aggregate Unpaids as of the date of such
proposed repurchase.

 

ARTICLE XI

INDEMNIFICATION

 

Section 11.1.                         Indemnities by the Borrower.

 

(a)                          Without limiting any other rights that any such
Person may have hereunder or under Applicable Law, the Borrower hereby agrees to
indemnify the Administrative Agent, the Trustee, the Purchaser Agents, the
Backup Servicer, the Secured Parties, the Affected Parties and each of their
respective assigns and officers, directors, employees and agents thereof

 

136

--------------------------------------------------------------------------------


 

(collectively, the “Indemnified Parties”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party arising out of or as a result of this
Agreement or the ownership of an interest in the Collateral or in respect of any
Loan included in the Collateral, excluding, however, Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification; provided, however, that nothing
contained in this sentence shall limit the liability of the Borrower or limit
the recourse of the Secured Parties to the Borrower for amounts otherwise
specifically provided to be paid by the Borrower under the terms of this
Agreement.  If the Borrower has made any indemnity payment pursuant to this
Section 11.1 and such payment fully indemnified the recipient thereof and the
recipient thereafter collects any payments from others in respect of such
Indemnified Amounts then, the recipient shall repay to the Borrower an amount
equal to the amount it has collected from others in respect of such indemnified
amounts.  Without limiting the foregoing, the Borrower shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

 

(i)                                     any representation or warranty made or
deemed made by the Borrower, the Servicer (if the Originator or one of its
Affiliates is the Servicer) or any of their respective officers under or in
connection with this Agreement or any other Transaction Document, which shall
have been false or incorrect in any material respect when made or deemed made or
delivered;

 

(ii)                                  the failure by the Borrower or the
Servicer (if the Originator or one of its Affiliates is the Servicer) to comply
with any term, provision or covenant contained in this Agreement or any
agreement executed in connection with this Agreement, or with any Applicable
Law, with respect to any Collateral or the nonconformity of any Collateral with
any such Applicable Law;

 

(iii)                               the failure to vest and maintain vested in
the Trustee, for the benefit of the Secured Parties, an undivided ownership
interest in the Collateral, together with all Collections, free and clear of any
Lien (other than Permitted Liens) whether existing at the time of any Advance o
at any time thereafter;

 

(iv)                              the failure to maintain, as of the close of
business on each Business Day prior to the Termination Date, (x) an amount of
Advances Outstanding that is less than or equal to the lesser of the Facility
Amount and the Maximum Availability on such Business Day, or (y) an aggregate
principal amount of Pre-Funded Advances that is less than or equal to the
Pre-Funded Availability on such Business Day.

 

(v)                                 the failure to file, or any delay in filing,
financing statements, continuation statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Law
with respect to any Collateral, whether at the time of any Advance or at any
subsequent time;

 

137

--------------------------------------------------------------------------------


 

(vi)                              any dispute, claim, offset or defense (other
than the discharge in bankruptcy of the Obligor) of the Obligor to the payment
with respect to any Collateral (including, without limitation, a defense based
on the Collateral not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Collateral or the furnishing or failure to furnish such merchandise or services;

 

(vii)                           any failure of the Borrower or the Servicer (if
the Originator or one of its Affiliates is the Servicer) to perform its duties
or obligations in accordance with the provisions of this Agreement or any of the
other Transaction Documents to which it is a party or any failure by the
Originator, the Borrower or any Affiliate thereof to perform its respective
duties under any Collateral;

 

(viii)                        the failure of any Concentration Account Bank to
remit any amounts held in a Concentration Account pursuant to the instructions
of the Servicer or the Administrative Agent (to the extent such Person is
entitled to give such instructions in accordance with the terms hereof and of
the Intercreditor Agreement) whether by reason of the exercise of set-off rights
or otherwise;

 

(ix)                                any inability to obtain any judgment in, or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Borrower or the Originator to
qualify to do business or file any notice or business activity report or any
similar report;

 

(x)                                   any action taken by the Borrower or the
Originator (in its capacity as Servicer) in the enforcement or collection of any
Collateral;

 

(xi)                                any products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with the Related Property or
services that are the subject of any Collateral;

 

(xii)                             any claim, suit or action of any kind arising
out of or in connection with Environmental Laws including any vicarious
liability;

 

(xiii)                          the failure by Borrower to pay when due any
Taxes for which the Borrower is liable, including without limitation, sales,
excise or personal property taxes payable in connection with the Collateral;

 

(xiv)                         any repayment by the Administrative Agent, the
Purchaser Agents or a Secured Party of any amount previously distributed in
reduction of Advances Outstanding or payment of Interest or any other amount due
hereunder or under any Hedging Agreement, in each case which amount the
Administrative Agent, the Purchaser Agents or a Secured Party believes in good
faith is required to be repaid;

 

(xv)                            except with respect to funds held in the
Concentration Account, the commingling of Collections on the Collateral at any
time with other funds;

 

138

--------------------------------------------------------------------------------


 

(xvi)                         any investigation, litigation or proceeding
related to this Agreement or the use of proceeds of Advances or the security
interest in the Collateral;

 

(xvii)                      any failure by the Borrower to give reasonably
equivalent value to the Originator in consideration for the transfer by the
Originator to the Borrower of any item of Collateral or any attempt by any
Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code;

 

(xviii)                   the use of the proceeds of any Advance in a manner
other than as provided in this Agreement and the Sale Agreement;

 

(xix)                           the failure of the Borrower, the Originator or
any of their respective agents or representatives to remit to the Servicer or
the Administrative Agent or the Purchaser Agents, Collections on the Collateral
remitted to the Borrower, the Originator, the Servicer or any such agent or
representative; as provided in this Agreement; or

 

(xx)                              the failure by the Borrower to comply with any
of the covenants relating to the Hedging Agreement in accordance with the
Transaction Documents.

 

(b)                         Any amounts subject to the indemnification
provisions of this Section 11.1 shall be paid by the Borrower to the Indemnified
Party within five Business Days following such Person’s demand therefor.

 

(c)                          If for any reason the indemnification provided
above in this Section 11.1 is unavailable to the Indemnified Party or is
insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Borrower or the Servicer, as the case
may be, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages or liabilities in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)                         The obligations of the Borrower under this
Section 11.1 shall survive the resignation or removal of the Administrative
Agent, the Purchaser Agents, the Servicer, the Backup Servicer or the Trustee
and the termination of this Agreement.

 

Section 11.2.                         Indemnities by the Servicer.

 

(a)                          Without limiting any other rights that any such
Person may have hereunder or under Applicable Law, the Servicer hereby agrees to
indemnify each Indemnified Party, forthwith on demand, from and against any and
all Indemnified Amounts awarded against or incurred by any such Indemnified
Party by reason of any acts, omissions or alleged acts or omissions of the
Servicer, including, but not limited to (i) any representation or warranty made
by the Servicer under or in connection with any Transaction Document, any
Servicing Report, Servicer’s Certificate or any other information or report
delivered by or on behalf of the Servicer pursuant hereto, which shall have been
false, incorrect or misleading in any material

 

139

--------------------------------------------------------------------------------


 

respect when made or deemed made, (ii) the failure by the Servicer to comply
with any Applicable Law, (iii) the failure of the Servicer to comply with its
duties or obligations in accordance with the Agreement, (iv) the failure by the
Servicer to comply with any of the covenants relating to the Hedging Agreement
in accordance with the Transaction Documents, or (v) any litigation, proceedings
or investigation against the Servicer.  The provisions of this indemnity shall
run directly to and be enforceable by an injured party subject to the
limitations hereof.

 

(b)                         Any amounts subject to the indemnification
provisions of this Section 11.2 shall be paid by the Servicer to the Indemnified
Party within five Business Days following such Person’s demand therefor.

 

(c)                          The Servicer shall have no liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Loans.

 

(d)                         The obligations of the Servicer under this
Section 11.2 shall survive the resignation or removal of the Administrative
Agent, the Purchaser Agents, the Backup Servicer or the Trustee and the
termination of this Agreement.

 

(e)                          Any indemnification pursuant to this Section 11.2
shall not be payable from the Collateral.

 

Section 11.3.                         After-Tax Basis.

 

Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.

 

ARTICLE XII

THE ADMINISTRATIVE AGENT AND PURCHASER AGENTS

 

Section 12.1.                         The Administrative Agent.

 

(a)                          Appointment.  Each Purchaser Agent and each Secured
Party hereby appoints and authorizes the Administrative Agent as its agent
hereunder and hereby further authorizes the Administrative Agent to appoint
additional agents to act on its behalf and for the benefit of each of the
Purchaser Agents and each Secured Party.  Each Purchaser Agent and each Secured
Party further authorizes the Administrative Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto.  With respect to other actions which are incidental to the actions
specifically delegated to the Administrative Agent hereunder, the Administrative
Agent shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting)

 

140

--------------------------------------------------------------------------------


 

upon the direction of the Purchaser Agents; provided, however, that the
Administrative Agent shall not be required to take any action hereunder if the
taking of such action, in the reasonable determination of the Administrative
Agent, shall be in violation of any Applicable Law or contrary to any provision
of this Agreement or shall expose the Administrative Agent to liability
hereunder or otherwise.  In the event the Administrative Agent requests the
consent of a Purchaser Agent or a Purchaser pursuant to the foregoing provisions
and the Administrative Agent does not receive a consent (either positive or
negative) from such Person within ten Business Days of such Person’s receipt of
such request, then such Purchaser Agent or Purchaser shall be deemed to have
declined to consent to the relevant action.

 

(b)                         Standard of Care.  The Administrative Agent shall
exercise such rights and powers vested in it by this Agreement and the other
Transaction Documents, and use the same degree of care and skill in their
exercise as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs.

 

(c)                          Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement or any of the
other Transaction Documents, except for its or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Administrative Agent: 
(i) may consult with legal counsel (including counsel for the Borrower or the
Originator), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (ii)
makes no warranty or representation and shall not be responsible for any
statements, warranties or representations made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any of the other Transaction Documents on the part of the Borrower,
the Originator, or the Servicer or to inspect the property (including the books
and records) of the Borrower, the Originator, or the Servicer; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

 

(d)                         Credit Decision with Respect to the Administrative
Agent.  Each Purchaser Agent and Secured Party acknowledges that it has,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent’s Affiliates, and based upon such documents and information
as it has deemed appropriate, made its own evaluation and decision to enter into
this Agreement and the other Transaction Documents to which it is a party.  Each
Purchaser Agent and Secured Party also acknowledges that it will, independently
and without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.

 

141

--------------------------------------------------------------------------------


 

(e)                          Indemnification of the Administrative Agent.  Each
Purchaser Agent agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or the Servicer), ratably in accordance the Pro Rata
Share of its related Purchaser from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Administrative Agent hereunder
or thereunder; provided that the Purchaser Agents shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Purchaser Agent agrees to reimburse the
Administrative Agent, ratably in accordance with the Pro Rata Share of its
related Purchaser promptly upon demand for any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Purchaser Agents, or the Purchasers hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or the Servicer.

 

(f)                            Successor Administrative Agent.  The
Administrative Agent may resign at any time, effective upon the appointment and
acceptance of a successor Administrative Agent as provided below, by giving at
least five days’ written notice thereof to each Purchaser Agent and the Borrower
and may be removed at any time with cause by the Purchaser Agents acting
jointly.  Upon any such resignation or removal, the Purchaser Agents acting
jointly shall appoint a successor Administrative Agent.  Each Purchaser Agent
agrees that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Administrative Agent.  If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the removal of the retiring Administrative Agent, then
the retiring Trustee may, on behalf of the Secured Parties, appoint a successor
Administrative Agent which successor Administrative Agent shall be either (i) a
commercial bank organized under the laws of the United States or of any state
thereof and have a combined capital and surplus of at least $50,000,000 or (ii)
an Affiliate of such a bank.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

(g)                         Payments by the Administrative Agent.  Unless
specifically allocated to a specific Purchaser Agent pursuant to the terms of
this Agreement, all amounts received by the Administrative Agent on behalf of
the Purchaser Agents shall be paid by the Administrative Agent to the Purchaser
Agents in accordance with their related Purchaser’s respective Pro Rata

 

142

--------------------------------------------------------------------------------


 

Shares in the applicable Advances Outstanding, or if there are no Advances
Outstanding in accordance with their related Purchaser’s most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 12:00 noon on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Purchaser Agent on such Business Day, but, in any event, shall pay such
amounts to such Purchaser Agent not later than the following Business Day.

 

Section 12.2.                         Additional Agent.

 

(a)                          Authorization and Action. Each Purchaser,
respectively, hereby designates and appoints its applicable Purchaser Agent to
act as its agent hereunder and under each other Transaction Document, and
authorizes such Purchaser Agent to take such actions as agent on its behalf and
to exercise such powers as are delegated to such Purchaser Agent by the terms of
this Agreement and the other Transaction Documents, together with such powers as
are reasonably incidental thereto.  No Purchaser Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with its related Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Purchaser Agent shall be read into this
Agreement or any other Transaction Document or otherwise exist for such
Purchaser Agent.  In performing its functions and duties hereunder and under the
other Transaction Documents, each Purchaser Agent shall act solely as agent for
its related Purchaser and does not assume nor shall be deemed to have assumed
any obligation or relationship of trust or agency with or for the Borrower or
the Servicer or any of the Borrower’s or the Servicer’s successors or assigns. 
No Purchaser Agent shall be required to take any action that exposes such
Purchaser Agent to personal liability or that is contrary to this Agreement, any
other Transaction Document or Applicable Law.  The appointment and authority of
each Purchaser Agent hereunder shall terminate upon the indefeasible payment in
full of all Aggregate Unpaids.

 

(b)                         Delegation of Duties.  Each Purchaser Agent may
execute any of its duties under this Agreement and each other Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  No
Purchaser Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

 

(c)                          Exculpatory Provisions.  Neither any Purchaser
Agent nor any of its directors, officers, agents or employees shall be (i)
liable for any action lawfully taken or omitted to be taken by it or them under
or in connection with this Agreement or any other Transaction Document (except
for its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to its related Purchaser for any recitals,
statements, representations or warranties made by the Borrower or the Servicer
contained in Article IV, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement or any other Transaction Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
the Borrower or the Servicer to perform its obligations hereunder or thereunder,
or for the satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of

 

143

--------------------------------------------------------------------------------


 

any collateral pledged in connection herewith.  No Purchaser Agent shall be
under any obligation to its related Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Borrower or the Servicer.  No
Purchaser Agent shall be deemed to have knowledge of any Termination Event or
Unmatured Termination Event unless such Purchaser Agent has received notice from
the Borrower or its related Purchaser.

 

(d)                         Reliance by Purchaser Agent.  Each Purchaser Agent
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower), independent accountants and other experts selected by such
Purchaser Agent.  Each Purchaser Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
its related Purchaser as it deems appropriate and it shall first be indemnified
to its satisfaction by its related Purchaser; provided that, unless and until
such Purchaser Agent shall have received such advice, such Purchaser Agent may
take or refrain from taking any action, as the Purchaser Agent shall deem
advisable and in the best interests of its related Purchaser.  Each Purchaser
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of its related Purchaser, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
its related Purchaser.

 

(e)                          Non-Reliance on Purchaser Agent.  Each Purchaser
expressly acknowledges that neither its related Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by such Purchaser Agent
hereafter taken, including, without limitation, any review of the affairs of the
Borrower or the Servicer, shall be deemed to constitute any representation or
warranty by such Purchaser Agent.  Each Purchaser represents and warrants to its
related Agent that it has and will, independently and without reliance upon its
related Purchaser Agent, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

 

(f)                            Purchaser Agents are in their Respective
Individual Capacities.  Each Purchaser Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower or any Affiliate of the Borrower as though such Purchaser Agent were
not a Purchaser Agent hereunder.  With respect to Advances pursuant to this
Agreement, each Purchaser Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not a Purchaser Agent, and the terms “Purchaser,” and
“Purchasers,” shall include the Purchaser Agent in its individual capacity.

 

(g)                         Successor Purchaser Agent.  Each Purchaser Agent
may, upon five days’ notice to the Borrower and its related Purchaser, and such
Purchaser Agent will, upon the direction of

 

144

--------------------------------------------------------------------------------


 

its related Purchaser resign as the Purchaser Agent for such Purchaser.  If any
Purchaser Agent shall resign, then its related Purchaser during such five day
period shall appoint a successor agent.  If for any reason no successor agent is
appointed by such Purchaser during such five day period, then effective upon the
termination of such five day period, and the Borrower shall make all payments in
respect of the Aggregate Unpaids due to such Purchaser directly to such
Purchaser, and for all purposes shall deal directly with such Purchaser.  After
any retiring Purchaser Agent’s resignation hereunder as a Purchaser Agent, the
provisions of Articles XI and XII shall inure to its benefit with respect to any
actions taken or omitted to be taken by it while it was an Additional Agent
under this Agreement.

 

ARTICLE XIII

MISCELLANEOUS

 

Section 13.1.                         Amendments and Waivers.

 

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Trustee and
each Purchaser and its related Purchaser Agent; provided that, (i) any amendment
of the Agreement that is solely for the purpose of adding a Purchaser may be
effected with the written consent of the Administrative Agent; and (ii) no such
amendment, waiver or modification adversely affecting the rights or obligations
of any Hedge Counterparty, the Backup Servicer or the Trustee shall be effective
without the written agreement of such Person.

 

Section 13.2.                         Notices, Etc.

 

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto (provided, however, that, for avoidance of doubt, Lord
Securities Corp. shall not receive notices, reports and other communications
provided pursuant to Article II, and Section 6.10, Section 6.11 and Section 6.12
hereof).  All such notices and communications shall be effective, upon receipt,
or in the case of (a) notice by mail, five days after being deposited in the
United States mail, first class postage prepaid, (b) notice by e-mail, when
verbal or electronic communication of receipt is obtained, or (c) notice by
facsimile copy, when verbal communication of receipt is obtained.

 

Section 13.3.                         Ratable Payments.

 

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Secured Party
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Aggregate Unpaids held by the other Secured Parties so that after
such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids;

 

145

--------------------------------------------------------------------------------


 

provided, however, that, if all or any portion of such excess amount is
thereafter recovered from such Secured Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

Section 13.4.                         No Waiver; Remedies.

 

No failure on the part of the Administrative Agent, the Trustee, the Purchaser
Agents, the Backup Servicer or a Secured Party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right.  The
rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.

 

Section 13.5.                         Binding Effect; Benefit of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Servicer, the Administrative Agent, the Purchaser Agents, the Backup
Servicer, the Trustee, the Secured Parties and their respective successors and
permitted assigns.  Each Hedge Counterparty, each Affected Party and each
Indemnified Party shall be an express third party beneficiary of this Agreement.

 

Section 13.6.                         Term of this Agreement.

 

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles VI, VII and VIII,
create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Borrower pursuant to Articles III and IV the indemnification and payment
provisions of Article XI and the provisions of Section 13.9, Section 13.10 and
Section 13.11, shall be continuing and shall survive any termination of this
Agreement.

 

Section 13.7.                         Governing Law; Consent to Jurisdiction;
Waiver of Objection to Venue.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

146

--------------------------------------------------------------------------------


 

Section 13.8.                         Waiver of Jury Trial.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

Section 13.9.                         Costs, Expenses and Taxes.

 

(a)                          In addition to the rights of indemnification
granted under Article XI hereof, each of the Borrower, the Servicer and the
Originator agrees to pay on demand all reasonable costs and expenses of the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Trustee and
the Secured Parties incurred in connection with the preparation, execution,
delivery, administration (including periodic auditing), renewal, amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement and the other documents to be delivered hereunder or in connection
herewith (including any Hedging Agreement), including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Purchaser Agents, the Backup Servicer, the Trustee and the Secured
Parties with respect thereto and with respect to advising the Administrative
Agent, the Purchaser Agents, the Backup Servicer, the Trustee and the Secured
Parties as to their respective rights and remedies under this Agreement and the
other documents to be delivered hereunder or in connection herewith (including
any Hedging Agreement), and all costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by the Administrative Agent, the Purchaser
Agents, the Backup Servicer, the Trustee or the Secured Parties in connection
with the enforcement of this Agreement by such Person and the other documents to
be delivered hereunder or in connection herewith (including any Hedging
Agreement).

 

(b)                         The Borrower, the Servicer and the Originator shall
pay on demand any and all stamp, sales, excise and other taxes and fees payable
or determined to be payable to any Governmental Authority in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to the Purchasers in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

 

(c)                          The Borrower, the Servicer and the Originator shall
pay on demand all other reasonable costs, expenses and Taxes (excluding income
taxes) incurred by the Administrative Agent, the Purchaser Agents, the Secured
Parties (“Other Costs”), including, without limitation, all costs and expenses
incurred by the Administrative Agent and the Purchaser Agents in connection with
periodic audits of the Borrower’s, the Originator’s or the Servicer’s books and
records.

 

147

--------------------------------------------------------------------------------


 

Section 13.10.                  No Proceedings.

 

(a)                          Each of the parties hereto (other than VFCC and any
other Conduit Purchaser) and each Hedge Counterparty (by accepting the benefits
of this Agreement) hereby agrees that it will not institute against, or join any
other Person in instituting against, any Conduit Purchaser, the Administrative
Agent, or any Liquidity Banks any Insolvency Proceeding so long as any
commercial paper issued by VFCC shall be outstanding and there shall not have
elapsed one year and one day (or such longer preference period as shall then be
in effect) since the last day on which any such commercial paper shall have been
outstanding.

 

(b)                         Each of the parties hereto (other than the
Administrative Agent without the consent of the Purchaser Agents) hereby agrees
that it will not institute against, or join any other Person in instituting
against, the Borrower any Insolvency Proceeding so long as there shall not have
elapsed one year and one day (or such longer preference period as shall then be
in effect) since the Collection Date.

 

Section 13.11.                  Recourse Against Certain Parties.

 

(a)                          No recourse under or with respect to any
obligation, covenant or agreement (including, without limitation, the payment of
any fees or any other obligations) of the Administrative Agent, the Purchaser
Agents, or any Secured Party as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against the Administrative Agent, the Purchaser
Agents, or any Secured Party, or any incorporator, affiliate, stockholder,
officer, employee or director of the Administrative Agent, the Purchaser Agents,
or any Secured Party, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of the Administrative Agent, the
Purchaser Agents, or any Secured Party contained in this Agreement and all of
the other agreements, instruments and documents entered into by it pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of the Administrative Agent, the Purchaser Agents, or any Secured
Party, and that no personal liability whatsoever shall attach to or be incurred
by the Administrative Agent, the Purchaser Agents, or any Secured Party or any
incorporator, stockholder, affiliate, officer, employee or director of the
Administrative Agent, the Purchaser Agents, or any Secured Party under or by
reason of any of the obligations, covenants or agreements of the Administrative
Agent, the Purchaser Agents, or any Secured Party contained in this Agreement or
in any other such instruments, documents or agreements, or that are implied
therefrom, and that any and all personal liability of the Administrative Agent,
the Purchaser Agents, or any Secured Party and each incorporator, stockholder,
affiliate, officer, employee or director of the Administrative Agent, the
Purchaser Agents, or any Secured Party, or any of them, for breaches by the
Administrative Agent, the Purchaser Agents, or any Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

 

(b)                         Notwithstanding anything in this Agreement to the
contrary, no Purchaser shall have any obligation to pay any amount required to
be paid by it hereunder in excess of any amount available to such Purchaser, as
applicable, after paying or making provision for the

 

148

--------------------------------------------------------------------------------


 

payment of its Commercial Paper Notes.  All payment obligations of any Purchaser
hereunder are contingent on the availability of funds in excess of the amounts
necessary to pay its Commercial Paper Notes; and each of the other parties
hereto agrees that it will not have a claim under Section 101(5) of the
Bankruptcy Code if and to the extent that any such payment obligation owed to it
by such Purchaser, as applicable, exceeds the amount available to such
Purchaser, as applicable, to pay such amount after paying or making provision
for the payment of its Commercial Paper Notes.

 

(c)                          Notwithstanding any contrary provision set forth
herein, no claim may be made by the Borrower, the Originator or the Servicer or
any other Person against the Trustee, the Administrative Agent and the Secured
Parties or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower,
the Originator and the Servicer each hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected.

 

(d)                         No obligation or liability to any Obligor under any
of the Loans is intended to be assumed by the Trustee, the Backup Servicer, the
Administrative Agent, the Purchaser Agents and the Secured Parties under or as a
result of this Agreement and the transactions contemplated hereby.

 

(e)                          The provisions of this Section 13.11 shall survive
the termination of this Agreement.

 

Section 13.12.                  Protection of Right, Title and Interest in the
Collateral; Further Action Evidencing Advances.

 

(a)                          The Servicer shall cause this Agreement, all
amendments hereto and/or all financing statements and continuation statements
and any other necessary documents covering the right, title and interest of the
Trustee, for the benefit of the Secured Parties, and of the Secured Parties to
the Collateral to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect the right, title and
interest of the Trustee, for the benefit of the Secured Parties, hereunder to
all property comprising the Collateral.  The Servicer shall deliver to the
Trustee and the Administrative Agent file-stamped copies of, or filing receipts
for, any document recorded, registered or filed as provided above, as soon as
available following such recording, registration or filing.  The Borrower shall
cooperate fully with the Servicer in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
intent of this Section 13.12(a).

 

(b)                         The Borrower agrees that from time to time, at its
expense, it will promptly authorize, execute and deliver all instruments and
documents, and take all actions, that the Trustee or the Administrative Agent
may reasonably request in order to perfect, protect or more fully evidence the
Advances hereunder and the security interest granted in the Collateral, or to

 

149

--------------------------------------------------------------------------------


 

enable the Trustee or the Secured Parties to exercise and enforce their rights
and remedies hereunder or under any other Transaction Document.

 

(c)                          If the Borrower or the Servicer fails to perform
any of its obligations hereunder, the Trustee, or the Administrative Agent on
its behalf, or any Secured Party may (but shall not be required to) perform, or
cause performance of, such obligation; and the Trustee, the Administrative
Agent’s or such Secured Party’s costs and expenses incurred in connection
therewith shall be payable by the Borrower as provided in Article XI.  The
Borrower irrevocably authorizes each of the Trustee and the Administrative Agent
and appoints the each of the Trustee and the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in either of the Trustee’s or Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Secured Parties in the Collateral and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Collateral as a financing statement in such
offices as either of the Trustee or the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Secured Parties in the
Collateral.  This appointment is coupled with an interest and is irrevocable.

 

(d)                         Without limiting the generality of the foregoing,
the Borrower will, not earlier than six months and not later than three months
prior to the fifth anniversary of the date of filing of the financing statement
referred to in Section 3.1 or any other financing statement filed pursuant to
this Agreement or in connection with any Advance hereunder, unless the
Collection Date shall have occurred:

 

(i)                                     authorize and deliver and file or cause
to be filed an appropriate continuation statement with respect to such financing
statement; and

 

(ii)                                  deliver or cause to be delivered to the
Trustee and the Administrative Agent an opinion of the counsel for the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent,
confirming and updating the opinion delivered pursuant to Section 3.1 with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

Section 13.13.                  Confidentiality

 

(a)                          Each of the Administrative Agent, the Purchaser
Agents, the Secured Parties, the Servicer, the Trustee, the Backup Servicer, the
Borrower, the Originator shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of the Agreement and all
information with respect to the other parties, including all information
regarding the business of the Borrower and the Servicer hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys,

 

150

--------------------------------------------------------------------------------


 

investors, potential investors or other agents engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Loans contemplated herein and the agents of such Persons
(“Excepted Persons”); provided, however, that each Excepted Person shall, as a
condition to any such disclosure, agree for the benefit of the Administrative
Agent, the Purchaser Agents, the Secured Parties, the Servicer, the Trustee, the
Backup Servicer and the Borrower that such information shall be used solely in
connection with such Excepted Person’s evaluation of, or relationship with, the
Borrower and its affiliates, (ii) disclose the existence of the Agreement, but
not the financial terms thereof, (iii) disclose such information as is required
by Applicable Law and (iv) disclose the Agreement and such information in any
suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents or any
Hedging Agreement for the purpose of defending itself, reducing its liability,
or protecting or exercising any of its claims, rights, remedies, or interests
under or in connection with any of the Transaction Documents or any Hedging
Agreement.  It is understood that the financial terms that may not be disclosed
except in compliance with this Section 13.13(a) include, without limitation, all
fees and other pricing terms, and all Termination Events, Servicer Defaults, and
priority of payment provisions.

 

(b)                         Anything herein to the contrary notwithstanding, the
Borrower and the Servicer each hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Administrative Agent, the
Purchaser Agents, the Trustee, the Backup Servicer or the Secured Parties by
each other, (ii) by the Administrative Agent, the Purchaser Agents, the Trustee,
the Backup Servicer and the Secured Parties to any prospective or actual
assignee or participant of any of them provided such Person agrees to hold such
information confidential, or (iii) by the Administrative Agent, the Purchaser
Agents, and the Secured Parties to any commercial paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to any Purchaser, as
applicable, and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided each such Person is informed of the
confidential nature of such information.  In addition, the Secured Parties, the
Administrative Agent and the Purchaser Agents, may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

 

(c)                          Notwithstanding anything herein to the contrary,
the foregoing shall not be construed to prohibit (i) disclosure of any and all
information that is or becomes publicly known; (ii) disclosure of any and all
information (a) if required to do so by any applicable statute, law, rule or
regulation, (b) to any government agency or regulatory body having or claiming
authority to regulate or oversee any respects of the Administrative Agents’, the
Purchaser Agents’, the Secured Parties’, the Trustee’s or the Backup Servicer’s
business or that of their affiliates, (c) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Purchaser Agents, the Secured Parties, the Trustee or the Backup Servicer or an
officer, director, employer, shareholder or affiliate of any of the foregoing is
a party, (d) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower, the
Servicer or the Originator or (e) to any affiliate, independent or internal
auditor, agent, employee or attorney of the Trustee or Backup Servicer having a
need to know the same, provided that the Trustee or Backup Servicer advises such

 

151

--------------------------------------------------------------------------------


 

recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower, Servicer or the
Originator.

 

Section 13.14.                  Execution in Counterparts; Severability;
Integration.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  This
Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any fee letter delivered by the Originator to the Administrative
Agent, the Purchaser Agents, and the Secured Parties.

 

Section 13.15.                  Waiver of Setoff.

 

(a)                          Each of the parties hereto hereby waives any right
of setoff it may have or to which it may be entitled under this Agreement from
time to time against any Purchaser or its assets.

 

Section 13.16.                  Assignments by the Purchasers.

 

(a)                          With the prior written consent of the Borrower
(which consent shall not be unreasonably withheld), each Purchaser may at any
time assign, or grant a security interest or sell a participation interest in,
any Advance (or portion thereof) to any Person; provided that, (i) no such
consent of the Borrower shall be required following the occurrence of a
Termination Event, (ii) in the case of an assignment of the Variable Funding
Certificate with respect to such Purchaser, the assignee (other than any
assignee that is a Liquidity Bank) shall execute and deliver to the Servicer and
the Administrative Agent a fully-executed Joinder Supplement substantially in
the form of Exhibit M hereto and a Transferee Letter substantially in the form
of Exhibit K hereto, (iii) any Institutional Purchaser shall not need prior
consent to at any time assign, or grant a security interest or sell a
participation interest in, any Advance (or portion thereof) to an Affiliate of
its related Purchaser Agent and (iv) any Conduit Purchaser shall not need prior
consent to at any time assign, or grant a security interest or sell a
participation interest in, any Advance (or portion thereof) to a Liquidity Bank
or any commercial paper conduit sponsored by a Liquidity Bank or an Affiliate of
its related Purchaser Agent.  The parties to any such assignment, grant or sale
of a participation interest by a Purchaser shall execute and deliver to the
Administrative Agent, for its acceptance and recording in its books and records,
such agreement or document as may be satisfactory to such parties and the
Administrative Agent.  The Borrower shall not assign or delegate, or grant any
interest in, or permit any Lien to exist upon, any of the Borrower rights,
obligations or duties under this

 

152

--------------------------------------------------------------------------------


 

Agreement without the prior written consent of the Administrative Agent and each
Hedge Counterparty.

 

Section 13.17.                  Heading and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section 13.18.                  Loans Subject to Retained Interest Provisions.

 

(a)                          With respect to any Loan included in the Collateral
subject to the Retained Interest provisions of this Agreement, the Borrower will
own only the principal portion of such Loans outstanding as of the applicable
Cut-Off Date.  Principal Collections received by the Borrower or the Servicer on
any Revolving Loans will be allocated first to the portion of such Revolving
Loan owned by the Borrower, until the principal amount of such portion is
reduced to zero, and then to the portion not owned by the Borrower; provided,
however, if a payment default occurs with respect to any of the related Loans,
then Principal Collections received on the applicable Loan will be allocated
between the portion owned by the Borrower and the portion not owned by the
Borrower, pro rata based upon the outstanding principal amount of each such
portion.

 

(b)                         With respect to any Loan included in the Collateral
subject to the Retained Interest provisions of this Agreement, Interest
Collections received by the Servicer on those Loans will be allocated between
the portion owned by the Borrower and the portion not owned by the Borrower pro
rata based upon the outstanding principal amount of each such portion.

 

Section 13.19.                  Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure.  “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided, however, that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, the provisions of this
Section 13.19 shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the transactions
contemplated hereby.

 

[Remainder of Page Intentionally Left Blank.]

 

153

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

By:

/s/ Michael J. Arougheti

 

Name:

Michael J. Arougheti

 

Title:

President

 

 

THE ORIGINATOR AND SERVICER:

ARES CAPITAL CORPORATION

 

 

 

By:

/s/ Michael J. Arougheti

 

Name:

Michael J. Arougheti

 

Title:

President

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

CONDUIT PURCHASER:

VARIABLE FUNDING CAPITAL CORPORATION

 

 

 

By:        Wachovia Capital Markets, LLC,
as attorney-in-fact

 

 

 

By:

/s/ Douglas R. Wilson, Sr.

 

Name:

Douglas R. Wilson, Sr.

 

Title:

Vice President

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT
AND THE VFCC AGENT

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

By:

/s/ Paul Burkhart

 

Name:

Paul Burkhart

 

Title:

Vice President

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

THE BACKUP SERVICER:

LYON FINANCIAL SERVICES, INC., d/b/a
U.S. Bank Portfolio Services not in its individual capacity but solely as Backup
Servicer

 

 

 

 

 

By:

/s/ Joseph Andries

 

Name:

Joseph Andries

 

Title:

Senior Vice President

 

 

 

 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee

 

 

 

By:

/s/ Anne E. Chlebnik

 

Name:

Anne E. Chlebnik

 

Title:

Assistant Vice President

 

[Signatures Continued on the Following Page]

 

1

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to

 

as of the date first written above.

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Hedge Counterparty

 

 

 

By:

/s/ Bruce Young

 

Name:

Bruce Young

 

Title:

Senior Vice President

 

 

2

--------------------------------------------------------------------------------